Case 5:20-cv-00224-R~Documeéent 6-1 Filed 03/19/19 Page 1 of 98

GRO

e1032691822*

IN THE DISTRICT COURT OF THE FOURTEEN JUDICIAL DISTRICT OF THE
STATE OF OKLAHOMA SITTING IN AND FOR TULSA COUNTY

THE STATE OF OKLAHOMA )
)
Plaintiff, )
)
Vv. ) Case No. CF-2010-1906
)
DAVID GEORGE CLARK, )
) DisiaiCcr COvRT
Defendant. ) Seige DR
MAR ~ 7 2016
ORDER DENYING SALLY HOWE SMITH, COURT CLERK

MOTION FOR JUDICIAL REVIEW STATE OF OKLA. TULSA COUNTY

Defendant's Motion for Hearing/Judicial Review, filed February 17, 2016, is denied.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Defendant's

Motion is hereby denied.

SO ORDERED this 5 day of Wy rech , 2016.
. dr

WILLIAM D. LaFORTUNE
DISTRICT COURT JUDGE

    
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 2 of 98

OKLAHOMA BAR ASSOCIATION

Office of the General Counsel

June 4, 2015

David Clark
640457 W-A-104-U
P.O. Box 220
Hominy, OK 74035

RE: Grievance against Christopher Michael Gault, IC-15-420
Dear Mr. Clark:
We have received your grievance against the above-referenced attorney.

We are not opening a formal investigation at this time. Instead, we are sending Mr. Gault
a copy of your letter and requesting that he respond to us as soon as possible, but within
at most two weeks, about the matter set out in your letter. It is possible that in this
manner, the complaints made in your letter will be addressed and there will be no reason
for the General Counsel's office to conduct a formal investigation.

Under the Rules of the Oklahoma Bar Association as promulgated by the Supreme Court
of the State of Oklahoma, these matters must remain confidential. We cannot provide
legal advice nor can we represent you in any pending litigation. It is therefore essential
that you continue to protect your own legal interests. If at any time you have any further
information you wish to be considered or investigated regarding your grievance, you are
welcome to provide the information to us.

Sincerely,

Steve Sullins
Assistant General Counsel

SLS/Ib

1901 North Lincoln Blvd.
P.O. Box 53036
Oklahoma City, OK 73152-3036

office 405.416.7007

| nary fax 405.416.7003
www.okbar.org tall free 800.522.8065

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 3 of 98

Detedaah ? te, Spacks packed

mM property and my bot fot
om LL pr s id Not ge i
My Propect«. ws 2h 4 CO,
hook oct LZ had af lavtton ey -
Lexington ;

DeVrdant é Min. Brag C4 had
ie, Jota ale ep teem —

PRE A [SSUC Stat Shey fount
no faulk jn me and’ had me.

shipped for iF.
Detendantk! Mrs. Bile does not

treat us immates uifh regecy
and she is ao. osrck Zalf BO 1) Urse.
ar Lexingfon Carrachimadl Lenter-,

Defend anx = Ad | (S- le y d oes fot
treat us inriapes with respect.
Detendaats Ft, (~- Sparks ’ TROT AIR:
aad Mre. Gray has problerts itt
Certara __ eople ustth Certain Cases
like. hip jbince. cares. Je. pps
people +oo. We make ristikes

Lm talking abou~, cae Us INOS as
an uhole. not just re.

 
 
   

Juli. Lt ther pack by Making me
adact +o falee Charges a Yay
In, 2/0.

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 4 of 98

ms should Nor be Aivertoainadd against
af BAe by anybody bask J ard by
people of ‘another ace Ike uite.
people because JZ rt aL Jada.
wm hare. Bs developmental] Ai sabi lity
and Puanre-de pressive disorder fea.
a have. S-Cf rf (ty. portant
PRPELS So yeu Shat Ds have, tds
hope it weil f help.

Kes, ectfully ,
SacI chee

 
4 * ase 5:20-cv-00224-R Document6:1//Filed 03/19/19 Page 5 of 9
LEE: | PEPEDSr} “C4 wey pyenel

Oe bambi 8. - 4 HAS ase iy
Lun ee : . - ‘ : . : 7 vi —_ toy 7 GP 2 /

i

 
  
    

 

Sttmation

  
 

  
  

  
  
 

us

     

 

  
 
  
  
  

HISTOR

  

oRICAL 2
OKLAHOMA:
1867-1870"

: Fk
daar elit eon” AF

eee tt

 

“we pse ela utariedt ceria see
pth pace

WRintewy tre thle TP

      
 

ue we
Ohad pelt a F
!
' Perinde LANt® sutiire ee
- ant a2
a wd
ie, gato Hs

me te ee ee

1
? ine

1'867:1870

Lands shown in the upper right hand cérner Were in L867 assigned a8 follows: 1 aid 3 to the. Peorias,
Kaskaskias, Piankishaws and Weas; 4 to the Ottawasj 6 to the Wyandots; 2, 5 and 7 respectively to the
Quawpaws, Shawnees and Senecas. rs

By agreement of October 21, 1867 the Apaches were confedérated With thé Conranches and Kiowas and
were to occtipy the sanie reservation. . . . Nae Pony UR "

1 = ' eo acdsee

 

 

By executive order of Augiist' FO; 1869 the Cheyerinés and Arapahoe’ were granted’ the lands as shown
on this plare in Hew of inads designated by the treaty of Medicine Lodge of October 28, 1867. -

ol
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 6 of 98

 

"NO MAN'S EAND ~ Beaver City
Unassigned to any. state or territory

 

 

 

 

 

 

Peoria
.Quapaw _ ihoeawetai : mle * Tahlequah.
Modoc a ale * Willage Pacific RR’: Nx Fort Gibson’:
Ottawa aa: Ol eee |

Shawnee N come eS

Wyandotte ! = Seger Colony «| wicHrra en) | S) seannouE:
Seneca Ae EC ANDE SEMINOLE’...
Tonkawa

Ponca

Oto and Missouri-

69 DO ps

fWe bber’s Falls.

 

ION

Hes
ne

Pee S CHOCTAW: /

fis

 

ay
D {0 %

 

50 100 miles
80 160 kilometers

0
0 ’ t

Indian Territory, 1886-1889

 

 

 

 

 
  

Case 5:20-cv-00224-R Document

Nutshell Series

Mental
Health Law

lia. os
nutshell

aa Cait

  
 
 
  
  
 
 
  
   
  

 

 

 

      
 
         

 

X. SENTENCING

At sentencing, judges often consider mitigating
evidence, including evidence of mental illness or
intellectual disability that reduces the defendant's
culpability. In Archer v. State, 689 N.E.2d 678 (Ind.
1998), for example, the defendant pleaded guilty but
mentally ill to attempted murder and other felonies,
The trial judge sentenced him to prison for 165 years,
On appeal, the Indiana Supreme Court ruled that the
sentencing judge did not give sufficient weight to
defendant's long history of mental illness, In light of

this mitigating evidence, the Supreme Court lowered
the sentence to just 125 years.

 

  

 
Case 5:20-01.00224-9

 

126 CRIMINAL LAW CH. 4

restored to competence, yet did not meet the criteria
for civil commitment to a hospital)

A mental health evaluation for competence to
stand trial consists of interviews with the defendant.
A number of screening tools are available. The
Competency Screening Test, for example, is a 22—
item sentence completion test that probes the
subject’s understanding of the legal process. (See
People v. Holt, 386 Il. Dec. 776, 21 N.E.3d 695 (2014);
State v. Bostwick, 296 Mont. 149, 988 P.2d 765
(1999)). The Competency to Stand Trial Assessment
Instrument is a semi-structured interview protocol
that yields a numeric score. None of the screening
tools is perfect. Except for obviously incompetent
defendants, there is no substitute for thorough
clinical assessment by an experienced mental health
professional.

In an effort to restore a defendant to competence to
stand trial, may the state medicate the defendant
with antipsychotic medications, against the
defendant’s wishes? In Sell v. United States, 539 U.S.
166, 123 S. Ct. 2174 (2003), the Court said yes, “but
only if the treatment is medically appropriate, is
substantially unlikely to have side effects that may
undermine the fairness of the trial, and, taking
account of less intrusive alternatives, is necessary
significantly to further important governmental
trial-related interests.” (See United States v.
Loughner, 672 F.3d 731 (9th Cir. 2012); State v.
Lopes, 355 Or. 72, 322 P.3d 512 (2014)). The
government must prove the need for medication by
    
   
   

0} perrey ATpeyndstpun [estinoo [e14y pues ‘puyUr
Jo 03848 6,jUBpUdzep ey} eAord 07 AqITIqQe Itey} UO
AToeaTqUO YsowTs pesuty esvo 6,o[doeg oy} ‘erop{

1@JOIM JANOO OU], ‘WOryeyUeserder [NJZutuBout :

jo quepuejep ey} peatidep uorjeutojul oryeryoxed

et ar ea

uTe}qo 0} SAN[IBy sjesunoo esuejop yey} peynt |

uoIstaAtq eqereddy ey, Aepant jo WIy pajorauoo

fmt y ‘soy Burry ‘seu, uosjouTu puolya1s 1 ‘
qeumloy sty peqquys yuBpuezep ‘(Q10Z) 27S PEA'N

TT ‘098 PS'C'V B2I ‘wnYDUD ‘a adoag UT (HT0Z) 168
Pe'A'N 9 ‘OOF “SSB LOP ‘MoLdg ‘a YIpaNUowmuod)
‘spzooed BOIpeul sjuBpUejep ey} eIndes 0} JO
‘Zuruorjounj [eUSU s,jUBpUejep e Zutprwser syredxe
4[NsuUOd 0} [TBy 0} TESUNOD JO GOUBISTSSY SATPOOJJOUT
oq UB AI ‘a[durexe 1Oy ‘OUT PUD/yoI1IG SY} MOTEq [[BF
Awur asuejep otryeryoded 8 Jo AqITIIN oY} o7BSTSeAuT
Ajeyenbepe 0} sirey oym Aous0yB esuejep V

(HL0Z ‘ddy "30) 992 ‘E93 Pe'a'N
QT ‘LOT ‘eC ‘IIT P88 ‘PooM ‘a apdoad) ,sysIspury
Ul UBY} TeyyeI ‘omy OY} 4B eATJedsted Sty WoT
aouBUAojied g,JasuNnod Aeptsuod 0} aoJjo ATOAO OXBU
qysnu pues ASeqBI}s [BIT] JO S1o}}BUI UO [eSUNOd [BE}
0} [eyyuerejop A[YSIY st AN00 ButMotaer y ‘48e7v148
[e143 punos jo qNse1 94} SBM UOOBUT 410 UOTjOB

8,JesuNod 48Y} UOTJduInserd SuoTys SY} SOOTOAD SHUT |
quepuojep B “JuaTOyep SBM eoUBIIOjIed sjesunoo |

[8113 JBY} YsT[quyse OF, ** * ‘GWerEZFIp Useq eABYy prnom
Burpeesord ey} Jo 4[Nsex oy} ‘sioIte [eUoTssezordun
gyesunoo Joy ynq “Quy ApyIquqord efquuosver B St
atey} JBY} pu’ sseuetquuoseer jo prwpueys eAtzoe{qo
UB MOTE [[ey UOTJBJUESeTdet B[EsUNOD YB} YjJOq MoYs
qSNU JUBPUDJOp B ‘SdUIBISISSB OATJOEJJOUT Jo WITB]O B UO

T&T SISNIATA SSANTI TVINGW ANY A Ogs
TASNNOO AO TONVISISSV FALLOGATA

 

[reaerd OF,, :prspueys punjyo1179 ayy peqtiosep yan09
eyeleddy stout] ey, ‘((~861) 290% “30 'S POT ‘899
'S'N OOF ‘uorFulysoy ‘a punjy147G) ‘uoTyeJUSSeAdea
8ATIO9IJO 0} YS [BUOTIN4{I}sU00 B SBY JUBpUETEP VY

SASNEAAC SSAN TTI TVINGW UNV
TASNNOO AO GTONVISISSV TAILOGIAA ‘A

 

 

 
 

 

Hee
ths on

 

 
132 CRIMINAL LAW ies

take the minimal steps of obtaining the
defendant’s psychiatric records and having him
evaluated by an expert, which were necessary to
make an informed decision as to whether or not
to present a psychiatric defense. Under the
circumstances of this case, the People’s
argument that, even with the benefit of the
evidence trial counsel should have obtained,
there is no reasonable chance that a mental
disease or defect or [extreme emotional
disturbance]. defense would have been
successful, or that the outcome of the trial would
otherwise have been different, misconstrues the
central issue in this case. The issue is not
whether trial counsel’s choice to have certain
documents excluded from the record constitutes
a legitimate trial strategy, but whether the
failure to secure and review crucial documents,
that would have undeniably provided valuable
information to assist counsel in developing a
strategy during the pretrial investigation phase
of a criminal case, constitutes meaningful
representation as a matter of law.

In many cases, defense counsel has good reasons
for not putting on a defense of insanity. In Torres v.
State, 771 S.E.2d 894 (Ga. 2015), for example,
defense counsel considered offering the defense.
Counsel took the appropriate steps to evaluate the
viability of the defense, and discussed the issue with
the defendant. Deciding against the defense was not
ineffective assistance of counsel. The Georgia
Supreme Court wrote, “A strategic choice which is
made after thoughtful consideration will generally

|
fi
|

 

 

   

Filed 03/19/19 Page 10 of 98

SEC. V COMPELLED EXAMINATION 133

i j i istance of
ort a claim of ineffective assis
vounsel” (771 S.E.2d at 898). (See People v. Baker,

390 Ill. Dec. 183, 28 N.E.3d 836 (2015)).

Most allegations of ineffective assistance of oe
in the context of mental illness defenses fail. . a
State v. Burton, 349 Wis. 2d 1, 832 N.W.2d

(2013)).

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 11 of 98

Law Firm of Shein & Brandenburg

Federal Criminal Law Center

2392 North Decatur Road “Ale Aaomttes

Decatur. GA 30033 Admitted All Federal Circuit Courts

United States Supreme Court

404-633 -3797 Georgia Supreme Court

. . vis Georgia Coun of Appeals
Marcia G. Shein, M.S.* 404-633-7980 facsimile District of Arizona
Attorney at Law www.federalcriminallawcenter.com eh

Northem Distnect of Flonda
marcia@msheinlaw.com www.federalappealslawyer.com Middle District of Georgia

ee Northem District of Georgia
Southem District of Georgia
Northem Distnet of Indiana

Elizabeth A. Brandenburg Eastern pane aes
istrict of Nebraska

Attorney at Law Northem District of Oklahoma
elizabeth@msheinlaw.com August 31, 2017 Eastem District of Tennessee

Westem District of Tennessee
Eastem District of Texas
Northem District of Texas

David Clark, #640457 Southem Wistact Of icxas
re Westem District of Texas
Lawton Corr. Facility Pro Hac Vice Other Districts

8607 SE Flowermound Road
Lawton, OK 73501

Dear Mr. Clark,

Thank you for contacting our firm. Our practice, however, is limited to the State of
Georgia and National Federal criminal defense work. Unfortunately, we are unable to assist
you with your recent request.

We wish vou well in your continued endeavors.

Sincerely,

   
   

Marcia G. Shein
Attorney at Law

Enclosure

National Federal Practice Providing Special Assistance and Representation in Complex Federal Criminal Cases in:
Pretrial and Trial ¢ Plea Negotiations @ Objections to Government PSR
Sentencing Mitigation ¢ Appeals ¢ & 2255 Habeas Petitions
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 12 of 98

of Must Be Submitted Through the Law Library or Designee RECEIVED
a, Inmate/Offender Grievance Process’ JAN 28 2019
gs C Sf REQUEST TO STAFF pak
0: LAje Ai FACILITYMISTUNTT; L. << pare: see brary
(NAME AND TITLE OF STAFF MEMBER)

Ihave hava not XS already submitted a "Request! fo Staff* or gfievance on this same issus,
If yas, what data: facility: gievance #:
| affirm thatIdo___do not < havea Grievance pending on this Issue,

laffirm thatido donot have a lawsuit of any { ding that relates in any way to this Issue,
If a Jawsultis pending, is case number and oom ae sald

This requast does < does not relate tn g pending misconduct report. If it dos, this
request may only be answered by ths disciplinary coordinator assigned fo the misconduct.

 

—— |

 

 

 

SUBJECT; State completely, but briefly, the problamon which you desire assistance. This Sfafement -
‘ must be specificas tothe complaint, dates, places, personnel hvolvad, and howyou were affected, Ons
- Issue or incident per “Request (o Staff" Your failure fo spactically state your problem may result In this
being Tetumed unanswered, L
Mm missiaa same. p LYé. 2rOperA,
Phat Zhe’ bouwht eff" of" Canteen

Sle attach Pages Z

 

 

(USE OTHER SIDE IF MORE SPACE Js NEEDED. DO NOTATTACH ADDITIONAL PAGES.)

ACTION REQUESTED: State exactly how you believe your request may be handled; thatis, what exactly
should ba done and how, “ot

ey = tac She (feris Lound e(f~ be
reimburse for all jrems.

NAME: David Clarkpoc NUMBER: 672 "UNIT & CELL NUMBER: YETBS|IU 10°)
ND —=

(PRI
. SIGNATURE: Daud ( Lh dé ____ WORK ASSIGNMENT: AZ Sfp

DO NOT WRITE BELOW THIS LINE
DISPOSITION:

SHY Stoo 7 Re-wie 40 Proper] 4 Au
YEE © OW ALD U4 YD Z1_GE7 lost
LHA GEMT VALO  PLOPZ7 £24! YEARS, Z 7000 AO

 

 

 

 

 

Linsstt= SLD Q)elF
STAFF MEMBER Ge DATE i ntered / Answered
FEB 01 2019
Pap eapenes sent fo inmate:
+ Original to fila DOC 0201240 (R arte) LCC/LARC
7 Cage ta pple Law Library

 

tae] LA) AM OP YouR Process, “ZF 7 ts At 9

SAFE THEN RESOUE IE 4 TRE FST. Nex
Ose winger / UMT SUE | BHAT tus (ZF a't)
WE SWAIW SWIOWNOiM THIS.

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 13 of 98

12-3-16

OKLAHOMA DEPARTMENT OF CORRECTIONS

TE PROPERTY INVENTORY FORM

.. * Duffel Dag Security Seal Humbor

 

™ GON) ick ad
wnenaie 8 DOG Nwnber Pied iemain's Name sp (iedia iesl,

Relase — Typs

 

 

Il

 

 

 

 

Dosenpion of UnauthorlzodiExcess Progeny:

Mfowshla Reljnus Obyeris'Symbots (os speciiod in OPOS0412)

 

 

    

Abt Maitross (1) or Matlross \whaqograisd Bow (1)
a tsi CopfisiPapes

———Athietis Shoas (1) “
| Athlete Supporters 1-2) .

, a arratios Ys)
 .-___Basebst¥Stecamy Cap (1-2)
Bath Towets (3)

——__Daihrobe? (1}
* Bens veth bed £47

+._Bras** (7)
nn ~EtitetsiBowar Shore’?
——__DrushiCoadviick cae
Opener {i)

——
ane oa (1) oF (3}****
Combineton Padiocke (2}
———Defilum Gup (1) ‘
awe blo Razr (1-5)
———-Earngs™ (2,
ft Pomar Dar (15
—_! Gama (1)
—aee.Empry Doasds*{2)
ae Clippers (1)
———_-Foctwees (1) ff no athietc ahoes}
GymiNadong Shorts (1-2)
Bands (5}
HarCtp (1)
many’ Hay Reflora™* (20)
1 Headacis (2)
‘fea Ducks!

 

 

 

 

 

“Females and spect noodalgestatns cay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER PROPERTY (LIST QUANTITY OF EAGH) yi
—~_latulatied Underwear Bottom (2), ve" spoon (ty

pn Jnsidated Underwesr Top (2) 73 State tssuo Sens Pants (3-4)
Laundry Bag (ty) : State lssue Serb Start ( 3-4)
——_Legel Histertal (1 cuis foot) oat Ponts (2177,

. Unens (1 cat) *. _.Swast Shiel (2)
— Makeup Gag” (1) . : J-Shat, Cammemusniive 1)
———Madleing (KO?) Le, Nevogiyceria, inhafor T-Shir, Site tzu (t)
a Nectace (1) T-Shi {$-7} Mzorcum af 7 Taher atlowea
Patchos ( Sedas} ——Toothtrush Cep (1)
——__!nmmate 1D (1) it tweazers{3)
Pontes 7}: : Wels (1) {commenty comections only)
tone elles TW
Hea romrcnny mel fase, Wash __
-Perscnel Shite O)
fan _j°

The Photo Album (t} oT .
+. Plctum Frame (85169 (1) ' _.
—__+__ Pillow (1) . rn “*

‘ Coltea Cup (1) .
— + Pluslle Drinking Cup (1) a
—{_Playing Cards {1 Sot} °
—}_—Postage Stamps (20)' .
—1L__Rilng 1 Bian wadding band—no stones} .

a Sewing (1) 4
atom se or RubbexPlastls Ctogs (1) : ‘
al Sitapwans™ (2) : ’
—h sen it j
——)__Bosp Dish (1) | ]

 

———_Soeks 7}

i**Femates only .

 

“Matas Ont * 100 Gay

feos ng Cat woaulorzed pcpay God above siut be mad ay own exports win 30 dey tam lady ort propery tut bo ced up ho
ot dastroyod by tha Citoren

pores I have inthostod wathin 30 days, ff tha
Ospanman of Concctons.

‘uboraad porncn does oot pk Rup, | wverstand tt tha prone:ty wil be

eae aoc gi. 42 inckude exiitans and daiotons ax wal as property issued by tho

ackagedotgg thal { era persenal property soconted
site and that tho feccidy wil only accept responstbiky for Roms lnventorled and sncured by fociliy staf?

chet doa Sat a ete Erebety fx, lacing any addons, #3 coneiaved 10 ba the cmmplate scccualog of Ihe parson) proottym my peastason ay
clket domy well be considered contraband ancl disposed of in eccazdence with euradt procedyies, OP-040109 entitled "Control of Contvaband end Phyacal
Evdonce.” | am subjact to'chsciptinary ection fcr possosuioh of contemband. :

tamaios who aro rensferrod trom one pitson to

Tha coparmen essumes no tatty for tha westasg of

acother sssume-the risk of alleged damage to
any mate's property pecked by of placed hh a ransportation vohicio by any parson othor tnan feciilty sist?

the fnnale packs anor cames to a tanezonatinn vetucto

* REALIZE THAT 1 DRING ANY {aumiorizen) PERSONAL PROPERTY INTO THE FACILITY AT MY OWN RISK,
Teensfer: Tho undersigned etates this tnvonlery lncidos wf personel effocis and propary, inctudaig legal pistertets, end thet ho-cha has not tok any authorkes
sets

Porsonal proporly st (F: .

+ end (ual al pessonat ellocts aod property are uncamaged end olucincal apoiznces sre mi working exter,

 

tensa Signature Daio

 

inventaly Oiler Bate

 

Finca 6
Recel

t tha stuffot

   

ala , . oe . . v
bag and wi carcboard boxes were rocatved undgrhe ‘org thal tho séa1 wes unbrokan, -
oe : . F >. sraply eae ptt 4

Date

os ot

 

“Weness” : ~~ Bats

DSS 301204 18 4G

 

 

 

 

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 14 of 98

 

. . OKLAHOMA DEPARTMENT OF CORRECTIONS .
. INMATE PROPERTY INVENTORY FORM
lA. y we . Duffel Dag Sogurlly Scel Number
wht my 2 : a
pan ste oy fez / fi f i

 

lamata’s OOG Number . Print inmato's Namo (Lani) tay ‘ (Middte tniuel

 

 

 

 

 

 

 

 

‘Atowratie Religious Objacte/Symbois (as speciliad th OP-0301 12);

 

     

 

\

OTHER PROPERTY {LIST QUANTITY GF EACH)

 

 

 

 

 

 

 

 

 

 

 

Matiress (1) or Matroai wetacrdmdytiwin ———_Jesulatd Underweas Bottor (2} Spoon (1)
ne ‘ insulated Underwear Top (2) Rn spon 13-4
————Althtatic Shoes (4) . undry Bag (1) ~——~-=..Stala Ist Scrub Shil (3-4)
Aihistic Supporters (1-2) . Motesial (1 cuble foot) . Seal Panis (2)
——Farrattes(5) ————Lnans (1 se) ——_—Sivaat Shit (2)
+ PatabsivStociing Cap (1-2) + em Mkeup Bag” (1) ——_. T-Shi, Commemoretin (1)
—___ Bath Towsis (3) ———Madicine (KOP) Le., Ntregtyoarin, inhaler = T-Snit" Stato Iesua rc)
———_Pathraba* (1) . ——Nackisca (1) . aS E-7) Mandar of? Veit alowed
Bove wilh Lid (4), . i SR eee Sete i £___Teothbrush Cep (1)
sie shawna} i Paste (4 4 tet 1) foorenes
—SiinisBoxer “ Wafot (1) (community corrections only)
na StvshiCombyPick (1- Peracnal hygiene Remsicoumsiica (tase, Weshctotas
——— Fen Opens) “a { bea a " ‘ ADDITONAL PROPERTY:
Goat (1) as a oe PORN! Joan .
~—--__Combination Padlocks (2) ———_Peseonal Shits (6) ff woe,
Pantie Cup (1) —~——Phote Aum (1) . .
__ Disposable Razer (1-5) Picture Frame (8°x40%} (1) we fy?
—~——Larings™ (2) —— Plow (1)
——_Floctitcal Power Bar (1) —__Pissile Coffes Cup (1)
~—___—Flectoaic Game (1} ——_Piasiie Drinking Cup (1
——fmery Hoards**(2) ~~ Playing Cards (1 80)
—~———Fingomall Clppets (1} ———Proslega Stamps (20)
___ Footwear (1) fif no athiotc ehoes] ———Fing (1 piain wedétagband—no sienes)
————_BymWieking Shorts (1-2) Sewing KX (1) i
Hake Bendis (5) ° ———Shawes Shoea of RubbedPtaslio Clogs (9) |
———_Hak Cilp (1) ——_—_Stesprrear® (2 |
—— Hair atiera* (20) Sép™ (1)
Handsets @) TF soap Dish (9) |
—~——.._ica Bucket —_-Sseks (7) :
*  “Fematoa and apcolni nesdsigertatric only **Pematas only Males Cnly + HH Only

é
pect hm gnc Us wand pasa ST Ta nO py meld the
Deneve insicaind within SO days, Gv authorized parson does not plck Rup, understand thatthe property wil be dousted cy fasted the Ohishi
Ospariment of Carecilans. .

| ucknowted| that I sen rosponetbto for all personal property recorded on my property form to include 9s ard dolations as wel ax property tssued the
eas ands ny wk ot socept openly fates tena ede ee f P "
chr fous wil corse Cachan ce crs connie ly bo a cpa scat of peo! prop any possesion Ag
clber Roms wil be considered contraband sad dispesed cf in accordance wth Procedures, OF-04 169 entitled "Control of Contraband and Physicat
Evktence.” | am subject to disciplinary action for postoation of canyabsnd. P

femisiea who ars trenafersed from on prison to sncther assume the tsk of alaged demsge lo pra laity fhe Inmate packs endfor camias to * uanspartation vahicis.
IREALIZE THAT GRIND ANY Aaa any bat property packed by of plsced i a aaparaian vita by Soy paren Dhar hee Pe
IREALIZE THAT | ERING ANY (AUTHORIZED) PERSONAL PROPERTY INTO THE FACILITY AT MY

Transforz Paty a een ns ae Enenioylctses al porsona cect end piapery,lneudlog nga natoala, antl hahbe has na bt eny authored

 

 

 

 

 

Pe A tern ets ae propa ar undenaged ad eel applonoos ea h ee
t. ste of ove ot, ne tA fof P
“janes tals Waveniony Oicer | isa
“Wines Date i
Rocsipl: The undersigned states that the cuffs! bag znd all carcboard boxes were recelved vadenjeged and Ot tho saczuty seal wee unbroken,

Fe er De
Innste Signature Bate . rvanlaly Cicer J Dale

 

t
“Wines Bata . !
DISTRIBUTION: © Wiflo—Proparly Cilcers Fie Yolow=FieldFio Phk—tnusle Golf —Progecty Dax : DOC 0301200 (R 4118)

.

 

em ee em tela He wort Ph ete samremninn eterna see ¢

 

 

 

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 15 of 98

 

 

 

 

 

 

 

 

 

 

 

tae ee we tmee ne

. . OKLAHOMA DEPARTMENT OF CORRECTIONS |
- * + (INMATE PROPERTY INVENTORY Form!
i F. | & ooo ‘ . Duffel Bag Security Seal Number
Dato , .
MEPS 7 Clack fs, wd
famate’s DOC Number Print trnmate's Name (Last) (Fieg (Miata freely
Releaso Type ee
ExeniedAbsence iT —~—
Segragaticn ——— Number Bares
Saat
SyiSiats AP HH Phens i
Jescefpion of Unaixhortead'Excess Property;
Sfowable Redgtous OXfeciSymbots (es epestied in OP-OSO1IRE —— :

 

*. ‘

     

OTHER PROPERTY (UST QUANTITY OP EACH) i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—L__Al Matiress (1) or Mattress wtecoprsied ptiew (f) © fnisttaled Underwaar Bottom (2) }____ Spoon {t)
_ a __ArtatSralte/Paper , Ineiiziod Yindenwant Top (2) -__|_Stata lssus Scrub Panis (3-4)
——Athisilo Shoss (1) ———_Lauinry Big (1) “* —_|_1_Stato tanve Serv Shirt (9-4)
—L_Alnletle Supporters (1-2) Legal Materia {1 cubic foot) _—}__ Sead Pants (2)
a _—Parreties"—B) Linans (1 sf) « aan
a BasebayStocking Cap (1-2) ————Mkeyp Bag™ (1) T-Shirt, Commemorative (1)
| Beth Towels t3) ———HMadiidne (KOP) Le, tiltrogtyeavtn, tnnates \ T-SHA, Stato fasue (1)
——{—Bsthrobe® (1} ———SHeckitce (1), . T-Bhist (8-7) Maidenen of 7 T-ebitts allowed
1 Bow! with Lid (1) ——1_Nicolino Paiches (1 Series) . “Toothbrush Cap (1)
"1 Brae” (1) eters a) ————!nmate 1 (1) ‘. Teeexare™(1}
—-|___Bitela/Boxer Shorts’ *_Pantes * ‘ attet uni
—Tprusticombipick (1-3 ——Thersona! Helene Nersisgamesies (vase, cote) Yeerections ont
Can Opaner (1) (tpstick, masezra} ‘ ADDITIONAL PROPERTY:
Cast (1) of (Sy* — Jeans (6) \ %y
Combtaation Padlocks (2) — Shits (5) ‘ ‘
Denture Cup (1) ——— Photo Alburs (1) ‘ ‘, :
——_}_Disposable Razor (1-5) ——— Piura Frame (8x10) (1) ’ ‘
——|_Earrings” 2} —— | Priow (1) N
——/ EBectiical Power Bar (1) ——_| Plastic Coffes Cup (4) , ' ~
——-|_Plectronis Game (1) ——_| Prastic Detnidng Cup (1) : ; ng
—— ima Boantyy2) ——~1 Playtag Cards (1 Ss!) “oo ~
———L_ Fingernail Cppars (1) ' —— Postage Stsmps (20) _ T° nN
———}_ Footwear (1) [ino aitdetis shoes] ——— ping {1 plain wedding band—no stones}. i, ,
~GynyWetking Shorts (1-2) ~__| Sewing Ki (1) vt) ~.
|_Hatr Bands (5) Shower Shoes or RubbedPlesue Ctogs «1f-t/ ‘
— alr Clip” (1) ’ tpwaac’” (2) ‘a
Hair Rodesa** (20) nang (1) . : :
TEP pteeceats (2 _ Ebene bash | ay ; = +
——t fee Bucket m i ¢ -" / GPX Dotel AM ty) ys ot, 2
*Feraies and apactal néodalgertaiio only caly oo Malas Only >t Only :

 

?

\ undéestand that unauthodzed party Usted shove musi be mpled a! my own axpense within 30 days from todey or tial property tus! be ed the

Beran hve noted itn eae, W tho uuthorteed persen does not pck A up, { wernland thal tha property wal be daaated ov Geatroyed by the Cict
reed : ie : . Wie Seewteaes ae

’ . 5
1 acknondedge thal | em responsible for ali pezconal property recorded en property form to inckide addons and dofstcns as woll property sexed by the
stata and thal Cietacity wil cnly socaph easponsially for hora inventoried end esmured by fesby otal “wee on . ”

other ems wd be conta eotabard ene ak ei edaod to bee comet escoutg ofthe personal property in ey possess At
cther Rems wil be considerad contraband and disposed of in. accordance wth cumenl procedures, ©: 0108 enfiled "Convol of Contaband and Physical
Evidenoe.”| am sutfect to dscfplnary action fer possession of contraband mes mat . and Phy
Thon depart snalrnen rn ay Fr aa a ak ol aleged damage lo prope the larale packs andor eat tow tanaportaion vehi,
‘The department sssumnes no Debiity tor tha welfare of any inmate's propaity packed by ar placed a bansportstion vehicle by any person ofher than facility staf,

Transfer: The undersigned atales thie inventory inchides all perconal effects and property, Including legal matertals, and that ha/eha how not lett any auithortzed
acne! property et (F Det tind peso eecs and prop are undamaged ed eectcal epellances ao tn working eda.
7: bets eg, Cf 4a, oy L a 2 [ . wf bagteee

A Stynaiure Date ’

 

 

 

 

 

RES Tn nai eon byes wetness '
“Withers tate ve = ,

 

evatacu maw Whte—Pronery Otlcers Fila = Yelow—Field File. Pink—branle Gold — Property Bex |” wt DOG 030420A (R 416)

 

 

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19. Page 16 of 98

ew co * OKLAHOMA DEPARTMENT OF CORRECTIONS,”
, so. OFFENDER PROPERTY INVENTORY FORM x48
(125-1? a
aay er

. { - Butte! Gag Security Seat Number
=a wa
9 8 BOC Number . Print Offenciar's Name (lost) (Fire) {Midis inal) = .

 

 

 

 

 

 

 

 

 

fectegiechneniom ” Frota i F Relecea . oa - .
Server yo tee ” —

Etcops * , Segregation : t Numberoffoxss

Name . - Street

ChyiState: - - ap Phone: —_—_______,

Description cf Unaixhartredj/Excess : ' : i

Property: . wa ‘ A ‘

 

 

 

 

. ee ° . Ty

Conting fron, ate**(1)
Blecttc Razer or
Seard Timmar (1)

Fan (1
Brest 4

  
 
 

            

c

 

 

 

 

 

 

' Hi Mik OTHER PROPERTY (LIST QUANTITY OF EncH)
Elie etm —L- ernie there tat cates opin)
-1___Ambrohafaper po rarae Tr havicg Cores sey
Aitéatic Shoas (1) - Hote Ballers (20) ———__Fostege Stamps (20)

——— hii: orters (2) ——— Pease Sr Ee Ren eaitg bard na orca)
—T tm 2) a laselated “ret Tidothriaise Clogs (1)
— i) (1 extte toon! Dif; (15 = — see
——— Boren ld ' rn f if — Tih ()
=A Cetin teas Sa
——$ $= Opener si TEE i have Sab Sin 4 °
eons. @ ———— Teh, Contneroratve (1)
———_——Daenture Cup {1} ————_FEht, State seus (1}
———— Ditporabla Razer (1.5) ——— Fehin, (5-7)Nota: Maxinum of ? Tehicts
———Eamttngat*{2) clowed
Seca Poors —1— Retina cop
————_Emary Boardty**{7) | phew : —~———— Wallet (1) (communty esmections only)
——____Fingamali Cippers p—— Picture Frame (810°) (1 ——__ Watheloths
———- Footwear (1) If no Lait thoes Pillow (1) id ) , 8

“Females and special nesde/gertatric only Females only “holes Cnty OAH scaly

‘ penn we dco tae ee nb od ct on expnen wn day moda thet rope uate pleted op by the
stan § have Indleated within 50 Hf the cxthorteed person does nol plek i up, | undeetiand that tha will bs denoted or id by the
ps ys days. Property dewoyed by

ce ay a era pte py eta on satya aaa end aeons cat apy ve oy
Sate cand What the facity wil caly eccopt responsluty for hen taventadied and secured by Locity end?
farther vaderstand that the property fom, Inducing ecttons ts conuldered to be the complete accountng ol the personal property th possession. Ag
other tems wil be age Cnt Gd pmol crazce nh caret prcraany Ghaaias ober een ee ee
o« Buidenca’ tom sv fect to cfisciptinary aetlon for poseention of echtrabond; ~- > - £7 tree Bee eee a ee

Cllanders who ara transferred Somat ine tc anh ote tefl caged damage to pope th fen pacar cares oo vnspercion
Gey at Ponersewsmas Ear ha ware lay ofeader pope pacha by or pasvdy a eompthcen ese a een ‘

IREAUZE THAT | BRING ANY (AUTH RIZED) PERSONAL PROPERTY INTO THE FACILITY AT MY OWN RISK.

Trantfer: tha undarigned etas this faces 0 parvona! allcls and property Incvding lego! mataitols, and thot beithe has not tat ny
avthorized persona! property ea (Facility) £ and that of i effects and Propedty cre undamaged und elseticel appliances are fn
working order, a « “ *

alee Chet vwooflylia a

    
 

 

 

 

 

 

Waa *
Recelpt endettoned sate tt the tel bag code crfboard bas were received endamaged ae ha he tee scl wcevabecla,
Offender Signature Date lnvestory Offices: Date

“Wines Bate ,

EIREUTION: wag. propesyCiteare min Yetow- Field Fle Piok = Otfender Geld Property Bex 0000301208 (R 3/15)

 

 

 

 
wt
oe

4

* , RESLIONHS BAL NCEE:

¢

 

 

 

oes TAXES ner 5

Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 17 of 98

So 8 ene Cnet chee ee om ate nm, wes oe

.
*
0 veer amb eo

-——Sales ‘matca— -- |
Lexington Facility ' SL tes
“por” Hos 0640457

“LARK, DAVID 6 St !
~-A177/2006. 4208223 PH” toe

 

Spending Lindt $611.00 ° :
available Balance is $94.31

AvaiTable, Spending Linkt £5 $76.40

“ar SESRIPTIR «= * |. PRI
1 DATEX CaLCULATOR CASGE™ 5.60

~ 2

< suarora, - .° . * a '
saan nesoesy ‘3.77 *

 

4

"foablanle Sear i $9054 - - 1

 

Malate Spedtng Lut 46 472.0 24

 

 

Eis risa” ott
: . i
ga / Tua Print . . !
eye . See
a 2 4

’
+ Cece oemwens tenes meer co od

 

 

_
.

Sales Invalee-—
Lexington Facility
LARC CAYTEEN

DOC ta. 0540557
CLARK, DAVID &
A3/30/2018 2209257 PH

BOBIRNIND BALANCES: *

Bpending Lieit 987.00

fvailable Balance 2c $23.43
Available Spentting Lieit is $20.00 .

 

 

 

QTY DESCRIPTION PRICE
A RUSSELL XL BMEGTPANT Wo $14.33
ITH POCKET
SUBTOTAL . m4"
TAXES * 40.48
CHARGE OMS? ~ $15.01
ENDING BALARLES: _

fwailable Ualence i5 18.4200“.
Available Spending Lieit is $8b-00

1x Jae 106970 s

 

Signature / Thusb Print

 

 

 

athlon tes,

 

al

——Sales "Fnvadce~—
eaten stan Facility

Or Msc beta osqaqsy -
CLARK, DAVID 0 ,
AiL2018 2359e15 PA

 

BEGINNING BALAKCES:

Spending Linit $80.00, .
* Available Balenze is 9126308,
L. Availabie® Bperdding Lait init is $o0.00
Bi SESURIPTION © = * pete

2 rows BATTERIES AAA A/F = $2,249

 

A, REGFE FREEZE BRIED cor,” se,np

1 SUE BURNT COONIES 3 C .g4,J;
REAM PINT .

Ak BIG KISSISSIFI .
1 PLASTIC SPO0H, 1 EACH’ — $0.97

Lt an
TAXES *. “$d
CHARGE 0440457 _ 928.60

1 DORCO' TRIPLE BLADE REP $2,412 °
LACEMENT, 47K
1 BORCO RAZOR 3 BLADE Ha $2.52 °

2 FEE COLONBTAK 3.02
DFCMATE PENCIL SHARPEN © $96
* ER THR _ «8S
2 HEXT! SOAP COCOA BUTTE, $3.12
R RAR 50z
2 HEXTL par HOTSTURIZIN.. $1el2
6 BARS : .
1 READ PAPER COLLEGE gt $2.25
EB 20007, . -
2 IC PEM BdinD strc ” $0.74

1 BLUE BUY ICE CREAN. $1.78

 

 

” BADING BALAWCES) «+
Available Dalance is 99.06 .
fwalleble Ypendifig’ Liatt is 490.32 °°.

+5 64-604 cmmmmsone tenene tebe et we pylsar tems Pan

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 18 of 98

‘o ’ a * ‘

ie

229-38 PH
: ; a. PASE: 4 OF :
a7asveni? * fo. 0 BOX 13490! “as LQuiss ya 3178-7440 | SHIP Fiore 300“ “
PROPERTY ZTE . *,

cE MANE: CLARK, DaVIh caoRbE = ‘ * “ .:
re" . GFR: soxnap7ee -

? He AS oe ee casa | BEB who 37.80
USTOHER MAME: LAMTON CORR FACILITY ‘ Oe bees “WaReOFA an?

> Dales
7) DELIVERY. NAME: aqyacss™.

vee

2

   

Z . a vat = i* . ° "
Foe eee mE
° . . “ wee veae Er Fi oes : ~ * : eA wo. o8

ie een. Ls

 

 

- . I oy
owe - | . Ly - ae . .
’ r aa?”
1 % ‘ we . 4 *
1 wat o, fy
s 2 8 & . ae
: j . ”
. t ° tb e -
7, 8 *
ok :
, ’ an . 4.
4, > oy ie 1 i
‘

?
~~
.

-

a
wot
8 ee

—

ae

“
s

"tet.
“ !

PE a
¢ .
e
~

t= * 4, ol

th pate Whig

2 .
. as a
a rr Ty . mo HE 'e "gholes 05 4 Lj’ .

 

 

 

 

oN toe

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 19 of 98

   
  
   
    
 
  
  

12: 27 PH , PASE: 1 OF
12/05/2017 F.0 BOX 17490, s€'t "bouis. Ho A317B-7290 -" SHIP Femme: ;
NAHE-GLARK. DAVID GEURGE. | ea
NUMBER: 5404857 , . GFR :ithios07a5 .
PADILETY NUMBER: wiestsroviP—ooad “oad 7 GAL: 37. a0
LOCK He CELL Gt sj ae 2 tenes: 1274S fen17
“naa ae ia in Hl in til ava) «
326094-101030728 ‘ BO74SL1

3AY . SER FALEAS ery unn. aeons” TTEHS T PRICE TOTAL’

tesd-B spgzee toss TEE UES aad Oe RAZR GT [eae €: 55 —~ 55... .
x 2808 ange’ oa EA DOQUNENT E77 - : * Bosab 2. 4B 2. 48
: ee Ue AM wy

‘sotd gna “2 cw BOOKESS. | Paso? i245 ° aay
2430 énsz —s EA -HOT a‘ sF 505 “2.60 . 1.20 5

3 4650. 3353 —~2 ox zG1ead] hes énse 2. 40 4. Bu.

35 Basa ae —1 EAA a ae ae SHHH514 4.58  4.5n".
ROPERTY YVEMS- 03 pee PERTY adry} Th -

. . 1207 “ , : &155¢ BIA © Bi.3g
sepa TTEHS af _ * ~ se
ALIAS pity - Ae REASON «Ae Beet

«a. re
yoose5 PROTECTION DISHIRAZR 1/EA Insufficient Funds . aS
. O0S2/ ae por 3 SFICY veg

a ..  —s SBRUFFiciens Funds

* aa
3 : . al,

   

. «ws e. ~ : f
Daft tig ss. sgt SAEs BRS oe PE OMT ee
° ~~ oe we q TT , ee men 3 pe . .
h . oe f eye . .
yy ' . 1% t ‘ i:
‘ vena * { ae . ‘
re $ af .
aa f
. ‘ °.
ye 3 , tt
. “ . . . vy “ay %
5
z BS
,*

 

=Ynval? > inmtoheny Bomariobacrce rat
Heather eee "*SSubsbituted|

 

 

 

 

 

 

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 20 of 98

- Ig” Cig TR Te oe cement gma nie mg a
, pay Vege Boot
Co pace * slat
Pet OAS en ~
_.. ee — Fee ee eee cee came
mone Tee Razor a. Blade} Fede. 7
ans Decge (Ra ry ef Lclade yopterpe
mee cae, _ 2 i. .

 

 

 

 

 

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 21 of 98

 

4) Must Be Submitted Through the Law Library or Designee .
S . Inmate/Offender Grievance Process

Ov REQUEST TO STAFF RECEIVED
To: frp Perky, FACILITYDISTIUNIT: ZZ DATES 222s
(NAME AND TITLE OF STAFF MEMBER) __ LOC/LARG

   
   
  
   
 

 

| have x“ have not already submitted a “Request to Staff’ or grievance on this same issue.

Ifyes, whatdate: /X~/2~/F facility. CC grievance#: S57 2
| affirm that | do %_ do not___ have a grievance pending on this issue. .

| affirm thatIdo___- do not2<_ have a lawsuit of any type pending that relates in any way to this issue.
if a lawsuit is pending, indicate case number and court:

This request does ____ does not relate to a pending misconduct report: If it does, this
request may only be answered by the disciplinary coordinator assigned to the misconduct.

 

 

SUBJECT: State completely, but briefly, the problem on which you desire assistance. This statement
must be specific as to the complaint, dates, places, personnel involved, and how you were affected. One
issue or incident per “Request to Staff.” Your failure to specifically state your problem may result in this
being returned unanswered.

AVA a. Co tat abou’ fry ro _ (Hes
Ss SIA AS listed herein 2 Oro, Lee oft (tar
i .

 

: SE OTHER SIDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADDITIONAL PAGES.)
ACTION REQUESTED: State exactly how you believe your request may be handled; that is, what exactly

should be done and how. .
, cse._on all Ae [HOOT lo Ex

 

 

 

 

 

 

 

utreh (Sabot £90.00 valve . Flea se and Zhank
lesen
name: “Dyuid C/har& voc NUMBER: 4649¢/S7UNIT & CELL NUMBER:S//t /oF
oe (PRINT)
SIGNATURE: aun Cheb _. WORK ASSIGNMENT: _A/~~4
Caen eee reer reer ee ate

 

DO NOT WRITE BELOW THIS LINE
DISPOSITION:

 

These items never came to the property room with your belonging

 

 

 

therefore property room is not responsible for lost items 1 would contact tie officer that packed |
ou U :
y P Lesa Shea 12-27-18 iEntered / Answered
ULC 2 7 2018
STAFF MEMBER DATE
LCC/LARC
Law Library

Date response sent to inmate:
{. Original to file: :
2. Copy to inmate/offender DOC 080124 (R 9/16)

 

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 22 of 98

 

 

 

 

 

 

 

   

   

  

 

. at 7. * * . . . . woe .
°
. .
. . ao . . . se. . .
. eee at ele te 2 th “3
ou ‘ . aw ae . rr ‘
. ote,
ae Hooper vat, troa yt
. «
: . . . .

 

 

anes

?
3

 

 

i

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 23 of 98

Gg’ \ - Must Be Submitted Through the Law Library or peREGEIVED

Inmate/Offender Grievance Process DEC 24 2018

REQUEST TO STAFF ,
TO: M rm: Ereeas Wh. ren FaciLitvioistunit: Lo C_ DaAeRe je ibye/ F~ 15

(NAME AND TITUE OF STAFF MEMBER)

 

| have xX have not already submitted a “Request to Staff’ or grievance on this same issue.
If yes, what date: facility: f Co grievance #:

| | affirm that | do_<_ do not___have a grievance pending on this issue.
| affirm that | do x do not___ have a lawsuit of any type pending that relates in any way to this issue.

If a lawsuit is pending, indicate case number and court:
This request does - ‘ does not relate to a pending misconduct report. If it does, this
request may only be answered by the disciplinary coordinator assigned to the misconduct.

 

 

 

 

SUBJECT: State completely, but briefly, the problem on which you desire assistance. This statement
must be specific as to the complaint, dates, places, personnel involved, and how you were affected. One
issue or incident per “Request to Staff.” Your failure to specifically state your problem may result in this
being returned unanswered.

have. SOL7EC. carplunts £ a He EL S04 Plane
Dat Led 20. f1€ Lo Str tf ahd Ste inveFH#igatet\lara
He a; A Hhis ax She bask. Lrce Lika and Ae LE OVE
deieg it here by lian en his A Dk s a nd. LZ cr

(USE OTHER SIDE iF MORE SPACE1S NEEDED. DO NOT ATTACH ADDITIONAL PAGES. )

ACTION REQUESTED: State exactly how you believe your request may be handled; that is, what exactly
should be done and how.

ha Hrs ge As resolve A. SALLE. by Shis GEG
tics, wie age t ALE Daw 2 Strang 2 for 4 aking halls <
SLASELN eats” and se LS .- S .

 

 

NAME: Pee Lo. hirk DOC NUMBER: 444Y5-7UNIT & CELL NUMBER: SY /08

(PRINT)
“SIGNATURE: Wau2d (Cheb WORK ASSIGNMENT: NM. Ly ft

DO NOT WRITE BELOW THIS LINE

Sh MLZ: at 4g ss. MCE Bthe iol.
ZN]

( Pal) LOM ssterctrepeee—

 

 

 

Re
STAFF M Vy DATE JAN 04 2019
L
Date response sent to inmate: Law Libvey
1. Original to file DOC 090124D (R 9/16)

2. Copy t to inmate/offender
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 24 of 98

Pid ae ae IE. all. Fle. When. _ Can fd Sarvs,

gee ele Irat jt will got oct he before ye

les again 2 ad’ ia tt, to yn dali) POS
mY Filan, p NN age Aap ee pre hyag— Lnieterd

 

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 25 of 98

OKLAHOMA DEPARTMENT OF CORRECTIONS

 

 

 

 

 

 

 

 

 

 

= ’ INMATE PROPERTY INVENTORY FORM
— a
Sy 3 4 = } ¢G Duffel Bag Security Seal Number.
(4 i/o
Date bunds” fy os
4 f)*T 5 } c lar k ISG cA
inmate's DOC Number Print Inmate's Name (Last) = (First) (Middle Initial)
Reason for Inventory
Reception From Release Type
Transfer To Extended Absence To
Escape Segregation ae ee Number of Boxes
Unauthorized/Excess Property To Be mailed or Released To:
Name Street
City/State Zip Phone

 

 

Description of Unauthorized/Excess Property:

 

 

 

Allowable Religicus Objects/Symbols (as specified in OP-030112):

 

 

 

QUANTITY SERIAL NUMBER
4 - ;

Iron, ete. (1)

Razor or Beard Trimmer (1
an (1)
Dryer (1)
Pot (1)
3 Player (4
or Clock Radio (1)
Light (1)

elevision (1)
atch (7)

 

OTHER PROPERTY (LIST QUANTITY OF EACH)

 

 

 

 

 

 

 

 

 

 

|__Air Mattress (1) or Mattress w/ integrated pillow (1) +————_Insulated Underwear Bottom (2) se Spoon (1)
\ Arts/Crafts/Paper Insulated\ Underwear Top (2) ___| State Issue Scrub Pants ( 3-4)
\ Athletic Shoes (1) Laundry Bag (1) __| State Issue Scrub Shirt ( 3-4)
|__ Athletic Supporiers (1-2) |__Legal Material (1 cubic fact) Sweat Pants (2)
Barrettes**(5) ___Linens (1 set) mf | Sweat Shirt (2)
| __Baseball/Stocking Cap (1-2) Makeup Bag** (1) ___|_T-Shirt, Commemorative (1)
Bath Towels (3) \__ Medicine (KOP) i-e., Nitroglycerin, innate = \_ T-Shirt, State Issue (1)
| __Bathrobe* (1) \_Necklace(1) —\ T-Shirt,(5-7) Maximum of 7 T-shirts allowed
ae |___ Bowl with Lid (1) Nicotine Patches (1 Series) ____\ Toothbrush Cap (1) ;
Bras** (7) Inmate ID (1) \ \ Tweezers**(1)
ew Briefs/Boxer Shorts*** (7) \_Panties ** (7) + \Wallet (1) (community corrections only)
Brush/Comb/Pick (1-2) |_ Personal hygiene items/cosmetics (base. saanictaenetoths (3)
, _Can Opener (1) | lipstick, mascara) \ \ADDITIONAL PROPERTY:
|__ Coat (1) or (3)***" \_ Personal Jeans (5) \ \
Combination Padlocks (2) | Personal Shirts (5) \ ee
|__Denture Cup (1) Photo Album (1) \ a
| Disposable Razor (1-5) _ Picture Frame (8"%10") (1) \ MG.
Earrings** (2) ___|_Pillow (1) \ ‘
|_Electrical Power Bar (1) |_Plastic Coffee Cup (1) \ ae
__Electronic Game (1) _Plastic Drinking Cup (1) \ Xx a
| Emery Boards**(2) _Playing Cards (1 Set) \ o
|_ Fingernail Clippers (1) Postage Stamps (20) \ ro Ait
|_Footwear (1) [if no athletic shoes] [Ring (1 plain wedding band—no stones) \ } oan Me
|_Gym/MWalking Shorts (1-2) | Sewing Kit (4) ae X im
ae Ny
__Hair Bands (5) Shower Shoes or Rubber/Plastic Clogs (1J\Qy *
_Hair Clip** (1) Sleepwear** (2) ; aetna
_ Hair Rollers** (20) iSlip** (1)

 

 

 

 

LOO i {Yo

7 | Headsets (2) |Soap Dish (1) /\ ¢ 47 Ep : = D TH

___| Ice Bucket ‘Socks (7) y \ - / px D qstz | AM ry) i CHI ®
"Females and special needs/geriatric only **Females only *™ Males Only “*"HWH Only yr A

| understand that unauthorized property listed above must be mailed at my own expense within 30 days from today or that properly must be piekéd up by the

person | have indicated within 30 days. If the authorized person does not pick it up, | understandthal_ihe property will be donated arcestroyed by the Oklahoma

Department of Corrections. 3 ee ee kee

| acknowledge that | am responsible for all personal property recorded on my property form to include additions and deletions as well as property issued by the

state and that theefatility will only accept responsibility for items inventoried and secured by facility staff.

| further understand that the property form, including any additions, is considered to be the complete accounting of the personal property in my possession. All

other items will be considered contraband and disposed of in accordance with current procedures, OP-046109 entitled “Control of Contraband and Physical

Evidence." | am subject to disciplinary action for possession of contraband.

Inmates who are transferred from one prison to another assume the risk of alleged damage to property the inmate packs and/or carries to a transportation vehicle.

The department assumes no liability for the welfare of any inmate's property packed by or placed in a transportation vehicle by any person other than facility staff.

| REALIZE THAT | BRING ANY (AUTHORIZED) PERSONAL PROPERTY INTO THE FACILITY AT MY OWN RISK.

Transfer: The undersigned states this inventory includes all personal effects and property, including legal materials, and that he/she has not left any authorized

    
 

 

 

NV crea at eae / _ and that all personal effects and property are undamaged and electrical appliances are in working order.
Sy 1 Wok 2 K PY = Fic fl ~ \_/ fi] ’ ' :

f NAM~+t4 CAL Ree PES 1 x (fy i] MAF fi & Lc (EF

Infhate Signature / Date Inventory Oificer ” Date

Witness Date

 

Receipt: The undersigned states that the duffel bag and all cardboard boxes were received undamaged and that the security seal was unbroken.

 

 

Inmate Signature Date Inventory Officer Date

 

Witness Date
DISTRIBUTION: White — Property Officer's File Yellow— Field File Pink — inmate Gold — Propery Box DOC 030120A (R 4/16)
vir wwanvic: U4 th. DAffender Propertyitaventary 9/19 Page 26 of 98
DOCH: _& To be used for Medical/RHU only

ARTICLE TION ARTICLE

a Radio
__—_—_——,

      
  
 

TION

Headphones Hotpot

 

BCuUP Ho7 77578 a9,

Razor/Trimmer NN

‘

MP3 Player Clock Radio

ARTICLE ARTICLE
Bath

AMOUNT] CODE

e
h4—~
.

Canteen items

Shoes
Bath
Dish

Clothes

Tablet
P-PROPERTY _C-CONFISCATED D-DESTROYED

. items to to at time in

Name

Date Returned

All opened/perishable items will not be stored.

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 27 of 98

OKLAHOMA DEPARTMENT OF CORRECTIONS
INMATE PROPERTY INVENTORY FORM

Duffel Bag Security Seal Number

 

Date

)

Print Inmate's Name (ast) (First)

inmate's DOC Number

Reason for Inventory
Reception

Transfer
Escape
Unauthorized/Excess Property To Be mailed or Released To:
Name
Cily/State
Description of Unauthorized/Excess Property:

(Middle Initial)

From
To

Release
Extended Absence
Segregation

Type
To
Number of Boxes

 

Street
Zip

 

 

Phone

 

 

 

 

 

Allowable Religious Objects/Symbols (as specified in OP-030112):

 

 

 

QUANTITY
1

Iron, etc. (1)

CONDITION MAKE SERIAL NUMBER

Razor or Beard Trimmer (1

an (1)

Dryer (1

Pot (1
P3 (1)
or Clock Radio (1)

Light (1)
elevision (1)
atch (1)

 

OTHER PROPERTY (LIST QUANTITY OF EACH)
Insulated Underwear Bottom (2)
Insulated Underwear Top (2)
Laundry Bag (1)
Legal Material (1 cubic foot)

Spoon (1)

State Issue Scrub Pants ( 3-4)
State Issue Scrub Shirt ( 3-4)
Sweat Pants (2)

Air Mattress (1) or Mattress w/ integrated pitlow (1)
Arts/Cratts/Paper

_f Athletic Shoes (1)

{ Athletic Supporters (1-2)

Barrettes**(5) Linens (1 set) Sweat Shirt (2)
Baseball/Stocking Cap (1-2) Makeup Bag*™ (1) T-Shirt, Commemorative (1)
_____ Bath Towels (3) Medicine (KOP) i.e., Nitroglycerin, innaic T-Shirt, State Issue (1)
Bathrobe" (1) Necklace (1) T-Shirt,(5-7) Maximum of 7 T-shirts allowed
Bowl with Lid (1) Nicotine Patches (1 Series) Toothbrush Cap (1)
= Bras** (7) Inmate ID (1) Tweezers"*(1)

_ Briefs/Boxer Shorts*** (7)
Brush/Comb/Pick (1-2)
Can Opener (1)

Coat (1) or (3)****
Combination Padlocks (2)
Denture Cup (1)
Disposable Razor (1-5)
Earrings** (2)

Electrical Power Bar (1)
Electronic Game (1)

Emery Boards**(2)

Fingernail Clippers (1)

Footwear (1) (if no athletic shoes]
Gym/Walking Shorts (1-2)

Hair Bands (5)

Hair Clip** (1)

Panties ** (7)

Personal hygiene items/cosmetics (base,
lipstick, mascara)

Personal Jeans (5)

Personal Shirts (5)

Photo Album (1)

Picture Frame (8"x10") (1)

Pillow (1)

Plastic Coffee Cup (1)

Plastic Drinking Cup (1)

Playing Cards (1 Set)

Postage Stamps (20)

Ring (1 plain wedding band—no stones)
Sewing Kit (1)

Shower Shoes or Rubber/Plastic Cicgs (1)
Sleepwear (2)

Wallet (1) (community corrections only)
Washcloths (3)
ADDITIONAL PROPERTY:

 

 

 

 

 

 

 

Hair Rollers** (20) Slip** (1) ioe
Headsets (2) ____ Soap Dish (1)
i. Ice Bucket Socks (7)

 

 

"Females and special needs/geriatric only “*Females only *** Males Only “"*HIWH Only

| understand that unauthorized property listed above must be mailed at my own expense within 30 days from today or that property must be picked up by the
person | have indicated within 30 days. If the authorized person does not pick it up, | understand that the property will be donated or destroyed by the Oklahoma
Department of Corrections.

| acknowledge that | am responsible for all personal property recorded on my property form to include additions and deletions as well as property issued by the
state and that the facility will only accept responsibility for items inventoried and secured by facility staff.

| further understand that the property form, including any additions, is considered to be the complete accounting of the personal property in my possession. All
other items will be considered contraband and disposed of in accordance with current procedures, OP-040109 entitled "Control of Contraband and Physical
Evidence." | am subject to disciplinary action for possession of contraband.

Inmates who are transferred from one prison to another assume the risk of alleged damage to property the inmate packs and/or carries to a transportation vehicle.
The department assumes no liability for the welfare of any inmate's property packed by or placed in a transportation venicle by any person other than facility staff.

| REALIZE THAT | BRING ANY (AUTHORIZED) PERSONAL PROPERTY INTO THE FACILITY AT MY OWN RISK.

Transfer: The undersigned states this inventory includes all personal effects and property, including legal materials, and that he/she has not left any authorized
persenal property at (Facility) _ and that all personal effects and property are undamaged and electrical appliances are in working order.

/

 

 

Inmate Signature Date Inventory Officer Date

 

Witness Date
Receipt: The undersigned states that the duffel bag and all cardboard boxes were received undamaged and that the security seal was unbroken.

 

 

 

Inmate Signature Date
Witness Date
DISTRIBUTION: White — Property Officer's File Yellow— Field File Pink — Inmate

Inventory Officer Date

Gold — Property Box DOC 030120A (R 4/16)
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 28 of 98

OKLAHOMA DEPARTMENT OF CORRECTIONS

INMATE PROPERTY INVENTORY FORM

 

 

 

 

 

 

 

ee 1G Duffel Bag Security Seal Number.
¢ } ob
Pa * - i i . ;
Bee by : / iJ / c 7 ~ (Ar Fs V Bs ), RP IL {
Inmate's DOC Number Print Inmate's Name (Last) (First) (Middle Initial)
Reason for Inventory
Reception From Release Type
Transfer To Extended Absence To
Escape Segregation Number of Boxes
Unauthorized/Excess Property To Be mailed or Released To:
Name Street
City/State Zip Phone

 

Description of Unauthorized/Excess Property:

 

 

 

 

_Ailowable Religious | Objects/Symbols {as specified i in 1 OP 030112):

 

 

QUANTITY
1

Iron, etc. (1)

Razor ot Beard Trimmer (1)
an (1)
(7)
Pot (1
(4)
or Clock Radio (1
(1)
elevision (1)
atch (1)

Air Mattress (1) or Mattress wi integrated pittow (1)
Arts/Crafts/Paper
Athletic Shoes (1)
Athletic Supporters (1-2)
Barrettes**(5)
|__Baseball/Stecking Cap (1-2)
: Bath Towels (3)
_]~_Bathrobe* (1)
. Bowl with Lid (1)
Bras** (7)
| _Briefs/Boxer Shoris*** (7)
Brush/CombiPick (1-2)
ae Can Opener (1)
Coat (1) or (3)°"**
Combination Padlocks (2)
|__Denture Cup (1)
|_Disposable Razor (1-5)
Earrings** (2)
Electrical Power Bar (1)
Electronic Game (1)
| Emery Boards**(2)
Fingemail Clippers (1)
Footwear (1) [if no athletic shoes]
__Gym/Walking Shorts (1-2)
|_Hair Bands (5)
|_ Hair Clip** (1)
_____}| Hair Rollers** (20)

1 Headsets (2)
|_lce Bucket

*Females and special needs/geriatric only

CONDITION

MAKE

 

OTHER PROPERTY (LIST QUANTITY OF EACH)

Insulated Underwear Bottom (2)
Insulated\ Underwear Top (2)

Laundry Bag (1)

Legal Material (1 cubic foot)

Linens (1 set)

Makeup Bag** (1)

Medicine (KOP) i.e., Nitroglycerin, iniaicr
Necklace(1)

Nicotine Patches (1 Series)

Inmate ID (1)
Panties ** (7)
Personal hygiene items/cosmetics (base,
| lipstick, mascara)
Personal Jeans (5)
Personal Shirts (5)
Photo Album (1)
Picture Frame (8"x710") (7)
Pillow (1)
Plastic Coffee Cup (1)
Plastic Drinking Cup (1)
___| Playing Cards (1 Set)
___| Postage Stamps (20)
| Ring (1 plain wedding band—no stones)
| Sewing Kit (1) ‘
i Shower Shoes or Rubber/Plastic Clogs (1)
|Sleepwear** (2)

LLU

‘Slip** (1) a
iSoap Dish (1) fi¢™ ‘
Socks (7)

"Females only *** Males cit

NUMBER

Spoon (1)
State Issue Scrub Pants ( 3-4)
State Issue Scrub Shirt ( 3-4)
Sweat Pants (2)
| _Sweat Shirt (2)
|__ T-Shirt, Commemorative (1)
T-Shin, State Issue (1)
T-Shirt (5-7) Maximum of 7 T-shirts allowed
\ Toothbrush Cap (1)

\ Tweezers’*(1)

Wallet (1) (community corrections only)
Washcloths (3)

 

 

ADDITIONAL PROPERTY:

 

 

 

 

 

a | +

(i VW. »

 

J l { | Jan na J
7 CPX Dotal Mem Rb

**"HWH aa

{ understand that unauthorized property listed above must be mailed at my own expense within 30 days from today or that property must be apie, up by the

—person have indicated within 30 days.
Department of Corrections.

if the authorized person does not pick it up, | understand that the property will be donated or destroyed | by the Oklahoma

| acknowledge that | am responsible for all personal property recorded on my property form to include additions and deletions as well as property issued by the
state and that the-facility will only accept responsibility for items inventoried and secured by facility staff.

| further understand that the property form, including any additions, is considered to be the complete accounting of the personal property in my possession. All
other items will be considered contraband and disposed of in accordance with current procedures, OP-040109 enlitled "Control of Contraband and Physical
Evidence." | am subject to disciplinary action for possession of contraband.

Inmates who are transferred from one prison to another assume the risk of alleged damage to property the inmate packs and/or carries to a transportation vehicle.
The department assumes no liability for the welfare of any inmate's property packed by or placed in a transportation vehicle by any person other than facility staff

| REALIZE THAT | BRING ANY (AUTHORIZED) PERSONAL PROPERTY INTO THE FACILITY AT MY OWN RISK.

 

 

 

Transfer: The undersigned states this inventory includes all personal effects and property, including legal materials, and that he/she has not left any authorized
personal property at (Facility), 1 , and that all personal effects and property are undamaged and electrical appliances are in working order.
\ s — 1 AD cok | f j f fd h 7 ' / | f bd ,

inmate Signature Date Inventory Officer Date

Witness Date

 

Receipt: The undersigned states that the duffel bag and all cardboard boxes were received undamaged and that the security seal was unbroken.

 

 

Inmate Signature Date Inventory Officer Date

 

Date
White — Property Officer's File

Witness

DISTRIBUTION: Yeliow—Field File  Pink—Inmate Gold —Property Box. DOC 030120A (R 4/16)
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 29 of 98

OKLAHOMA DEPARTMENT OF CORRECTIONS
INMATE PROPERTY INVENTORY FORM

Duffel Bag Security Seal Number.

 

Date ' ~
(74 fue 7

 

Inmate's DOC Number Print Inmate's Name (Last) (First) (Middle Initial)
Reason for Inventory
Reception From ee Ea Release ee ee eee Type
Transfer oe Se To ee Extended Absence To
Escape Segregation we Te, =... See Number of Boxes
Unauthorized/Excess Property To Be mailed or Released To:
Name Street
City/State Zip Phone
Description of Unauthorized/Excess Property:

 

 

 

 

 

 

Allowable Religious Objects/Symbols (as specified in OP-030112): 4.

 

 

QUANTITY CONDITION MAKE SERIAL NUMBER
1 ~

Iron, etc. (1)

Razor or Beard Trimmer (1

Player (1)
or Clock Radio (1)
Light (1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

elevision (1
atch (1) *~
OTHER PROPERTY (LIST QUANTITY OF EACH)
_..__Air Mattress (1) or Mattress w/ integrated pillow (1) —____[nsulated Underwear Bottom (2) ——1___ Spoon (1)
Arts/Crafts/Paper Insulated Underwear Top (2) State Issue Scrub Pants ( 3-4)
a Athletic Shoes (1) Laundry Bag (1) State Issue Scrub Shirt ( 3-4)
! Athletic Supporters (1-2) \___ Legal Material (1 cubic foot) \__ Sweat Pants (2)
Barrettes**(5) Linens (1 set) Sweat Shirt (2)
| ___ Baseball/Stocking Cap '(1-2) Makeup Bag™* (1) T-Shirt, Commemorative (1)
Bath Towels (3) |__Medicine (KOP) i.e., Nitroglycerin, inhaler T-Shirt, State Issue (1)
Bathrobe’ (1) |__Necklace (1) T-Shirt, (5-7) Maximum of 7 T-shirts allowed
Bowl with Lid (1) ; Nicotine Patches (1 Series) ,___ Toothbrush Cap (1)
Bras** (7) |__Inmate ID (1) Tweezers**(1)
+, __Briefs/Boxer Shorts*** (7) |___Panties ** (7) é Wallet (1) (community corrections only)
Brush/Comb/Pick (1-2) |__ Personal hygiene items/cosmetics (base, ~_Washcloths (3)
Can Opener (1) | lipstick, mascara) ADDITIONAL PROPERTY:
= 8 Coat it) On (Syn __\._ Personal Jeans (5) ;
Combination Padlocks (2) \___ Personal Shirts (5) Wr ce
Denture Cup (1) __|__Photo Album (1)
Disposable Razor (1-5) Picture Frame (8"x10") (1) Vy \ee4 =
Earrings” (2) Pillow (1)
Electrical Power Bar (1) \__ Plastic Coffee Cup (1)
Electronic Game (1) Plastic Drinking Cup (1)
|___ Emery Boards**(2) Playing Cards (1 Set)
Fingernail Clippers (1) \ Postage Stamps (20) c
Footwear (1) [if no athletic shoes) Ring (1 plain wedding band—no stones) ak
Gym/Walking Shorts (1-2) Sewing Kit (1)
Hair Bands (5) \__ Shower Shoes or Rubber/Plastic Clogs (1)
Hair Clip** (1) Sleepwear** (2)
Hair Rollers** (20) ks _Slip™ (1) :
Headsets (2) : Soap Dish (1)
Ice Bucket “.__ Socks (7)
"Females and special needs/geriatric only **Females only *** Males Only “""HWH Only

| understand that unauthorized property listed above must be mailed at my own expense within 30 days from today or_that property-must be-picked up by the
___ person |_have indisated-within-30 days; If the authorized person does not pick it up, | understand that the property will be donated or destroyed by the Oklahoma

Department of Corrections.

| acknowledge that | am responsible for all personal property recorded on my property form to include additions and deletions as well as property issued by the

state and that the facility will only accept responsibility for items inventoried and secured by facility staf.

| further understand that the property form, including any additions, is considered to be the complete accounting of the personal property in my possession, All

other items will be considered contraband and disposed of in accordance with current procedures, OP-040109 entitled "Control of Contraband and Physical

Evidence." | am subject to disciplinary action for possession of contraband.

Inmates who are transferred from one prison to another assume the risk of alleged damage to property the inmate packs and/or carries to a transportation vehicle.

The department assumes no liability for the welfare of any inmate's property packed by or placed in a transportation vehicle by any person other than facility staff,

| REALIZE THAT | BRING ANY (AUTHORIZED) PERSONAL PROPERTY INTO THE FACILITY AT MY OWN RISK.

Transfer: The undersigned states this inventory includes ali personal effects and property, including legal materials, and that he/she has not left any authorized

_ personal property a (Facility) , and that all personal effects and property are undamaged and electrical appliances are in working order.

i * 14

inmate Signature ‘Date Inventory Officer Date

 

 

Witness Date
Receipt: The undersigned states that the duffel bag and all cardboard boxes were received undamaged and that the security seal was unbroken.

 

 

Inmate Signature Date Inventory Officer Date

 

Witness Date
DISTRIBUTION: White — Property Officer's File Yellow—Field File Pink — Inmate Gold — Property Box DOC 030120A (R 4/16)
Gage 5:20-cv-00224-R

Document.6-1 Filed O3/19/19 Page 30 of 98

CKLAHOMA DEPARTMENT OF CORRECT

 

 

 

 

 

 

 

 

 

; 4 INMATE PROPERTY INVENTORY FORM
Pes i k Duffel Bag Security Seal Number
i ¢ ort
Ripe —_ — + F
Date ly ri / L by 4 x (Gs 7x La vi ae
inmate s DOC Number Print Inmate's Name (Last) (First) (Middle Initial,
Reason for!lnventory
Kecerton From Release Type
Transfer To Extended Absence To
Escape c= : Segregation Number ef Boxes
Unauthorized/Excess Property To Be mailed or Released To: 2
Name Street ae
City/State Zip Phone 3 aaa

 

Description of Unauthorized/Excess Property:

 

 

 

 

Allowable Religious Objects/Symbols (as specified in OP-0391 12):

 

 

 

     

     

QUANTITY
Clock (1
‘Curling tron, ete. (1)
Electric Razor or Beard Trimmer (1)
Fan (1)
‘lair Dryer (1)

Hot Pot (1)

MP3 Player (1)
Radio or Clock Radio (1)
eading Light (1)
‘Tetevision (1) -
‘viatch (1) Te

CONDITION

Air Mattress (1) or Mattress w/ integrated piltow (1)
Arts/Crafts/Paper

Athictic Shoes (1)

Athletic Supporters (1-2)

f Barrettes**(5)
Baseball/Stocking Cap (1-2)
Bath Toweis (3)

Bathrobe’ (1)

Bow with Lid (11

Bras** (7)

Briefs/Boxer Sherts*** (7)
Brush/Comb/Pick (1-2)
Can Opener (1)

MAKE

   
     
 
 
 
 
 
  
 
 
  

OTHER PROPERTY (LIST QUANTITY OF EACH)

Insulated Underwear Bottom (2)
Insulated Underwear Top (2)

Laundry Bag (4)

Legal Material (1 cubic foot)

Linens (1 set)

Makeup Bag (1)

Medicine (KOP) i.e., Nitroglycerin. inhaler
Necklace (1)

Nicotine Patches (1 Series)

Inmate ID (1)

Panties ** (7)

Personal hygiene items/cosmetics (base,
lipstick, mascara)

    

SERIAL NUMBER

Spoon (1)
State Issue Scrub Pants ( 3-4)
State Issue Scrub Shirt (3-4)
Sweat Pants (2)/ 1) @U_-
—__ Sweat Shirt (2)
T-Shin, Commemorative (1)
___7-Shirt, State Issue (1)
T-Shirt,(5-7) Maximum of 7 T-shirts allowed
Tocthbrush Cap (1)

Tweezcrs”*{1)

Wallet (1) (community corrections only)
___Washeieths (3)
ADDITIONAL PROPERTY:

= Coat (1) or (3)"*"*
Combination Padlocks (2)
Denture Cup (1)
Disposable Razor (1-5)
Earrings" (2)

____Electrical Power Bar (1)
Electronic Game (1)
Emery Boards**(2)
Fingernail Clippers (1)
Footwear (1) [if no athletic snoes]
Gym/Walking Shorts (1-2)
Hair Bands (5)

z ‘Harr Clip** (1)

Personal Jeans (5)

Personal Shirts (5)

Photo Album (1)

Picture Frame (8"x10") (1)

Pillow (1)

Plastic Coffee Cup (1)

Plastic Drinking Cup (1)

Playing Cards (1 Set)

Postage Stamps (20)

Ring (1 plain wedding band—no stones)

 

 

 

 

Sewing Kit (1)
Shower Shoes or Rubber/Plastic Clogs (1)
Sleepwear** (2)

 

 

Hair Rollers** (20) Slip™ (1) Bh =
Headscts (2) Soap Dish (1)
ice Bucket Sacks (7)

 

— “Females and special needs/geriatric only * Males Only “HW Only
‘ understand that unauthonzed property listed above must be mailed at my own éxpense within 30 days from today or that property must be picked up bythe
person | have indicated within 30 days. If the authonzed person does not pick it up, | understand that the property will be donated or destroyed by the Oklahoma
Department of Corrections.
| acknowledge that | am responsible for all persenal property recorded .on my property form to include additions and daletions as well as property issued by the
state and that the facility will only accept responsibility for items inventoried and secured by facility staf,
| further understand that the property form, including any additions, is considered to be the compicte accounting of the persenal property in my possession. All
other items will be considered contraband and disposed of in accordance with current procedures, OP-040109 ontitled "Centrol of Contraband and Physica:
Evidence." | am subject to disciptinary acticn for possession cf contraband.
inmates who are transferred from one prison to another assume the risk of alleged damage to property the inmate packs and/cr carnes to a transsaration venicie
The cepartment assumes no hiability for the welfare of any inmate's property packed by or placed in a transportation vehicle by any person other ‘nan facility staff
"REALIZE THAT | BRING ANY (AUTHORIZED) PERSONAL PROPERTY INTO THE FACILITY AT MY OWN RISK,
Transfer: The undersigned states this inventory includes all personal effects and property, including legal materials. and that he/she has not left any authorized
persenal property at (Facility) and that all personal effects and property are undamaged and clectrical appliances are in working crader.

**Females only

 

 

 

lamate Signature Date inventory Ofticer Date

 

WANESE Date
Receipt: The uncersigned states that the duffel b2q and all cardboard boxes were received undamaged and that the securty seal was unbroken.
4, ( j ¥ —

Inmate Siynaturs Date Inventory Officer Vale

 

 

 

Wiincess Date

(MSTRISUTIC' White — Preeeny Of:ser’s Fite Yellow— Field File Pink — Inmate Gold — Property Box DCC CSl120A (R 4/18)
 

(giv) voztoeo g0a~=SsC CaS 5:20-CV-00224n Rio, DOMAINE HbuGr1 yiFiled.Q3A19I9 Paget ab@&—aun ‘Nounauisia

ae0 Ssauyl\

a12q JEDY10 AoUsAU| ajeg ainjeuBis ayewu]

‘usyolqun sem eas Ajuno—as ey) Jeu) pue peBewepun paniooal aJam Saxog pyeoqpled |e pue Beg jayynp ay) jeu) Sayejs psubissapun oy }djoo0y
aied SSOUIIM

ajeq 499jQ ALOWUaAU] aed ainjeuBbis syewu

 

“japio Buniom ul ale seoueldde jeoujoaja pue poSewepun ale Auadoid pue syoajja jeuosued |e yey) pue * (Ayioe4) ye Auadad jeuosiad
pozjoujne Aue yaj jou sey oys/oy yey) pue ‘sieyojew jebo) Buipnjout ‘Avodoid pue sjoajje jeuosiod |j2 sapnjoul AsowuoAut sity} SajE}s pouBisuapun ayy wsojsuesy
SIM NMO AW LY ALITIOVS SHL OLNI ALYSdOUd IWNOSUAd (GSZIMOHLNY) ANV ONIUG | LVHL SZI1Vau |

‘yyeys Aypoe) ueY) Joujo uosied Aue Aq ajaiyea uoNepodsuel e ul pacejd Jo Aq paxoed Ayadoud s,ayewut Aue Jo suey ayy Joj Ayjigey) ou sawnsse jualyedsp ays
ajIaA UONepOdsues) & 0} Saeo JO/pue syoed sjewul ayy Apadoid o] abewep paGajje jo ys ey] SuuNsse JaUjOUR oO} UOSUd SU0 LuOJ) paajsUes} Ge OYM Sa}BWL]
“‘pUueQEJUOD Jo UoIssessod Joy uonOe (euldiosip 0} palqns we |, sousplAg

JEDISAU PUB PURQRILOD Jo JONUOD, PaNUS GOLOPO-dO ‘seunpazod juauNd yA BoURpIOOTE Ul JO pasodsip pue PUEGEjUCD PslspiSUOD aq ||IM Sid}! JOujO
ly “uorssassod Aw uj Avedosd jeuosiad oyj jo Sununosse ajajduoa ay} aq 6} pasapisucd SI ‘SuOHIppe Aue Guipnyjour ‘uuoj Apedoid 84} j2y) puejsiapun soypN] |
“yeys Auoey Aq pounoes pue pavowsAu! sw}! Jo) Ayyigqisuodsas ydasoe Ayuo jim Aypoey Oy) JEU) PUE O}e}S

au} Aq ponssi Ayadoid se jjJam Se suolajap pue suOHIPpe apnjou! Oo} Wo} AWadoid AW uo papsooed Ayadoud jeuosiad je Joy ajqisuodsay we | Jey) Bbpajmouypoe |
*SuUONIaU0D JO jJuaWyedag

BlWOYE|YO ay} Aq padousep Jo payeuop ag jm Ayododd ay} yeu} puejsiapun | ‘dn y yoId jou sacp uosiad pazuoyjne’ey} j| “Shep O€ UlU}IM pa}ed|pul eAeY | UOSIad
aul Aq dn paysid aq jsnwi Apadoud yey} so Aepo} wo Shep og ulyjim osuadxa uMo AW je pale aq }sMW aAOge pd}s| Apadoid paziuoujneun yey} puejysiapun |

 

 

 

 

 

 

 

 

 

AO HMHeese AJUQ SOIL one Ajuo sajewa,, Ajuo oujyeuabyspaau jeioads pue sojewo,
(4)sy0ST yoyong aj C—O
(t)usiqdeog™ (z)ss9speoyy
(L):c. 0S ems (OZ) «S904 JBH
(z) Jeandaajg”— (1) ..di0 eH
(1) sBoj9 onseig/iaqqny Jo seoys JemouS” (¢) spueg eH
(1) 1 Suimss™ (z-1) suoys Buryjepyusg
(souoj}s ou—pueg Guippom ujejd |) Gury {saoys aNa]YJe OU J] (L) JeamMjooy
(oz) sdwejg oGejsogt~* (,) suaddy9 ewabuij”
(jag 1) spIeg Buikejg” (Z)..Spie0g Asw3
(1) dig Buiyuugoanseid (L) awed auonoo;5° °°
(1) dng aayog onseiq” (1) Jeg Jamog |eoy)3/37
(L)mciid (z)..s6ue3”
(1) (.OLX,8) Swesy aun} (g-1) sozey ajgesodsiq
(h)wngyojoug Ct” (L) dng anusq”
(s)spiysjeucsiag (z) syoojped uoneuiquog”
(g)sueapjeuosag esee(E) 19 (L) 1209
*ALYSdOUd IWNOILIGGV (eieosew ‘yonsdl| (,) souadg ueD
(ge) syjopyseyy—~—~S*~CS*«S'SQ) SDNJOLISO'D/SLHDY! OUDIGAY JEUOSIOG™ | (2-1) Wld/Quieg/ysmug
(Ajo suoysauuoo Ayunwwod) (1) 19//eMM (2) a. SOUR (2) «.,SUOUS Jexog/sjauig
( (L)siazaomy— be ag (4) a) ayewuy— > edi (2) 8219
(1) deo ysniqujool 7 “ — (sauag 1) soyajed algo \ (1) Pr im Mog
pomojje syiys-| Zjounwixey)(Z-G)'HIUS-| (1) a98,j99N" (1) equyeg
(1) enssj aye1S ‘uiys-1——~S~S~S~«S HB ‘LDAIBOINN “1 (OM) BUITIDEW (¢) sjomoy Weg
(L) SAjeiowaWWoD ‘WiYS-t (1)..6egdnayew—<“=i—~s=CS (Z-1) deg Guppoignieqesegq”
(z) ulus jeans” (jas }) susuq (s)..Seneueg
(z}sjuegjeamg OS (100; d1qno 4) jeuayey ebay (Z-}) siapoddns onainy
(y-¢) HIUS QnIDg enss| a}2}S° (,) Beg Apuney—— (1) saoys ona
(p-e)sjued qos anss}aejS” (z) doy seanuapun pajeinsuy—~™S jaded/syesnysuy oo)
(tjuocds 7 (z) wonog eanuopun pareinsuy—_____—‘{#) Mond porsGowi im Ssasyeyy 40 (1) sseaeW sty

(HO¥a SO ALILNWND LSIT) ALYSdOud YAHLO
(1) YORE /V'
(|) uorsiaaya
9)
L) OLDE} YOO}D JO OF
(1) 4042 Id
(1) 10d

(1)

(1)
(,) Jawiwuy pieag Jo Jozey
({) ‘aya ‘uol]
L
YSEWNnN

 

 

 

 

AZLLOEO-dO ul paysods se) sjoquiAsyspalqg snojbiay aqemolly

 

 

 

‘Auadoig ssaoxq/pezuoyjneun jo uondussaq
4 diz ayeys/Ag
yas owen
TOL poseojoy 40 pojleWi og Of Apodolg ssooxgjpozoyjneuy,
a oe or SOx0g Jo JaqUINN oo uoneBaibag adeosy
a oL ———COPFFLY POPUI]N Seamer a aie OL a JOJSUBL]
adh} — oi  — ae aseajay a wol4 Mia. uondacsy
KioyuoAu] 40} uoseay

(jeNiuy O/PpI)) (jsui4) (SET) SWEN S,oyewWUy WU JaqUINN 90d §,2}2Wu}

é

 

 

 

 

 

 

ajeq

 

4oqunN [eas Aynsas Beg jojyjng

WYO AYOLNSANI ALYadOdd ALVIANI
SNOILLDSYYOS dO LNAWLYVdSd VNOHV1XO
OKLAHOMA DEPARTMENT OF CORRECTIONS
INMATE PROPERTY INVENTORY FORM

Duffel Bag Security Seal Number SY, oe ~

ace RSE ff ° Sats Document 6-1 Filed 03/19/19 Page 32 of 98
r }

S-ZYH-]t pecc

 GQUOUs + ™CladA. David -

Inmate's DOC Number Inmate’s Name (Last) (First) (Middle Initial)
4

Reason for Inventory: ‘

Reception From Release : Type l Lug
Transfer : To Extended Absence To

Escape se egregation ) Nuniber of Boxes

 

 

 

 

 

 

 

nay ized/Excess Property To Be Mailed or Released To;
Name Street
City/State: Zip: Phone:

 

Description of Unauthorized/Excess Property:

ty ig

ae
eo ON tA

    
 
   

of

eee ee ee

 

 

 

7
Allowable Religious Objects/Symbols (as specified in OP-0301 12) \ Ge
N\

 

- CONDITION SERIAL NUMBER

Curling Iron, etc.**(1)
Electric Razor or

Beard Trimmer (1)
Fan (1)
Hair Dryer (1)
Hot Pot (1)
MP3 Player (1)
Radio or Clock Radio (1)
Reading Light (1)

 

 

Television {1}
Watch (1 :
Addcesss 2 oft OTHER PROPERTY (LIST QUANTITY OF EACH) arey lo Og Sleeve_
Air Maitress (1) or mattress wit Gym/Walking Shorts (1 Lilendar Pillow (1)
integrated pillow (1) , ‘ Hair Bands (5) M . 1__ Plastic Caffce Cup (1)
Aine sheen (eae : «A 5S ° 9 ~~ Hair Clip?* (1) Sailing Sy . patie cane on -
I ‘ vs ’ laying Car Set)
Athletic Supporters (1-: Corwt'S Hair Rollers®* (20) We ICS Postage Stamps (20)
Barrettes** (5) Pans ___ Headsets (2) PB 2) + Ring (1 plain wedding band ~ no stones)
“T= BasebaljiStocking Cap (1-27 amerer Ss: Ice Bucket L_ Sewing Kit(1)

Bath Towels (3) . RK . ) Insulated Underwear (0-2) t Shower Shoes or Rubber/Plastic Clogs (1)
Bathrabe® (1) 4 Sucker Laundry Bag (1) Sleepwear ** (2)

It Bow! with,Lid (1 xX Legal Material {1 cubic foot) Slip ** (1)

Keres” (7 ‘ Linens (1 set} Soap Dish (1)

2 Briefs/Boxer Shorts*** (7) Makeup Bag ** (1) A Socks (7)
Brush/Comb/Pick (1-2) Medicine (KOP) i.e,. Nitroglycerin, inhaler Spoon (1)
Can Opener (1) Necklace (1) : State Issue Scrub Pants (3-4)
Coat (t) or (3) **** Nicotine Patches (1 Series) State Issue Scrub Shirt (3-4)
Combination Padlocks (2) . Offender {D f Sweatewier(1-2
_ Denture Cup (a) Pamir ** (7 Roe ~ (Toothbrush Cap (1)

i Disposable Razor (1-5) Personal hygiene t Teties (base, T-Shirt, Commemorative (1)
Earrings °* (2) lipstick, mascara). 4 T-Shirt, State [ssue (1)
Electrical Power Bar (1) Personal Jeans (5) T-Shirt, (5-7) Note: Maximum of 7 T-shirts
Electsonic Game (3) Personal Shirts (5) allowed
Emery Boards** (2) Insulated Underwear (2 sets) _____, Tweezers** (1)
Fingemail Ctippers (1) tL Photo Album (1) Wallet (1) (community corrections only}
Footwear (1) [if no athletic shoes} Picture Frame (8"x10"} (1) _____ Washcloths (3)

*Femates and special necds/geriatric only **Females only ***Males only e*etHWH only

1 understand that unauthorized property listed above must be mailed at my own expense within 30 days from today or that property must be picked up by the person I have
indicated within 30 days. If the authorized person does not pick it up, [ understand that the property will be donated o: destroyed by the Oklahoma Department of Corrections.

[acknowledge that | am responsible for all personal property recorded on my property form to include additions and deletions as well as property issued by ‘the state and that the
facility will only accept responsibility for items inventoried and secured by facility staff. : .

ae ae Lotter. mate = aaa

v

7 7Ttte

1] further understand that the property fonn, including any additions, is considered to be the complete accounting of the personal property in my possession. All other items will be
considered contraband and disposed of in accordance with current procedures, OP-040109 entitled “Control of Contraband and Paysical Evidence.” J am subject to disciplinary
action for possession of contraband.

Inmates who are transferred from one prison to another assume the risk of alleged damage to property the inmate packs and/or carries to a transportation vehicle. The department
assumes no liability for the welfare of any inmate’s property packed by any person and placed in a transportation vehicle.

| REALIZE THAT ! BRING ANY (AUTHORIZED) PERSONAL PROPERTY INTO THE FACILITY AT MY OWN RISK

Transfer: The undersigned states this inventory includes all personal effects and property, including legal materials, and that he/she has not left any authorized personal property

 

  
    

 

 

 

at (Facility) _. , and that all personal effects and property are undamaged and electrical appliances are in working order.

¢
Qh ccd CLate. 6~7-C ¢ oe -AaYy-/9
Inmate-Signature = Date Invegiory Officer Dae “ | #7
Witness Date

Receipt: The undersigned states that the duffel bag and all cardboard boxes were received undamaged and that the security seal was unbroken.

 

 

 

Inmate Signature Date Inventory Officer Date
Witness : Date :
DISTRIBUTION: WHITE — Property Officer’s File YELLOW —Field File PINK — Inmate GOLD — Property Box DOC Form 030120A (R 5/16)

.
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 33 of 98

OKLAHOMA DEPARTMENT OF CORRECTIONS
INMATE PROPERTY INVENTORY FORM

Duffel Bag Security Seal Number.

 

 

 

 

 

Date ie
inmate’s DOC Number Print Inmate’s Name (Last) (First) (Middle Initial)
Reason for Inventory
Reception From Release Type
Transfer To Extended Absence To
Escape Segregation Number of Boxes
Unauthorized/Excess Property To Be mailed or Released To:
Name Street
City/State Zip Phone

 

 

Description of Unauthorized/Excess Property:

 

 

 

Allowable Religious Objects/Symbols (as specified in OP-030112): _\ u'

 

 

QUANTITY CONDITION MAKE : OLOR SERIAL NUMBER
1 . ; :

Iron, etc. (1)

Razor or Beard Trimmer (1)
an (1)

Dryer (1
Pot (1
PS i
or Clock Radio (1)
1)
elevision (1
Natch (1)

   

OTHER PROPERTY (LIST QUANTITY OF EACH)

 

 

 

 

 

 

 

 

 

 

 

 

 

Air Mattress (1) or Mattress w/ integrated pillow (1) Insulated Underwear Bottom (2) ___\_Spoon (1)
Arts/Crafts/Paper Insulated Underwear Top (2) _____ State Issue Scrub Pants ( 3-4)
Athletic Shoes (1) Laundry Bag (1) State Issue Scrub Shirt ( 3-4)
Athletic Supporters (1-2) \__L egal Material (1 cubic foot) |__ Sweat Pants (2)
: Barrettes**(5) , Linens (1 set) Sweat Shirt (2)
Baseball/Stocking Cap (1-2) ! Makeup !Bag** (1) ____ T-Shirt, Commemorative (1)
Bath Towels (3) ,__ Medicine (KOP) i.e., Nitroglycerin, inhaler T-Shirt, State Issue (1)
Bathrobe® (1) } ‘ Necklace (1) i _—_—_—_ T-Shit,(5-7) Maximum of 7 T-shirts aliowed =
Bowl with Lid (1) ; Nicotine Patches (1 Series) ___} Toothbrush Cap (1) ?
Bras** (7) ___Inmate ID (1) ,_Tweezers”*(1)
Briefs/Boxer Shorts*** (7) \__Panties ** (7) _ Wallet (1) (community corrections only)
Brush/Comb/Pick (1-2) ___| Personal hygiene items/cosmetics (base, __._ _Washcloths (3)
Can Opener (1) | lipstick, mascara) ADDITIONAL PROPERTY:
Coat (1) or (3)**** Personal Jeans (5)
Combination Padlocks (2) ___\__ Personal Shirts (5) Ow’
Denture Cup (1) \___ Photo Album (1)
Disposable Razor (1-5) Picture Frame (8"x10") (1) poe } \
Earrings** (2) Pillow (1) :
Electrical Power Bar (1) \__ Plastic Coffee Cup (1) A,
Electronic Game (1) Plastic Drinking Cup (1) ye
Emery Boards**(2) ___ Playing Cards (1 Set) _
Fingemail Clippers (1) Postage Stamps (20) 3
| Footwear (1) [if no athletic shoes] Ring (1 plain wedding band—no stones) 7
Gym/Walking Shorts (1-2) Sewing Kit (1) a
i Hair Bands (5) \__ Shower Shoes or Rubber/Piastic Ciogs (1) ihe
Hair Clip** (1) Sleepwear** (2) ~*~
|___Hair Rollers** (20) __—_Slip** (1)
__\_ Headsets (2) __\__Soap Dish (1)
Ice Bucket = Socks (7)
"Females and special needs/geriatric only **Females only *** Males Only “=“HWEH Only

| understand that unauthorized property listed above must be mailed at my own expense within 30 cays from today or that property must-be-picked up-bytite —

person | have indicated within 30-days, {f the authorized person does not pick it up, | undersfand that the property will be donated or destroyed by the Oklahoma

Department of Corrections. : 7

| acknowledge that | am responsible for all personal property recorded on my property form to include additions and deletions as well as property issued by the

state and that the facility will only accept responsibility for items inventoried and secured by facility staff.

| further understand that the property form, including any additions, is considered to be the complete accounting of the personal property in my possession. All

other items will be considered contraband and disposed of in accordance with current procedures, OP-040109 entitled "Conirol of Contraband and Physical

Evidence.” | am subject to disciplinary action for possession of contraband.

Inmates who are transferred from one prison to another assume the risk of alleged damage to property the inmate packs and/or carries to a transportation vehicie.

The department assumes no liability for the welfare of any inmate's property packed by or piaced in a transportation vehicle by any person other than facility staff.

| REALIZE THAT | BRING ANY (AUTHORIZED) PERSONAL PROPERTY INTO THE FACILITY AT MY OWN RISK.

Transfer: The undersigned states this inventory includes all personal effects and property, including legal materials, and that he/she has not lefi any authorized
. personal property at, (Facility) , and that all personal effects and property are undamaged and electrical appliances are in working order.

 

 

 

I, {i fe h Cr ‘ \\
inmate Signature ‘Date Inventory Officer Date
Witness Date

Receipt: The undersigned states that the duffel bag and all cardboard boxes were received undamaged and that the security seal was unbroken.

 

 

Inmate Signature Date Inventory Officer Date

t.
t

 

Witness Date

DISTRIBUTION: White — Property Officer's File Yellow— Field File Pink — Inmate Gold — Property Box DOC 030120A (R 4/16)
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 34 of 98

p\ ’ Must Be Submitted Through the Law Library or pefinGGEIVED
ron Inmate/Offender Grievance Process DEC 12 2018

EQUEST TO STAFF
TO: M,. Praaas hog

ea_ FaAcILITWoIsTIUNIT: L. Cc. pate BY | /~ /&

(NAME AND AE OF STAFF MEMBER)

Ihave __- have not_X_ already submitted a “Request to Staff’ or grievance on this same issue.

If yes, what date: facility: grievance #:
| affirm thatl do do not_X< have a grievance pending on this issue.

| affirm that | do do not tx have a lawsuit of any type pending that relates i in any way to this‘issue.

If a lawsuit is pending, indicate case number and court:
This request. __—s-_ does _-X does not relate to a pending misconduct report. If it does, this

Tequest may only be a be answered by the disciplinary coordinator assigned to the misconduct.

SUBJECT: State‘completely, but briefly, the problem on which you desire assistance. This statement
must be specific as to the complaint, dates, places, personnel involved, and how you were affected. One
issue or incident per “Request to Staff.” Your failure to specifically state your problem may result in this
being returned unanswered.

haus ancatiplaist—ageiaet SHrese hes made.
anst aad so forth. ZL ua is LSS 42

recolve ASA, E be Cause. LZ Aid Nothing LAA DAE 5
f lease and Tank Bu. ¥ v

(USE OTHER SIDE IF MORE SPACE IS NEEDED, DO NOT ATTACH ADDITIONAL PAGES.)
ACTION REQUESTED: State exactly how you believe your request may be handled; that is, what exactly

should be done and how.
=z bnwapnt Shs cesolve SO Lo CALM eithel have

fly job back with SONI else Of so L ear) mreve.
Yo sme else bit L dd rw job the pest LT

vould until he Led on_rre.,._tleise and Thank Mou
name: Jif Cink DOC NUMBER:,L49%L¢-7 MOUE7UNIT & CELL NUMBERS //LL

5 (PRINT) Qo
_ SIGNATURE: Aid ( Lik WORK ASSIGNMENT:

DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISPQSITION: 0,
A(z LD -
A { ‘
: “ DYES
s MB DATE Entered / Answered
DEC 21 2018
Date response sent to inmate: LCC/LARC
1. Original to file poc dotdépre

2. Copy to inmate/offender
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 35 of 98

Grievance Response from Reviewing Authority

 

 

 

Offender Name: Clark, David DOC Number: 640457

Receipt Date: 11/13/17 Grievance Code: 08 Grievance Number: 1092-17

t. Discrimination 3. Complaint Against Staff 5. Disciplinary Process 7. Medical 9. Records/Sentence Administration
2. Classification 4. Condition of Confinement 6. Legal 8. Property 10. Religion

 

Response: I/M Clark, David 640457, your grievance has been reviewed. You requested to have your
shoes replaced.

A review of your property file revealed you arrived at the facility on 7/7/17. No white Courtline shoes are

notated on your property list. You signed for this list on 7/7/17.
A copy of your property list is attached.

Relief: Denied

 

ity- Facility Health Services Admin (medical issues) Date

  
    

NOV 2.0 2017

 

 

 

 

 

 

Reviewing Authogt}|—-\Facility/Unit Head Date

I have received tHe orjgtnal of the response and all paperwork submitted to the reviewing authority.

Signature ofSijevant Date
iJ—HA)-1>

Signature of Staff Witness Date

You may appeal to the director or chief medical officer or designee at Department of Corrections, P.O. Box
11400, Oklahoma City, OK 73136-0400, within 15 calendar days of receipt of response using only DOC Form
060125V entitled “Misconduct/Grievance Appeal Form To Administrative Review Authority.” Do not send
this response to the director or chief medical officer.

1. Original to file
2. Copy to offender

DOC 090124 B (R 11/14)
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 36 of 98

OKLAHOMA DEPARTMENT OF CORRECTIONS
OFFENDER PROPERTY INVENTORY FORM

Duffel Bag Security Seal Number

 

 

 

 

 

 

 

 

 

 

——
27-7 Lo€

Dete Facility .

GU 0457 Clack, Oowd

Offender’s DOC Number . Print Offender’s Name (Last} (First) (Middle Initial)
? Reason for Inventory:

Reception From CCO Release Type

Transfer x To Extended Absence To

Escape Segregation Number of Boxes

Unauthorized/Excess Property To Ba Malled or Released To:

Name Street

City/State: Zip: Phone:

 

 

Description of Unauthorized/Excess ‘ .
Property: . AGW cuott Via hangars, \ be 0 ho? ciok mie, Al
hes Of Colowd Pent poy Chm. cart Rarlecn 0% Ashore eh Soc y5 | fule
oitiedive, | contesas fh levi iS avd woes . Luanadeing , 92 viper lane” Yorks  \ fh

lack” SbecS . Vin Se bun hok altered Vooltle oF, 1 Dlaebkir” Ror Aw ey Ke
Allowable Religious Objects/Symbols (as specified in OP-030112) . i -
(ued crore , dhueS Q =

 

 

QUANTITY CONDITION SERIAL NUMBER

Curting Iron, etc**(1)
Electric Razor or
Beard Trimmer (1)

Fan (1)

Hair Dryer (1)

Hot Pot (1)

MP3 PLAYER (1)
Radio or Clock
Radio (1)
Reading Light (1)
Television (1)
Watch (1

      

 
   

Moy enreloies K \ miro
. OTHER PROPERTY (LIST QUANTITY OF EACH ae.
[ beable Versone\ PaPeS/ mea | L arall Combai CoRCEe  PPERCHLS
—__Aiir Mattress (1) or mattress with —____. Gym/Waiking Shorts (1-2) _ [ Plastic Coffee Cup (1)
integrated pillow (1) —____ Hair Bands et ——____ Plastic Drinking Cup (1)
Arts/Crafts/Paper ______ Hair Clip** (1 Playing Cards (1 Set)
Athletic Shoes (1) ——____ Hair Rollers** (20) ___ Postage Stamps (20)
——_____-Atthletic Supporters (1-2) —_______ Headsets (2) —_____.. Ring (1 plain wedding band - no stones)
Barrettes**: ____ Ice Bucket —__ Sewing Kit (1)
{ _ boseboteclirg C3) 1-2) Insulated Underwear (0-2) Shower Shoes or Rubber/Plastic Clogs (1)
_______ Bath Towels (3 Laundry Bag (1) —_____ Sleepwear** (2)
Bathrobe* (1) ____[_ Lege! Material (1 cubic foot) Slip** (1)
—__T Bow with Lid (1) ~____ Linens (1 set) Soap Dish (1)
Bras** (7) Makeup Bag** (1) Socks (7)
a. Briefs/Boxer Shorts*** (7) Medicine (KOP) i.e., Nitroglycerin, inhaler Spoon (1) \Gerk,
Brush/ ick (1-2) —____ Necklace (1) —_____ State Issue Scrub Pants (3-4)
Can Opener (1) —____ Nicotine Patches (1 Series) State Issue Scrub Shirt (3-4)
—_—______ Coat (1) or (3)**** —_____ Offender ID (1) _{ Sweatsuits (1-2) bettowdS
——______ Combination Padlocks (2) Panties ** (7) —___. F-Shirt, Commemorative (1)
Denture Cup (1) _-{[ Personal hygiene items/cosmetics (base, T-Shirt, State Issue (1)
__I ~ pisposobie Razor (1-5) lipstick, mascara) _ I T-Shirt, (5-7)Note: Moximum of 7 T-shirts
——___Earrings**(2) —_______ Personal Jeans (5) allowed
Electrical Power Bar (1) Personal Shirts (5) | Toothbrush Cap (1)
Electronic Game (1) insulated Underwear (2 sets) —_____. Weezers**(1)
Emery Boards**(2) a Photo Album (1) —______. Wallet (1) (community corrections only)
Fingernail Clippers (1) —______ Picture Frame (8"x10") (1) —____ Washcloths (3)
Footwear (1) [if no athletic shoes} ____ Pillow (1) \Abfwal Lo p
*Females and special needs/geriatric only - **Females only ***Males Only ****HWH only

J holeprl s

| understand that unauthorized property listed above must be mailed at my own expense within 30 days from today or that property must be picked up by the
person | have indicated within 30 days. If the authorized person does not pick it up, | understand that the property will be donated or destroyed by the
Oklahoma Department of Corrections. :

| acknowledge that | am responsible for all personal property recorded on my property form to include additions and deletions as well as property issued by the
state and that the facility will only accept responsibility for items inventoried and secured by facility staff.

| further understand that the property form, including any additions, is considered to be the complete accounting of the personal property in my possession. All

mela me feces ce ell) be wee el eee et ee ete el eee) ee) Cie ee UL t ek KR it aks Le . oR AAs an
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19. Page 37 of 98

Allowable Religious Objects/Symbols (as specified in OP-03011 2) . . VE
: {wend crorS  DhueS UOALA =
&

   

 

QUANTITY CONDITION SERIAL NUMBER
a

Curling Iron, etc**(1)

Electric Razor or
Beard Trimmer (1)

Fan (1}

Hair Dryer (1)

Hot Pot (1)

MP3 PLAYER (1)

Radio or Clock

Radio (1)

Reading Light (1)

Television (1)

Watch (1

 
        

iy enrelones mittol
. PROPERTY (LIST QUANTITY OF EACH ae
___ Air Mattress (1) of mattress with ——____ Gym/Walking Shorts (1-2) Plastic Coffee Cup (1)
integrated pillow (1) ——_____ Hair Bands (5) ——______ Plastic Drinking Cup (1)
Arts/Crafts/Paper Hair Ctip** (1) —______ Playing Cards (1 Set)
Athletic Shoes (1) —_____ Hair Rollers** (20) —______ Postage Stamps (20)
——_._ Athletic Supporters (1-2) —______ Headsets (2) —______ Ring (1 plain wedding band - no stones)
Barrettes**£6 . —_____ Iee Bucket ; ____ Sewing Kit (1) .
— J} basebaiigtecking Cap)t-2) —_____ Insulated Underwear (0-2) _____~ Shower Shoes of Rubber/Plastic Clogs (1)
______ Bath Towels (3 Laundry Bag (1) —___-—.__ Sleepwear** (2)
Bathrobe* (1) an Legal Material (1 cubic foot) Slip** (1)
—___1__ Bowl with Lid (1) “Linens (1 set) ' Soap Dish (1)
Bras** (7) Makeup Bag*? (1) Socks (7)
a Briefs/Boxer Shorts*** (7) Medicine (KOP) i.e., Nitrogiycerin, inhaler Spoon (1} \Grk,
Brush/ ick (1-2) ______ Necklace (1) —___ State Issue Serub Pants (3-4)
Can Opener (1) —__—___ Nicotine Patches (1 Series) State Issue Scrub Shirt (3-4)
Coat (1) or (3)**** ______ Offender ID (1) — LO sweatsuits (1-2) pattond
——__. Combination Padlocks (2) Panties ** (7) ——__—_. F Shirt, Commemorative (1)
Denture Cup (1) _ {[— Personal hygiene items/cosmetics (base, T-Shirt, State Issue (1)
__L Disposable Razor (1-5) lipstick, mascara) __[- T-Shirt, (5-7)Note: Maximum of 7 T-shirts
——__—__Earrings**(2) —_____ Personal Jeans (5) * allowed
Electrical Power Bar (1) Personal Shirts (5) _j Toothbrush Cap (1)
Electronic Game (1) Insulated Underwear (2 sets) —____ Tweezers**(1)
Emery Boards**(2) a Photo Album (1) ——______ Wallet (1) (community corrections only)
Fingernail Clippers (1) —_____ Picture Frame (8’x10") (1) —____. Washcloths (3)
Footwear (1) [if no athletic shoes] ___ Pillow (1) \ Ahefwel fo p
*Females and special needs/geriatric only **Females cnly ***Males Only ees WH only

A hoteprl $
| understand that unauthorized property listed above must be mailed at my own expense within 30 days from today or that property must be picked up by the
person | have indicated within 30 days. If the authorized person does not pick it up, | understand that the property will be donated or destroyed by the
Oklahoma Department of Corrections,

l acknowledge that f am responsible for all personal property recorded on my property form to include additions and deletions as well as property issued by the
state and that the facility will only accept responsibility for items inventoried and secured by facility staff.

I further understand that the property form, including any additions, is considered to be the complete accounting of the personal property in my possession. All
other items will be considered contraband and disposed of in accordance with current procedures, OP-040109 entitled “Contro! of Contraband and Physical
Evidence.” | am subject to disciplinary action for possession of contraband.

Offenders who are transferred from one prison to another assume the risk of alleged damage to property the offender packs and/or carries to a transportation
vehicle. The department assumes no liability for the welfare of any offender's property packed by or placed in a transportation vehicle by any person other than
facility staff.

| REALIZE THAT | BRING ANY (AUTHORIZED) PERSONAL PROPERTY INTO THE FACILITY AT MY OWN RISK.

Transfer: The undersigned states this inventory includes all personal effects and property, including legal’ materials, and that he/she has not left any
authorized personal property at (Facility) ¢ and that all personal effects and property are undamaged and electrical appliances are in

 
 
 
 

 

 

 

 

 

 

working order. C i,
-_ ~ °

2-7-1727 mon A 7-77
Offender Signature Date Inventory Officer . » Date "
Witness Date
Receipt: The undersigned states that the duffel bag and all cardboard boxes were received undamaged and that the security seal was unbroken.
Offender Signature Date , Inventory Officer Date
Witness Date

DISTRIBUTION: = Wiite- Property Officer's File Yellow- Field File Pink - Offender Gold- Property Box DOC 03012704 (P 3/13)
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 38 of 98

INVATE/OFFENDER GRIEVANCE

Grievance no. 1048~/ )
Grievance code: OA __

Response due:

“

 

DO NOT WRITE ABOVE THIS LINE *
Lauton Correctional

 

 

 

 

Date //-~ %-/7 Facility or District (0 oe Ite
; f
Name Da vid Clark Facility Housing Unit Seg. B / O 2
(Print)
ODOC Number 6 GO bf- S 7 Date “Request to Staff’ response received:

Have you previously submitted a grievance on this same issue? # ) If yes, what date_|J-29-/ Z facility
L.Z. F_, grievance # [7-1263. You must submit this completed original within 15 days of the receipt of the
response to the “Request to Staff”. The “Request to Staff” must have been submitted within 7 days of the incident.
Do not include/attach anything to this grievance except the “Request to Staff” including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

1. The nature of your complaint. This statement must be specific as to the complaint, dates, places,
personnel involved, and how you were atrected. os vas or ipgident per grievance. Use backside of
this page only, if necessary. O,, AO UsOr~-e” A Pam OF.
White Courtine Shees “ver +o this, facility and the Cilia
CoE dy cush me out before I had then ‘put on m vy Property

Sheet hére, “LT Went fo 569° On SBP Toly 20, Sot and when
G°% Out on Seer". /4¢ 20 Z notice’ that My shoes was
not wrth Mt: did fot come here. barefoot.” Ms. Loalh “Uw-a S$

2. Informal action taken (including dates) to resolve the complaint, as well as the names of those employees
from whom you sought an answer to your grievance have -tulked the <“e
On house G he Called $ég- and Someone told him tt went +0

Propersyy,.- have +taiked SAGA, Nicholsand he said they

Clean govt “the cages once. week an
have +alked to property As. Calhoun and she Poa oe eat E

id not Come here with em and I told her what
m through the ¢% ard Sa-qean abuurt we nar 5e9:
and She “acted they just Sach Wot Web leave. ly GS fon Fag eropert ys,
iever “enya ne wld me to Sead him a rm CP Uess¢ Spotl and
3.” The action you believe the reviewin (nei EVAR Ske, “CLesSH fo Stake Lo Lo. Made, Bit

i White uctline es replaced
Bib. ot Priced epon!

Grievance report sent to (warden/district Supervisoricorrect oval heajth services administrator):
Hector Klos arden

Nem ; : Title
Sh Chi [1~4-17
Signature of Grievant Date Sent to Reviewing PAEWVED

1. Original to file -RECEIVED nov 1 PUBRPOzA OR 778)

2. Copy to inmate/offender NOV 09 2017 GRIEVANCES & APPEALS
LGF LAW LipRARy
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 39 of 98

e did_ all His during the ee time LZ got out
ot Sey, “Gop oa eg. 217 ?tagewgh pee 22, 2 ROl7 and
:20-cv- - - P AO of ug
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page RECELV Ly

Must Be Submitted Through the Law Library or Designegrp 9 4 2017
Inmate/Offender Grievance Process BRARY
Y|2 REQUEST TO STAFF LOF LAW UL

To: [+ Meade. FACILITY/DIST/UNIT: Z. C.F. _ DATE: 7-2/~/7

(NAME AND TITLE OF STAFF MEMBER)

 

| have have not x already submitted a “Request to Staff” or grievance on this same issue.
lf yes, what date: facility: grievance #:

| affirm that!do __ do not x have a grievance pending on this issue.

| affirm that! do___ do not_X_ have a lawsuit of any type pending that relates in any way to this issue.
If a lawsuit is pending, indicate case number and court:
This request does _X does not relate to a pending misconduct report. If it does, this
request may only be answered by the disciplinary coordinator assigned to the misconduct.

 

 

 

 

 

SUBJECT: State completely, but briefly, the problem on which you desire assistance. This statement
must be specific as to the complaint, dates, places, personnel involved, and how you were affected. One
issue or incident per “Request to Staff.” Your failure to specifically state your problem may result in this
being returned unanswered.

ZL went to Seq, on July 2/ 20/7 and got

Qut Or Sept LG. 2 oe et aud O97 bn Shoe s~ ea &

f
not uci th LU). PC OPEL DL ZL har’. Seek en re pPongelt \—
awa phe aa Lit knoe uUZpele the yp ALL,
(USE OTHER SIDE IF MORE SPACE IS NEEDED. DO NOT ATTACH ADDITIONAL PAGES.)

ACTION REQUESTED: State exactly how you believe your request may be handled; that is, what exactly
should be done and how.

vould Like ee. help to locate Herr Of
pave pherd replaced pe Please aud 7 hast ls Hors

 

 

NAME: Dy urd Chir DOC NUMBER: 6444s~PUNIT & CELL NUMBER: 4-5-2/0

(PRINT)

SIGNATURE: We | Lehi WORK ASSIGNMENT: NV a fh

DO NOT WRITE’BELOW THIS LINE

 

 

 

 

 

 

DISPOSITION:
LD UWMAE Wer Bale Zo be tary ror. STAT Fe
Rie waa” [Foley uke - e
% 2
aA Zale LazC LOQ{b-d 2
aN =
STAFF MEMBE® DATES in ge

iyo 3

Date response sent to inmate: ELIVERED OCT 2 02617 ¢
1. Original to file . ae a . ; DOC 090724D4R 9/16¥,

2. Copy to inmate/offender

 
Docket

Date
05-20-2010

05-20-2010

05-20-2010

05-20-2010

05-20-2010

05-20-2010

05-20-2010

Case 5:20-cv-00224-R Documeng 6-1 Filed 03/19/19 Page 41 of 98

Code
TEXT

INFORMATION

INFORMATION

INFORMATION

CTARRPL

DAINS

PA

Description Count Party Amount
CRIMINAL FELONY INITIAL FILING. 1 CLARK, DAVID GEORGE

Pursuant to 12 O.S. § 39, Document Available at Court Clerk's

Office

DEFENDANT DAVID GEORGE CLARK WAS CHARGED WITH
COUNT #1, LEWD MOLESTATION IN VIOLATION OF 21 0.S.1123 1 CLARK, DAVID GEORGE

DEFENDANT DAVID GEORGE CLARK WAS CHARGED WITH
COUNT #2, ATTEMPTED RAPE - FIRST DEGREE IN VIOLATION OF
210.8. 1115 2 CLARK, DAVID GEORGE

DEFENDANT DAVID GEORGE CLARK WAS CHARGED WITH
COUNT #3, KIDNAPPING IN VIOLATION OF 21 O.S. 741 3 CLARK, DAVID GEORGE

MOODY, DAWN: DEFENDANT PRESENT, IN CUSTODY AND
REPRESENTED BY PUBLIC DEFENDER. ARRAIGNMENT HELD.
DEFENDANT WAIVES READING OF THE INFORMATION AND
FURTHER TIME TO PLEAD. DEFENDANT ENTERS A PLEA OF NOT
GUILTY. PRELIMINARY HEARING SET FOR 6-11-10 AT 9AM IN
ROOM 344. BOND SET IN THE AMOUNT OF CT1: $50,000 CT2:

$50,000 CT3: 550,000; DEFENDANT REMANDED.TO CUSTODY, CLARK, DAVID GEORGE
DISTRICT ATTORNEY INSPECTION NOTIFICATION CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's

Office

PAUPER'S AFFIDAVIT CLARK, DAVID GEORGE

Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office
( Case 5:20-cv-00224-R Documeng 6-1 Filed 03/19/19 Page 42 of 98 (

OCIS HAS AUTOMATICALLY ASSIGNED JUDGE CF B DOCKET TO

05-20-2010 TEXT THIS CASE.
AFFIDAVIT & FINDING OF PROBABLE CAUSE T.R.A.C.I.S.

05-25-2010 AFPCA (ARRESTED) CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

05-26-2010 RETCO RETURN COMMITMENT CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

06-09-2010 ADISC ACKNOWLEDGEMENT OF RECEIPT OF DISCOVERY CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

CLARK, STEPHEN: DEFENDANT PRESENT, IN CUSTODY AND
REPRESENTED BY CHRIS GAULT, PD. STATE REPRESENTED BY
COURTNEY CAIN. ORDER SIGNED AND FILED FOR HEARING ON
COMPETENCY. NO ISSUE HEARING PASSED TO 6/18/10, 9 AM,
ROOM 344 FOR SERVICE. BOND TO REMAIN; DEFENDANT

06-11-2010 CTPASS REMANDED TO CUSTODY. CLARK, DAVID GEORGE

06-14-2010 CTFREE JUDGE STEPHEN CLIARK: NOTICE OF HEARING SIGNED. CLARK, DAVID GEORGE

06-14-2010 RTSUBS RETURN SUBPOENA CLARK, DAVID GEORGE $50.00
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

06-14-2010 OCISR OKLAHOMA COURT INFORMATION SYSTEM REVOLVING FUND CLARK, DAVID GEORGE $25.00

ORDER SETTING HEARING ON APPLICATION TO DETERMINE

06-15-2010 OSH COMPETENCY CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

06-15-2010 APLI APPLICATION FOR DETERMINATION OF COMPETENCY CLARK, DAVID GEORGE
( Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 43 of 98

Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

06-15-2010 NOH NOTICE OF HEARING CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

06-17-2010 NOH NOTICE OF HEARING CLARK, DAVID GEORGE
Pursuant to 12 0.S. § 39, Document Available at Court Clerk's
Office

JUDGE YOULL: DEFENDANT PRESENT, IN CUSTODY,
REPRESENTED BY CHRIS GAULT. STATE REPRESENTED BY JULIE
DOSS. PRELIMINARY HEARING PASSED TO 7/2/2010 AT 9AM
ROOM 344. BOND TO REMAIN. DEFENDANT REMANDED TO
06-18-2010 CTPASS CUSTODY. (PROOF OF SERVICE). CLARK, DAVID GEORGE

JUDGE STEPHEN CLARK: DEFENDANT PRESENT, IN CUSTODY,
AND REPRESENTED BY BRIAN RAYL PD. STATE REPRESENTED BY
COURTNEY CAIN. PRELIMINARY HEARING PASSED TO 8-13-2010
@ 9 AM IN ROOM 344 FOR POST EVALUATION, DEFENDANT
SERVED, BOND TO REMAIN. DEFENDANT REMANDED TO

07-02-2010 CTPASS CUSTODY. CLARK, DAVID GEORGE
07-06-2010 ODOC ORDER ON HEARING - DETERMINATION OF COMPETENCY CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office
07-12-2010 WFPDA WITNESS FEES PAID BY DISTRICT ATTORNEY ON 6-24-10 CLARK, DAVID GEORGE $10.00
Pursuant to 12 0.5. § 39, Document Available at Court Clerk's
Office
07-12-2010 WFPDA WITNESS FEES PAID BY DISTRICT ATTORNEY ON 6-24-10 CLARK, DAVID GEORGE $10.00

Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office
(

07-20-2010

08-13-2010

09-03-2010

09-24-2010

MHE

CTPASS

CTPASS

CTPASS

Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 44 of 98

MENTAL HEALTH EVALUATION CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

CLARK, STEPHEN: DEFENDANT PRESENT, IN CUSTODY AND

REPRESENTED BY CHRIS GAULT, PD. STATE REPRESENTED BY

MEREDITH STANTON. PRELIMINARY HEARING ISSUE PASSED BY

AGREEMENT TO 9/3/10, 9 AM, ROOM 344 TO GIVE NOTICE TO

DHS. BOND TO REMAIN; DEFENDANT REMANDED TO CUSTODY . CLARK, DAVID GEORGE

CLARK, STEPHEN: DEFENDANT PRESENT, IN CUSTODY AND

REPRESENTED BY CHRIS GAULT, PD. STATE REPRESENTED BY

AMANDA PETERSEN FOR COURTNEY CAIN. CASE CALLED FOR

POST EVALUATION COMPETENCY HEARING. DEFENDANT FOUND

COMPETENT. ALL PARTIES STIPULATE TO REPORT AND THE

CONTENTS THEREIN. PRELIMINARY HEARING ISSUE PASSED TO

9/24/10, 9 AM, ROOM 344. BOND TO REMAIN; DEFENDANT

REMANDED TO CUSTODY . CLARK, DAVID GEORGE

CLARK, STEPHEN: DEFENDANT PRESENT, IN CUSTODY AND

REPRESENTED BY BRIAN RAYL, PD, FOR CHRIS GAULT, PD. STATE

REPRESENTED BY MEREDITH STANTON FOR COURTNEY CAIN.

PRELIMINARY HEARING ISSUE PASSED AT STATE'S REQUEST

OVER DEFENSE'S OBJECTION TO 10/1/10, 9 AM, ROOM 344.

BOND TO REMAIN; DEFENDANT REMANDED TO CUSTODY . CLARK, DAVID GEORGE
( Case 5:20-cv-00224-R Documeng 6-1 Filed 03/19/19 Page 45 of 98 (

JUDGE YOULL: DEFENDANT PRESENT, IN CUSTODY AND
REPRESENTED BY CHRIS GAULT. STATE REPRESENTED BY
COURTNEY CAIN. COURT REPORTER: CARRIE SLOAN. CASE
CALLED FOR PRELIMINARY HEARING. 4 WITNESSES SWORN;
DEMURRER OVERRULED. DEFENDANT IS BOUND OVER TO
DISTRICT COURT ON 10/11/2010 AT 1:30 PM BEFORE JUDGE
GILLERT. BOND TO REMAIN; DEFENDANT REMANDED TO

10-01-2010 CTPRLDCA CUSTODY. CLARK, DAVID GEORGE
10-01-2010 REQCR COURT REPORTER FEE AT TRIAL (JURY/NON-JURY/PRELIMINARY) CLARK, DAVID GEORGE $20.00
10-01-2010 OCISR OKLAHOMA COURT INFORMATION SYSTEM REVOLVING FUND CLARK, DAVID GEORGE $25.00

GILLERT, THOMAS: DEFENDANT PRESENT, IN CUSTODY AND

REPRESENTED BY CHRIS GAULT. STATE REPRESENTED BY

MEREDITH STANTON. DISTRICT COURT ARRAIGNMENT PASSED

TO 11-15-10 1:30 PM. BOND TO REMAIN; DEFENDANT
10-11-2010 CTPASS RECOGNIZED BACK; REMANDED TO CUSTODY. CLARK, DAVID GEORGE
10-13-2010 AMIN AMENDED INFORMATION CLARK, DAVID GEORGE

- AMENDED COUNT 2 TO SEXUAL ABUSE - CHILD UNDER 12
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

11-10-2010 WFPDA WITNESS FEES PAID BY DISTRICT ATTORNEY ON 10-21-10 CLARK, DAVID GEORGE $210.00
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office
( Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 46 of 98 (

JUDGE GILLERT: DEFENDANT PRESENT, IN CUSTODY, AND
REPRESENTED BY CHRIS GAULT PD. STATE REPRESENTED JULIE
DOSS. HEARING ON TRANSCRIPT SET TO 12-14-2010 @ 9:30 AM
IN ROOM 406. BOND TO REMAIN; DEFENDANT REMANDED TO
11-15-2010 CTPASS CUSTODY. CLARK, DAVID GEORGE

11-23-2010 WFPDA WITNESS FEES PAID BY DISTRICT ATTORNEY ON 11-9-10 CLARK, DAVID GEORGE $21.00
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

11-23-2010 WFPDA WITNESS FEES PAID BY DISTRICT ATTORNEY ON 11-9-10 CLARK, DAVID GEORGE $10.00
Pursuant to 12 0.S. § 39, Document Available at Court Clerk's
Office

11-24-2010 Oo ORDER FOR TRANSCRIPT CLARK, DAVID GEORGE
Pursuant to 12 0.5. § 39, Document Available at Court Clerk's
Office

12-07-2010 CCERT COURT REPORTER'S CERTIFICATE CLARK, DAVID GEORGE
Pursuant to 12 0.5. § 39, Document Available at Court Clerk's
Office

12-07-2010 O AMENDED ORDER CLARK, DAVID GEORGE
Pursuant to 12 0.S. § 39, Document Available at Court Clerk's
Office

JUDGE TOM GILLERT: DEFENDANT PRESENT, IN CUSTODY, AND
REPRESENTED BY PUBLIC DEFENDER. STATE REPRESENTED
ANDREA PETERSEN. HEARING ON TRANSCRIPT PASSED TO 1-10-
2011 @ 1:30 PM IN ROOM 406. BOND TO REMAIN; DEFENDANT
12-14-2010 CTPASS REMANDED TO CUSTODY. CLARK, DAVID GEORGE
01-03-2011

01-06-2011

01-10-2011

01-18-2011
01-21-2011

T&2

MOQ

CTPASS

CTFREE
PYREQ

Case 5:20-cv-00224-R Documeng 6-1 Filed 03/19/19 Page 47 of 98

ORIGINAL TRANSCRIPT & 2 COPIES OF PRELIMINARY HEARING
ON OCTOBER 1, 2010 ONE COPY EACH TO DISTRICT ATTORNEY'S
OFFICE AND PUBLIC DEFENDER'S OFFICE.

Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

MOTION TO QUASH

Pursuant to 12 0.5. § 39, Document Available at Court Clerk's
Office

JUDGE TOM GILLERT: DEFENDANT PRESENT, IN CUSTODY, AND
REPRESENTED BY CHRIS GAULT PD. STATE REPRESENTED NALANI
CHING. HEARING ON TRANSCRIPT PASSED TO 1-18-2011 @ 1:30
PM IN ROOM 406. BOND TO REMAIN; DEFENDANT REMANDED
TO CUSTODY.

JUDGE GILLERT: DEFENDANT PRESENT, IN CUSTODY AND
REPRESENTED BY CHRIS GAULT PD. STATE REPRESENTED BY
NALANIE CHING. MOTIONS OVERRULED. COURT ENTERS NOT
GUILTY PLEA ON BEHALF OF DEFENDANT. JURY TRIAL SET TO 5-
16-2011 @ 9:30 AM FOR ISSUE SETTING. ALLEN DISCOVERY
HEARING SET4-4-2011@ 1:30 PM; EVIDENTIARY MOTIONS DUE
THREE WEEKS PRIOR TO TRIAL. BOND TO REMAIN; DEFENDANT
REMANDED TO CUSTODY.

PAYMENT REQUEST - TRANSCRIPTS

Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

$164.50
( Case 5:20-cv-00224-R Documeng 6-1 Filed 03/19/19 Page 48 of 98

MOTION TO MODIFY THE VERDICT FORM TO COMPLY WITH THE

01-25-2011 MO PRESUMPTION OF INNOCENCE CLARK, DAVID GEORGE
Pursuant to 12 0.5. § 39, Document Available at Court Clerk's
Office

01-25-2011 MOPRO MOTION TO PRODUCE CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

01-25-2011 MO MOTION FOR JURY TO ASSESS PUNISHMENT CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

01-25-2011 MFD MOTION FOR DISCOVERY AND INSPECTION CLARK, DAVID GEORGE
Pursuant to 12 0.S. § 39, Document Available at Court Clerk's
Office

01-28-2011 DIS DISCOVERY REQUEST CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

01-28-2011 DISN DISCOVERY NOTICE CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

JUDGE TOM GILLERT: DEFENDANT PRESENT, IN CUSTODY, AND
REPRESENTED BY CHRIS GAULT PD. STATE REPRESENTED NALANI
CHING. ALLEN DISCOVERY HEARING PASSED TO 4-18-2011 @
1:30 PM IN ROOM 406. BOND TO REMAIN; DEFENDANT
04-04-2011 CTPASS REMANDED TO CUSTODY. CLARK, DAVID GEORGE

04-18-2011 WFPDA WITNESS FEES PAID BY DISTRICT ATTORNEY ON 4-7-11 CLARK, DAVID GEORGE $120.00
Pursuant to 12 0.5. § 39, Document Available at Court Clerk's
Office
04-18-2011

04-20-2011

05-12-2011

CTFREE

NOEVI

CONVICTED

Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 49 of 98

JUDGE TOM GILLERT: DEFENDANT NOT PRESENT, IN CUSTODY,
AND REPRESENTED BY PUBLIC DEFENDER. STATE REPRESENTED
NALANI CHING. DISCOVERY IS COMPLETE. CLARK, DAVID GEORGE

NOTICE OF INTENT TO INTRODUCE HEARSAY STATEMENTS OF A

CHILD UNDER THE AGE OF TWELVE YEARS CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's

Office

JUDGE TOM GILLERT: DEFENDANT PRESENT, IN CUSTODY,

REPRESENTED BY CHRIS GAULT PD. STATE REPRESENTED BY

NALANI CHING. DEFENDANT SWORN IN OPEN COURT. COURT

REPORTER JANA HARRINGTON, DEFENDANT ENTERS A PLEA OF

GUILTY AND WAIVES RIGHTS TO JURY, NON JURY TRIAL. COURT

ACCEPTS PLEA, COURT FINDS DEFENDANT GUILTY, DEFENDANT

SENTENCED TO: 1 CLARK, DAVID GEORGE

COUNT 1) THIRTY FIVE (35) YEARS IN DEPARTMENT OF
CORRECTIONS WITH CREDIT FOR TIME SERVED. DEFENDANT
ASSESSED $600.00 FINE, $150.00 VCA, PLUS COSTS.

COUNT 2) THIRTY FIVE (35) YEARS IN TO RUN CONCURRENT
WITH COUNT 1, $600.00 FINE, $150.00 VCA, PLUS COSTS.

COUNT 3) TWENTY (20) YEARS IN TO RUN CONCURRENT WITN
COUNT 1 AND 2. $600.00 FINE, $150.00 VCA, PLUS COSTS.
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011

05-12-2011

05-12-2011
05-12-2011

05-12-2011
05-12-2011
05-12-2011
05-12-2011

05-12-2011

05-12-2011

COSTF
DACPAF
OCISR
SSFCHS
MELRF
CLEET
PFE7
FOREN
SSF
AFIS
CHAB
AGVSU

VCA
FINE

CCADMIN
FINE
COSTF
DACPAF
OCISR

SSFCHS

DEFENDANT ADVISED OF APPEAL RIGHTS, RULE 8 ISSUED, J AND

S ISSUED. COMMITMENT ISSUED, JURY TRIAL STRICKEN.
COURT COSTS ON FELONY

DA COUNCIL PROSECUTION ASSESSMENT FOR FELONY
OKLAHOMA COURT INFORMATION SYSTEM REVOLVING FUND
SHERIFF'S SERVICE FEE FOR COURT HOUSE SECURITY
MEDICAL EXPENSE LIABILITY REVOLVING FUND

CLEET PENALTY ASSESSMENT

LAW LIBRARY FEE

FORENSIC SCIENCE IMPROVEMENT ASSESSMENT
SHERIFF'S SERVICE FEE ON ARRESTS

AFIS FEE

C.H.A.B. STATUTORY FEE

ATTORNEY GENERAL VICTIM SERVICES UNIT

VICTIMS COMPENSATION ASSESSMENT (AC12)
FINES PAYABLE TO COUNTY

COURT CLERK ADMINISTRATIVE FEE ON COLLECTIONS
FINES PAYABLE TO COUNTY

COURT COSTS ON FELONY

DA COUNCIL PROSECUTION ASSESSMENT FOR FELONY

OKLAHOMA COURT INFORMATION SYSTEM REVOLVING FUND

SHERIFF'S SERVICE FEE FOR COURT HOUSE SECURITY

PR

PPP PR

Case 5:20-cv-00224-R Documeng 6-1 Filed 03/19/19 Page 50 of 98

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

$103.00
$25.00
$25.00
510.00
$10.00
$9.00
$6.00
55.00
$5.00
$5.00
$3.00

$3.00

$150.00
$600.00

$7.00
$600.00
$103.00
$25.00

$25.00

510.00
€

05-12-2011
05-12-2011
05-12-2011

05-12-2011
05-12-2011
05-12-2011

05-12-2011
05-12-2011

05-12-2011

05-12-2011
05-12-2011

05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011
05-12-2011

05-12-2011
05-12-2011

MELRF
CLEET
PFE7

FOREN
SSF
AFIS

AGVSU
CHAB

VCA

CCADMIN
COSTF

DACPAF
OCISR
SSFCHS
MELRF
CLEET
PFE7
FOREN
SSF
AFIS
CHAB
AGVSU

VCA
FINE

Case 5:20-cv-00224-R pocumenge-1 Filed 03/19/19

MEDICAL EXPENSE LIABILITY REVOLVING FUND
CLEET PENALTY ASSESSMENT
LAW LIBRARY FEE

FORENSIC SCIENCE IMPROVEMENT ASSESSMENT
SHERIFF'S SERVICE FEE ON ARRESTS
AFIS FEE

ATTORNEY GENERAL VICTIM SERVICES UNIT
C.H.A.B. STATUTORY FEE

VICTIMS COMPENSATION ASSESSMENT (AC12)

COURT CLERK ADMINISTRATIVE FEE ON COLLECTIONS
COURT COSTS ON FELONY

DA COUNCIL PROSECUTION ASSESSMENT FOR FELONY
OKLAHOMA COURT INFORMATION SYSTEM REVOLVING FUND
SHERIFF'S SERVICE FEE FOR COURT HOUSE SECURITY
MEDICAL EXPENSE LIABILITY REVOLVING FUND

CLEET PENALTY ASSESSMENT

LAW LIBRARY FEE

FORENSIC SCIENCE IMPROVEMENT ASSESSMENT
SHERIFF'S SERVICE FEE ON ARRESTS

AFIS FEE

C.H.A.B. STATUTORY FEE

ATTORNEY GENERAL VICTIM SERVICES UNIT

VICTIMS COMPENSATION ASSESSMENT (AC12)
FINES PAYABLE TO COUNTY

w Ww

Www w

Page 51 of 98

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

€

$10.00
$9.00
$6.00

$5.00
$5.00
$5.00

$3.00
$3.00

$150.00

$7.00
$103.00

$25.00
$25.00
$10.00
$10.00
$9.00
$6.00
$5.00
$5.00
$5.00
$3.00
$3.00

$150.00
$600.00
05-12-2011
05-16-2011

05-16-2011

05-16-2011

05-16-2011

05-17-2011

05-17-2011

05-19-2011
06-07-2011

06-14-2011

07-06-2011

07-06-2011
10-12-2011
10-17-2012

CCADMIN
J&S

J&S

J&S

RULE8

RETCP

PGSF

TEXT
CNOTE

ADISC

RETJSS

OCISR
CTRS
CTRS

COURT CLERK ADMINISTRATIVE FEE ON COLLECTIONS
JUDGMENT AND SENTENCE

Pursuant to 12 0.5. § 39, Document Available at Court Clerk's
Office

JUDGMENT AND SENTENCE

Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

JUDGMENT AND SENTENCE

Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

ORDER OF THE COURT - RULE 8 HEARING

Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

RETURN COMMITMENT FOR PUNISHMENT

Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

PLEA OF GUILTY - SUMMARY OF FACTS

Pursuant to 12 0.S. § 39, Document Available at Court Clerk's
Office

RETURN RECEIPT OF TRANSCRIPT FROM PUBLIC DEFENDERS
OFFICE.

CASE NOTE: DEF IS GOING TO DOC.

ACKNOWLEDGEMENT OF RECEIPT OF DISCOVERY
SUPPLEMENTAL PAGES 56 TO 74

Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

RETURN JUDGMENT & SENTENCE

Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

OKLAHOMA COURT INFORMATION SYSTEM REVOLVING FUND
CLAIM FOR INTERCEPT OF TAX REFUND
CLAIM FOR INTERCEPT OF TAX REFUND

Case 5:20-cv-00224-R Documeng 6-1 Filed 03/19/19 Page 52 of 98

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
CLARK, DAVID GEORGE
CLARK, DAVID GEORGE

$7.00

$50.00

$25.00
( Case 5:20-cv-00224-R pocumeng ot Filed 03/19/19 Page 53 of 98

LETTER FROM DEFENDANT - COPY TO DISTRICT ATTORNEY &

05-14-2013 LETDF JUOGE GILLERT CLARK, DAVID GEORGE
Pursuant to 12 0,S. § 39, Document Availabie at Court Clerk's
Office

RECEIPT # 2013-2676347 ON 09/03/2013. TRANSFERRED FROM
09-03-2013 ACCOUNT DOC CHECK #13335420. CLARK, DAVID GEORGE

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $0.13 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2013-14S: $-0.13 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2013-2677523 ON 09/04/2013. TRANSFERRED FROM
09-04-2013 ACCOUNT DOC CHECK#13335420. CLARK, DAVID GEORGE

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2013-145: $-1.44 ON TRANSFER FROM ACS9 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2013-2732265 ON 11/25/2013. TRANSFERRED FROM
11-25-2013 ACCOUNT DOC CHECK #01334780. CLARK, DAVID GEORGE

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:
12-09-2013

12-16-2013

01-24-2014

ACCOUNT

ACCOUNT

ACCOUNT

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2013-191: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2013-2739979 ON 12/09/2013. TRANSFERRED FROM
DOC CHECK #01334780.

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2013-192: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2013-2744412 ON 12/16/2013. TRANSFERRED FROM
DOC CHECK 1334780.

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2013-193: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2768659 ON 01/24/2014. TRANSFERRED FROM
DOC CHECK 13359517.

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

Case 5:20-cv-00224-R pocumenge-f Filed 03/19/19 Page 54 of 98

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
ro

01-24-2014

01-28-2014

05-09-2034

ACCOUNT

ACCOUNT

ACCOUNT

Case 5:20-cv-00224-R Pocumengo-1 Filed 03/19/19 Page 55 of 98

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2014-3: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2768807 ON 01/24/2014, TRANSFERRED FROM
DOC CHECK 13359517. CLARK, DAVID GEORGE

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2014-3: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2770636 ON 01/28/2014. TRANSFERRED FROM
DOC CHECK #13359517. CLARK, DAVID GEORGE

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2014-3: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2846542 ON 05/09/2014, TRANSFERRED FROM
DOC CHECK #013371102. CLARK, DAVIO GEORGE

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:
{ Case 5:20-cv-00224-R pocumengo-t Filed 03/19/19 Page 56 of 98

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2014-89: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
STATE OF OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2864929 ON 06/05/2014. TRANSFERRED FROM
06-05-2014 ACCOUNT DOC CHECK #013371083. CLARK, DAVID GEORGE

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.
MRC-2014-90: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR

STATE OF OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2885800 ON 07/08/2014. TRANSFERRED FROM
07-08-2014 ACCOUNT DOC CHECK #013371087. CLARK, DAVID GEORGE

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.
MRC-2014-91: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR

STATE OF OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2896873 ON 07/23/2014. TRANSFERRED FROM
07-23-2014 ACCOUNT DOC CHECK #13384497. CLARK, DAVID GEORGE
08-04-2014

08-08-2014

08-26-2014

ACCOUNT

ACCOUNT

ACCOUNT

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.00 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2014-180: $-1.00 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2904048 ON 08/04/2014. TRANSFERRED FROM
DOC CHECK #13384497.

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $0.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2014-180: $-0.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2907461 ON 08/08/2014. TRANSFERRED FROM
DOC CHECK #013384502.

PAYOR: TOTAL AMOUNT PAID: $0.00.

LINE ITEMS:

CF-2010-1906: $0.23 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2014-182: $-0.23 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2918383 ON 08/26/2014. TRANSFERRED FROM
DOC CHECK#013384502.
PAYOR: TOTAL AMOUNT PAID: $0.00.

Case 5:20-cv-00224-R Documenf6-1 Filed 03/19/19 Page 57 of 98

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
08-27-2014

11-03-2014

11-25-2014

ACCOUNT

ACCOUNT

LT

LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2014-182: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2919313 ON 08/27/2014. TRANSFERRED FROM
DOC CHECK #13384503.

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2014-183: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2964716 ON 11/03/2014. TRANSFERRED FROM
DOC CHECK #133995602.

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2014-236: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

LETTER

Pursuant to 12 0.5. § 39, Document Available at Court Clerk's
Office

Case 5:20-cv-00224-R Documengo-2 Filed 03/19/19 Page 58 of 98

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
12-11-2014

12-12-2014

01-29-2015

ACCOUNT

ACCOUNT

ACCOUNT

Case 5:20-cv-00224-R pocumengo-2 Filed 03/19/19 Page 59 of 98

RECEIPT # 2014-2990631 ON 12/11/2014. TRANSFERRED FROM

DOC CHECK #013395592. CLARK, DAVID GEORGE

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2014-244: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2014-2992251 ON 12/12/2014. TRANSFERRED FROM

DOC CHECK #13395602. CLARK, DAVID GEORGE

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2014-236: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2015-3019744 ON 01/29/2015. TRANSFERRED FROM

DOC CHECK #01347017, CLARK, DAVID GEORGE

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2015-19: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.
03-31-2015

04-07-2015

05-01-2015

ACCOUNT

ACCOUNT

ACCOUNT

RECEIPT # 2015-3060647 ON 03/31/2015. TRANSFERRED FROM
DOC CHECK #01347017.

PAYOR: TOTAL AMOUNT PAID: $0.00.

LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2015-21: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 201S-3064953 ON 04/07/2015. TRANSFERRED FROM
DOC CHECK #013407017.

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2015-20: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2015-3084493 ON 05/01/2015. TRANSFERRED FROM
DOC CHECK #013418611.

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2015-94: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

Case 5:20-cv-00224-R pocumeng et Filed 03/19/19 Page 60 of 98

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
( Case 5:20-cv-00224-R pocumenge-t Filed 03/19/19 Page 61 of 98

RECEIPT # 2015-3085082 ON 05/04/2015. TRANSFERRED FROM

05-04-2015 ACCOUNT DOC CHECK #013418611. CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2015-95: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2015-3122067 ON 06/29/2015. TRANSFERRED FROM

06-29-2015 ACCOUNT DOC CHECK#013418611. CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE (TEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2015-97: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2015-3141484 ON 07/29/2015. TRANSFERRED FROM

07-29-2015 ACCOUNT DOC CHECK #013429396. CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2015-140: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2015-3163918 ON 08/31/2015. TRANFERRED FROM
08-31-2015 ACCOUNT DOC CHECK #013429396. CLARK, DAVID GEORGE
09-11-2015

09-21-2015

11-23-2015

11-25-2015

11-30-2015

11-30-2015

ACCOUNT

CAP

MANTO

CTFREE

MAN

ACCOUNT

Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 62 of 98

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2015-143: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2015-3172167 ON 09/11/2015. TRANSFERRED FROM

DOC CHECK#013429396. CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $0.00.

LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2015-141: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR

DEPARTMENT OF CORRECTIONS.

CERTIFICATE OF APPEAL - #PC-15-825 CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's

Office

RECEIVED MANDATE (DISMISSED - APPEAL DISMISSED NOT
CASE) - DELIVERED TO JUDGE LAFORTUNE. CLARK, DAVID GEORGE

JUDGE WILLIAM D, LAFORTUNE: APPEAL DISMISSED, PER
MANDATE FROM COURT OF CRIMINAL APPEALS, MANDATE

ORDERED FILED AND SPREAD OF RECORD CLARK, DAVID GEORGE
MANDATE DISMISSED CLARK, DAVID GEORGE
Pursuant to 12 0.5. § 39, Document Available at Court Clerk's

Office

RECEIPT # 2015-3219030 ON 11/30/2015. TRANSFERRED FROM
DOC CHECK #013440524. CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $0.00.
( Case 5:20-cv-00224-R pocumeno-2 Filed 03/19/19 Page 63 of 98

LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2015-170: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT FOR MANDATE AND RETURN OF MANDATE MAILED TO
12-09-2015 TEXT THE COURT OF CRIMINAL APPEALS. CLARK, DAVID GEORGE

RECEIPT # 2015-3229246 ON 12/16/2015. TRANSFERRED FROM

12-16-2015 ACCOUNT DOC CHECK #013440524. CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2015-172: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2016-325068S ON 01/21/2016. TRANSFERRED FROM

01-21-2016 ACCOUNT DOC CHECK #013440524. CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE,

MRC-2015-173: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

APPLICATION FOR POST CONVICTION RELIEF - COPY TO DISTRICT
02-17-2016 APCR ATTORNEY AND JUDGE LAFORTUNE CLARK, DAVID GEORGE
€ Case 5:20-cv-00224-R pocumengo-2 Filed 03/19/19 Page 64 of 98

Pursuant to 12 0.5. § 39, Document Available at Court Clerk's
Office

MOTION FOR HEARING / JUDICIAL REVIEW COPY TO JUDGE

02-17-2016 MOH LAFORTUNE AND D.A. CLARK, DAVID GEORGE
Pursuant to 12 0.5. § 39, Document Available at Court Clerk's
Office

03-07-2016 ODNY ORDER DENYING MOTION FOR JUDICIAL REVIEW CLARK, DAVID GEORGE
Pursuant to 12 0.S. § 39, Document Available at Court Clerk's
Office

03-14-2016 LT LETTER COPY TO JUDGE LAFORTUNE AND D.A. CLARK, DAVID GEORGE
Pursuant to 12 0.S. § 39, Document Available at Court Clerk's
Office

RECEIPT # 2016-3304193 ON 04/06/2016. TRANSFERRED FROM

04-06-2016 ACCOUNT DOC CHECK #013451148 CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2016-19: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2016-3319603 ON 04/26/2016. TRANSFERRED FROM

04-26-2016 ACCOUNT DOC CHECK #031451148 CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.
05-03-2016

05-16-2016

05-23-2016

ACCOUNT

ACCOUNT

ACCOUNT

MRC-2016-21: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2016-3324430 ON 05/03/2016. TRANSFERRED FROM
DOC CHECK #013451148.

PAYOR: TOTAL AMOUNT PAID: $0.00.

LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2016-22: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
OKLAHOMA DEPARTMENT OF CORRECTIONS.

RECEIPT # 2016-3335147 ON 05/16/2016. TRANSFERRED FROM
DOC CHECK #013460962.

PAYOR: TOTAL AMOUNT PAID: $0.00.

LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2016-88: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2016-3341020 ON 05/23/2016. TRANSFERRED FROM
DOC CHECK #013460962

PAYOR: TOTAL AMOUNT PAID: $0.00.

LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2016-89: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

Case 5:20-cv-00224-R pocumenge-t Filed 03/19/19 Page 65 of 98

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE
( Case 5:20-cv-00224-R pocumenge-t Filed 03/19/19 Page 66 of 98

RECEIPT # 2016-3357737 ON 06/16/2016. TRANSFERRED FROM

06-16-2016 ACCOUNT DOC CHECK #013460962 CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2016-90: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2016-3386259 ON 08/04/2016. TRANSFERRED FROM

08-04-2016 ACCOUNT DOC CHECK # 013471692 CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2016-172: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2016-3393447 ON 08/15/2016. TRANSFERRED FROM

08-15-2016 ACCOUNT OTC EFT#013471692. CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2016-170: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2016-3394597 ON 08/16/2016. TRANSFERRED FROM
08-16-2016 ACCOUNT DOC CHECK #013471692. CLARK, DAVID GEORGE
¢ Case 5:20-cv-00224-R pocumenge-t Filed 03/19/19 Page 67 of 98

PAYOR: TOTAL AMOUNT PAID: $0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2016-169: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.
08-18-2016 LT LETTER CLARK, DAVID GEORGE
Pursuant to 12 O.S. § 39, Document Available at Court Clerk's
Office

RECEIPT # 2016-3441102 ON 11/02/2016. TRANSFERRED FROM

11-02-2016 ACCOUNT DOC CHECK # 013479942 CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $ 0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2016-214: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2016-3468338 ON 12/19/2016. TRANSFERRED FROM

12-19-2016 ACCOUNT DOC CHECK #13479942. CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $ 0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2016-216: $-1.44 ON TRANSFER FROM ACS9 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2016-3469739 ON 12/20/2016. TRANSFERRED FROM
12-20-2016 ACCOUNT DOC CHECK # 013479942 CLARK, DAVID GEORGE
( Case 5:20-cv-00224-R pocumeng ot Filed 03/19/19 Page 68 of 98

PAYOR: TOTAL AMOUNT PAID: $ 0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO2 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2016-215: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2017-3503909 ON 02/16/2017. TRANSFERRED FROM

02-16-2017 ACCOUNT DOC CHECK #013487366. CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $ 0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2017-17: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2017-3507707 ON 02/22/2017. TRANSFERRED FROM

02-22-2017 ACCOUNT DOC CHECK #013487366. CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $ 0.00.
LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2017-19: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2017-3510308 ON 02/24/2017. TRANSFERRED FROM

02-24-2017 ACCOUNT DOC CHECK # 013478366 CLARK, DAVID GEORGE
PAYOR: TOTAL AMOUNT PAID: $ 0.00.
LINE ITEMS:
05-09-2017

05-25-2017

06-13-2017

ACCOUNT

ACCOUNT

ACCOUNT

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2017-16: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2017-3557882 ON 05/09/2017. TRANSFERRED FROM
DOC CHECK# 013496211.

PAYOR: TOTAL AMOUNT PAID: $ 0.00.

LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2017-93: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2017-3569350 ON 05/25/2017. TRANSFERRED FROM
DOC CHECK #013496211.

PAYOR: TOTAL AMOUNT PAID: $ 0.00.

LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

MRC-2017-94: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.

RECEIPT # 2017-3579674 ON 06/13/2017. TRANSFERRED FROM
DOC CHECK # 013496211

PAYOR: TOTAL AMOUNT PAID: $ 0.00.

LINE ITEMS:

CF-2010-1906: $1.44 ON TRANSFER TO ACO1 CLERK FEES FOR
CLARK, DAVID GEORGE.

Case 5:20-cv-00224-R pocumeng of Filed 03/19/19 Page 69 of 98

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

CLARK, DAVID GEORGE

ans
Case 5:20-cv-00224-R Documenge-t Filed 03/19/19 Page 70 of 98

MRC-2017-95: $-1.44 ON TRANSFER FROM AC99 HOLDING FOR
DEPARTMENT OF CORRECTIONS.
e ro4

Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 71ofos® *

 

 

 

 

 

 

 

 

 

 

Date\Time: 4/25/2016 10:07:53 AM ODOC
Institution: DCCC Offender Statement Report
Offender? CffenderiGroup Name Inatitution "Unit CellfBed
0840467 CLARK, DAVID occc UNIT F AREA A LOWER-
CELL 110-UPPER
(Transaction List _|
Transaction Date Transaction Type Source Documant# RecslptWCheck# Sender Namo Ameunt Account Balance
03/01/2016 BEGINNING BALANCE $169.05
03/07/2016 SALES 83 ($5.38) $163.87
OSM4f2016—i. SALES _ 103 fht-48) $182.18
09/91/2016 GANG PAY $14.45 $178.83
03/31/2018 STATE COURT COST CF 2010-01908 49480062 (81.44) $176.18
04/04/2016 SALES 96 nn ($10.23) $164.98
04/18/2016 LEGAL COPAY 4N26DC ($0.02) $164.64
{Summary Ralances_
Outstanding !
Availabio Balance Savings Balance DobtEncumbrance Other Encumbrance Instruments Administrative Holds Account Balance
$0.00 $164.94 $0.00 $0.c0 $0.00 $0.00 $164.84
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 72 of 98

 

 

 

 

 

 

 

Date\Time: 3/10/2017 8:12:10 AM ODOC
Institutfon: DCG Offender Statement Report
Oftender# Offender/Group Name tnstitutlon , Unit CelliBod
0840457 CLARK, DAVID occc UNIT W AREA A LOWER.
: CELL 106-UPPER
r onbist ___ _|
Transaction Date Transaction Type Source Documont# RecelptWCheck# Sender Name Amount ‘Account Batance
01/01/2017 BEGINNING BALANCE $201.58
01/03/2017 SALES 92 ($2.07) $199.51
01/20/2017 SALES 32 . ‘ ($2.18) $197.33
01/27/2017 SALES 23 (36.17) $191.16
01/31/2017 GANG PAY $14,45 $205.61
01/31/2017 STATE COURT COST CF 2010-01908 $1.44) $204.17
02/03/2017 SALES 53 . (39.37) $194.80
2/28/2017 GANG PAY $14.45 $209.25
02/28/2017 STATE COURT COST CF 2010-01906 ($1.44) $207.81
03/02/2017 JPAY 9000000008448015 MORSE, ROBERT $100.00 $307.81
03/03/2017 SALES 62 {$109.52} $198.29
[Summary Balances
Outstanding
Available Balance Savings Balance DebtEncumbrance Other Encumbrance Instruments Administrative Holds Account Balance
$1.56 $198.73 $0.00 $0.00 $0.00 $0.00 $198.29

 
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 73 of 98

 

 

 

 

 

 

 

Date\Time: 12/4/2017 11:14:24 AM ODOC :
Institution: PRY Offender Statement Report
Offender# Offender/Group Name tnstitution Unit Cell/Bed
0640457 CLARK, DAVID PRV UNIT 6 POD C-CELL 111-
LOWER
[Transaction List |
Transaction Date Transaction Type Source Document# Recelpt#iCheck# Sender Name Amount Account Balance
06/01/2017 BEGINNING BALANCE $215.99
06/06/2017 SALES 6 ($1.06) $214.93
06/12/2017 SALES 69 ($2.67) $212.26
06/30/2017 GANG PAY $14.45 $226.71
06/30/2017 STATE COURT COST CF 2010-01906 13603724 ($1.44) $225.27
07/03/2017 SALES 7 ($3.28) $221.99
07/13/2017 DISSURSEMENT LCF TRANSFER 13503080 ($13.70) $208.29
09/21/2017 PRIVATE PRISON LCF AUGUST 2017 6536 $1.45 $209.74
SAVINGS
10/6/2017 PRIVATE PRISON LCF SEPTEMBER 6605 $1.45 $211.19
SAVINGS 2017
1107/2017 PRIVATE PRISON LCF OCTOBER 2017 6733 $1.45 $212.64
SAVINGS
Summary Balances |
Outstanding
Available Balance Savings Balance CebtEncumbrance Other Encumbrance instruments Administrative Holds Account Balance
$0.00 $212.64 $0.00 $0.00 $0.00 $0.00 $212.64
—

Case 5:20-cv-00224-R=Document-6-£=Fited-03/19/19--Page 74 of 98

GEO LAWTON

Resident Account Summary

@14:17

 

 

 

 

37.80
39.25
32.02
46.26
74.11
715.56
68.33
ToS
74,78
67.55

13.48
15.48
15.48
17.48
17.48
18.93
Lal fO
13.70

.

.

200
00
00
- 00
- 00
-00
-00
00
-00

O00

00
00

00

-00
- 00
-00
-00
00
-00

Friday, February 23, 2018
For DOC: 640457 CLARK, DAVID GEORGE
Date Transaction Description Amount
02/22/2018 <LCFPOST> POSTAGE FOR SHIPPING 2/18, -3..50
02/22/2018 LCFPOST POSTAGE FOR. SHIPPING 2/18, 3.50
02/12/2018 DEPMO 17666601639 ROBERT MORSE 17,008
02/12/2018 EPR OID: 101045314-ComisaryPur« -3.48
02/05/2018 EPR OID: 101043514-ComisaryPuri -5.34
02/01/2018 STATE SAVE Payroll Deduction -0.72
02/01/2018 PAYROLL Payroll Transaction 3.61
92/01/2018 STATE SAVE Payroll Deduction -0.72
02/01/2018 PAYROLL Payroll Transaction 3.61
02/01/2018 STATE SAVE Payroll Deduction “04:42
02/01/2018 PAYROLL Payroll Transaction 3.61
02/01/2018 STATE SAVE, Payroll Deduction -2.89
02/01/2018 PAYROLL Payroll Transaction 14.45
01/22/2018 EPR OID:101040782-ComisaryPur« -O.77
01/15/2018 EPR O1D:101039307-ComisaryPur: =5e34
01/08/2018 EPR OID: 101037458-ComisaryPur:« -50.73
01/03/2018 STATE SAVE Payroll Deduction -2.89
01/03/2018 PAYROLL Payroll Transaction 14.45
01/03/2018 DEPMO —_ 20751688706 BOR MORSE 45, 00K
12/05/2017 EPR OID: 101030728-ComisaryPurt “37.25
12/01/2017 STATE SAVE Payroll Deduction -1.45
12/01/2017 PAYROLL Payroll Transaction 1.23
12/01/2017 THIRD PARTY CHRISTMAS BOOK SOFTCOVER ~14.24
11/27/2017 EPR O1D:101029206-ComisaryPuri =2785
11/01/2017 STATE SAVE Payroll Deduction -1.45
11/01/2017 PAYROLL Payroll Transaction 7.23
b10/26/2017 THIRD PARTY HIGH SCHOOL TRANSCRIPT —5.00.
10/05/2017 STATE SAVE Payroll Deduction -1.45
10/05/2017 PAYROLL Payroll Transaction ta23
09/28 DEPMO 17634094580 BOB MORSE 60.00 ¥
09/19/2017 <MEDICAL> 1 NURSE VISIT 9/11/17 <2. 00
09/19/2017 MEDICAL 1 NURSE VISIT 9/11/17 2.00
09/18/2017 EPR OID: 101015382-ComisaryPur: -3.93
09/07/2017 <MEDICAL> 1 NURSE VISIT 8/29/17 -2.00
03/07/2017 MEDICAL 1 NURSE VISIT 8/29/17 2.00
09/07/2017 <MEDICAL> 1 NURSE VISIT 8/22/17 -2.00
09/07/2017 MEDICAL 1 NURSE VISIT 8/22/17 2.00
09/01/2017 STATE SAVE Payroll Deduction -1,45
09/01/2017 PAYROLL Payroll Transaction fae
08/16/2017 <MEDICAL> 1 RK 7/27/17 -2.00
08/16/2017 MEDICAL 1 RX 7/27/17 2.00
07/17/2017 DEPMO 013503080 DOC FUNDS 13.70

13.70

200

02/22/2018
02/22/2018
02/12/2018
02/12/2018
02/05/2018
02/01/2018
02/01/2018
02/01/2014
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
01/22/2018
01/15/2018
01/08/2018
01/03/2018
01/03/2018
01/03/2018
12/05/2017
12/01/2017
12/01/2017
12/01/2017
11/27/2017
11/01/2017
11/01/2017
10/26/2017
10/05/2017
10/05/2017
09/28/2017
09/19/2017
09/19/2017
09/18/2017
09/07/2017
09/07/2017
09/07/2017
09/07/2017
09/01/2017
09/01/2017
08/16/2017
08/16/2017
OT/1L7/2017
03/01/2018
03/01/2018
02/26/2018
02/22/2018
02/22/2018
02/12/2018
02/12/2018
02/05/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
01/22/2018
01/15/2018
01/08/2018
01/03/2018
01/03/2018
01/03/2018
12/05/2017
12/01/2017
12/01/2017
12/01/2017
11/27/2017
11/01/2017
11/01/2017
10/26/2017
10/05/2017
10/05/2017
09/28/2017
09/19/2017
09/19/2017
09/18/2017
09/07/2017
09/07/2017
09/07/2017
09/07/2017
09/01/2017

Case 5:20-6v-09224-R==-DecumentS =- Filed 03/19/49... Rage 75 of 98
GEO LAWTON

Resident Account Summary

 

 

 

 

0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00

03/01/2018
03/01/2018
02/26/2018
02/22/2018
02/22/2018
02/12/2018
02/12/2018
02/05/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
01/22/2018
01/15/2018
01/08/2018
01/03/2018
01/03/2018
01/03/2018
12/05/2017
12/01/2017
12/01/2017
12/01/2017
11/27/2017
11/02/2017
11/01/2017
10/26/2017
10/05/2017
10/05/2017
09/28/2017
09/19/2017
09/19/2017
09/18/2017
09/07/2017
09/07/2017
09/07/2017
09/07/2017
09/01/2017

Thursday, March 01, 2018 @15:14
CLARK, DAVID GEORGE
Transaction Description Amount Balance Owed
STATE SAVE Payroll Deduction -2.89 15.48 0.00
PAYROLL Payroll Transaction 14.45 18.37 0.00
EPR OID: 101046772-ComisaryPur: -21.26 3.92 0.00
<LCFPOST> POSTAGE FOR SHIPPING 2/18. -3.50 25.18 0.00
LCFPOST POSTAGE FOR SHIPPING 2/18, 3.50 28.68 3.50
DEPMO 17666601639 ROBERT MORSE 17.00 28.68 0.00
EPR OID: 101045314-ComisaryPur: -3.48 11.68 0.00
EPR OID: 101043514-ComisaryPur: ~5.34 15.16 0.00
STATE SAVE Payroll Deduction -0.72 20.50 0.00
PAYROLL Payroll Transaction MX 3.61 21.22 0.00
STATE SAVE Payroll Deduction -0.72 17.61 0.00
PAYROLL Payroll Transaction © 3.61 18.33 0.00
STATE SAVE Payroll Deduction , -0.72 14.72 0.00
PAYROLL Payroll Transaction", ou, 3.61 15.44 0.00
STATE SAVE Payroll Deduction -2.89 11.83 0.00
PAYROLL Payroll Transaction AP 14.45 14.72 0.00
EPR OID: 101040782-ComisaryPur: -0.77 0.27 0.00
EPR OID: 101039307-ComisaryPur: -5.34 1.04 0.00
EPR 01D: 101037458-ComisaryPur: -50.73 6.38 0.00
STATE SAVE Payroll Deduction -2.89 57.11 0.00
PAYROLL Payroll Transaction Dec 14.45 60.00 0.00
DEPMO 20751688706 BOB MORSE 45.00 45.55 0.00
EPR OID: 101030728-ComisaryPur: -37.25 0.55 0.00
STATE SAVE Payroll Deduction -1.45 37.80 0.00
PAYROLL Payroll Transaction 4jwy 7.23 39.25 0.00
THIRD PARTY CHRISTMAS BOOK SOFTCOVER 14.24 32.02 0.00
EPR OID: 101029206-ComisaryPur« -27.85 46.26 0.00
STATE SAVE Payroll Deduction -1.45 74.11 0.00
PAYROLL Payroll Transaction 7.23 75.56 0.00
THIRD PARTY HIGH SCHOOL TRANSCRIPT -5.00 68.33 0.00
STATE SAVE Payroll Deduction -1.45 73.33 0.00
PAYROLL Payroll rransact ion “Seek 14.23 74.78 0.00
DE PMO 17634094580 BOB MORSE ™@ 60.00 67.55 0.00
<MEDICAL> 1 NURSE VISIT 9/11/17 =2.08 7.55 0.00
MEDICAL 1 NURSE VISIT 9/11/17 2.00 9.55 2.00
EPR OID: 101015382-ComisaryPur« -3.93 9.55 0.00
<MEDICAL> 1 NURSE VISIT 8/29/17 -2.00 13.48 0.00
MEDICAL 1 NURSE VISIT 8/29/17 2.00 15.48 2.00
<MEDICAL> 1 NURSE VISIT 8/22/17 -2.00 15.48 0.00
MEDICAL 1 NURSE VISIT 8/22/17 . 2.0%- 17.48 2.00
STATE SAVE Payroll Deduction -1i.45 17.48 0.00
PAYROLL Payroll Transaction 7.23 18.93 0.00

09/01/2017

Leaual B&B Q-(-4 Ce oy Seed, Och, Mow)
Larssol 4

VA~IA

0.00

09/01/2017

ee ee ee Om one Ow oe am oe 0m oe oe a ee ee ee ee ee ew ww we ne en wm ww we oe ee ee ee we ee ew en a ee ee en ee ee ee
Resident Account Summary
Wednesday, April 25, 2018 @15:55

 

 

 

 

 

 

 

 

 

Date Transaction Description Amount Balance Owed Held Reference
04/19/2018 THIRD PARTY GIRLS (1,000 PEN-PAL ADDRI -22.00 10337 0,00 0.00 04/19/2018
Joa O18 ERE OLD: 101053010-ComisaryRef) 14.64 3237. 0.00 0.00 04/17/2018
04/02/2018 STATE SAVE Payroll Deduction -2.89 17.73 0.00 0.00 04/02/2018
04/02/2018 PAYROLL __ Payroll Transaction 14.45 _ 20.62. 0.00 0.00 04/02/2018)
03/29/2018 DEPMO 004098 REFUND FOR TRANSCR __5..00 6.17 0.00 0.00 03/29/2048
03/26/2018 EPR OID:101053010-ComisaryPurr -14.64 1.17 0.00 0.00 03/26/2018
03/20/2018 ERF O1D:101046772-ComisaryRefi _—-(14.64 | 15,81 0.00 0.00 03/20/2018
03/19/2018 EPR O1D:101051777-ComisaryPuri -2.14 1.17 0.00 0.00 03/19/2018
03/12/2018 EPR O1D:101050076-ComisaryPurt -0.50 3,37 0.00 9.00 03/12 /2pt ae
03/08/2018 FUNDRAISER PIZZA FUNDRAISER -7.00 3,81 0.00 0.00 03/08/2018
03/05/2018 EPR OID: 101048288-ComisaryPurc -4.67 10.81 0.00 0.00 ee
03/01/2018 STATE SAVE Payroll Deduction -2.89 15.48 0.00 0.00 03/01/2018
03/01/2018 PAYROLL Payroll Transaction 14.45 18,37 0.00 0.00 03/017ZQr8
02/26/2018 EPR O1D:101046772-ComisaryPuri -21.26 3.92 0.00 0.00 02/26/2018
02/22/2018 <LCFPOST> POSTAGE FOR SHIPPING 2/18, -3.50 25.18 0.00 0.00 02/22Aq018
02/22/2018 LCFPOST POSTAGE FOR SHIPPING 2/18, 3.50 28.68 3.50 0.00 02¥22%8018
02/12/2018 DEPMO_ 17666601639 ROBERT MORSE =17.00 _—s28..68 0.00 0.00 02/F2/a018
02/12/2018 EPR OID:101045314-ComisaryPuri  -3.48 11.68 0.00 0.00 O2/42%2018
02/05/2018 EPR OID: 101043514-ComisaryPurt -5.34 15,16 0.00 0.00 02/05¥2018
- 02/01/2018 STATE SAVE Payroll Deduction -0.72 20.50 0.00 0.00 0240172018
Wo2/01 {2018 PAYROLL Payroll Transaction - 3.61 | 21.22 0.00 0.00 02/01/2018
- 02/01/2018 STATE SAVE Payroll Deduction -0.72 17.61 0.00 0.00 02/01/2018
¥& 02/01/2018 PAYROLL __Payrol] Transaction 3.61 18.33. 0.00 0.00 02/01/2018
~ 02/01/2018 STATE SAVE Payroll Deduction -0.72 14.72 0.00 0.00 02/01/2018
02/01/2018 PAYROLL Payroll Transaction 3.61 15.44 0.00 0.00 02/01/2018
02/01/2018 STATE SAVE Payroll Deduction -2.89 11.83 0.00 0.00 02/01/2018
¥e02/01/2018 PAYROLL Payroll Transaction _ 14.45 _14.72 0.00 0.00 02/01/2018
01/22/2018 EPR O1D:101040782-ComisaryPurc 0.77 0.27 0.00 0,00 61/22/2018
01/15/2018 EPR OID:101039307-ComisaryPur: -5.34 1.04 0.00 0.00 01/15/2018
01/08/2018 EPR OID:101037458-ComisaryPur: -50.73 6.38 0.00 0.00 01/08/2018
01/03/2018 STATE SAVE Payroll Deduction -2.89 57.11 0.00 0.00 61/03/2018
¥.01/03/2018 PAYROLL Payroll Transaction ..-__14.45 60.00 0.00 0.00 01/03/2018
01/03/2018 DEPMO ——«20751688706 BOB MORSE __ 45.00 45.55 0.00 0.00 01/03/2018
12705/2017 EPR ~ O2D:101030728-ComisaryPur: -37.25 0.55 — 0.00 0.00 12/05/2017
~12/01/2017 STATE SAVE Payroll Deduction -1.45 37.80 0.00 0.00 12/01/2017
42/01/2017 PAYROLL Payroll_Transaction —— 1.23 39.25, 0.00 0.00 12/01/2017
12/01/2017 THIRD PARTY CHRISTMAS BOOK SOFTCOVER WA 32.02 0.00 0.00 12/01/2017
11/27/2017 EPR OID:101029206-ComisaryPuri ~-27.85 46.26 0.00 0.00 11/27/2017
+11/01/2017 STATE SAVE Payroll Deduction -1.45 74.11 0.00 0.00 11/01/2017
11/01/2617 PAYROLL Payroll Transaction eS S56 0.60 0.00 11/01/2017
10/26/2017 THIRD PA SH SCHOOL TRANSCRIPT -5.00 68.33- 0.00 0.00 10/26/2017
~ 10/05/2017 STATE SAVE Payroll Deduction -1.45 13.33 0.00 0.00 10/05/2017
10/05/2017 PAYROLL Payroll Transaction a ES 0.00 0.00 10/05/2017
09/28/2017 DEPMO | 17634094580 BOB MORSE _ 40.00 67.55 0.00 0.00 09/28/2017
09/19/2017 <MEDICAL> “I NURSE VISIT 9/11/17 -2.00 7.55 0.00 0.00 09/19/2017
09/19/2017 MEDICAL 1 NURSE VISIT 9/11/17 2.00 9.55 2.00 0.00 09/19/2017
09/18/2017 EPR OID: 101015382-ComisaryPur: -3.93 9.55 0.00 0.00 09/18/2017
09/07/2017 <MEDICAL> 1 NURSE VISIT 8/29/17 -2.00 13.48 0.00 0.00 09/07/2017
09/07/2017 MEDICAL 1 NURSE VISIT 8/29/17 2.00 15.48 2.00 0.00 09/07/2017
09/07/2017 <MEDICAL> 1 NURSE VISIT 8/22/17 -2.00 15.48 0.00 0.00 09/07/2017
09/07/2017 MEDICAL 1 NURSE VISIT 8/22/17 2.00 17.48 2.00 0.00 09/07/2017
~09/01/2017 STATE SAVE Payroll Deduction -1.45 17.48 0.00 0.00 09/01/2017
409/01/2017 PAYROLL Payroll Transaction __ BB __ 18.93 0.00 0.00 OS/01/2017
08/16/2017 <MEDICAL> L RX 7/27/17 -2.00 11.70 0.00 0.00 08/16/2017
08/16/2017 MEDICAL 1 RX 7/27/17 2.00 13.70 2.00 0.00 08/16/2017
07/17/2017 _DEPMO _ 013503080 DOC FUNDS 13.70 13. 70 0.00 0.00 07/17/2017

%
Case 5:20=cv-002244R- Document 6-1 “Filed 03/19/19“ Page 77 of 98

GEO

‘ON

Resident Account Summary
@14:25

Wednesday, May 30, 2018

For DOC: 640457 CLARK, DAVID GEORGE

Date Transaction Description
05/19/2018 PHONE PURCH. PHONE TIME PURCHASE
05/15/2018 <MEDICAL> 1 RX 1 PROVIDER VISIT 5/3
05/15/2018 MEDICAL 1 RX 1 PROVIDER VISIT 5/3.
05/01/2018 STATE SAVE Payroll Deduction
05/01/2018 PAYROLL Payroll Transaction
04/19/2018 THIRD PARTY GIRLS (1,000 PEN-PAL ADDRI
04/17/2018 ERF O1DB:101053010-ComisaryRefi
04/02/2018 STATE SAVE Payroll Deduction
04/02/2018 PAYROLL Payroll Transaction
03/29/2018 DEPMO 004098 REFUND FOR TRANSCR’
03/26/2018 EPR O1D:101053010-ComisaryPure
03/20/2018 ERF OID:101046772-ComisaryRe ft
03/19/2018 EPR OID:101051777-ComisaryPur:
03/12/2018 EPR OTD:101050076-ComisaryPurs
03/08/2018 FUNDRAISER PIZZA FUNDRAISER
03/05/2018 EPR O1D;101048288-ComisaryPure
03/01/2018 STATE SAVE Payroll Deduction
03/01/2018 PAYROLL Payroll Transaction
02/26/2018 EPR O1D:101046772-ComisaryPur:
02/22/2018 <LCFPOST> POSTAGE FOR SHIPPING 2/18,
02/22/2018 LCFPOST POSTAGE FOR SHIPPING 2/18
02/12/2018 DEPMO 17666601639 ROBERT MORSE
02/12/2018 EPR OID: 101045314-ComisaryPur:
02/05/2018 EPR OID: 101043514-ComisaryPur:
02/01/2018 STATE SAVE Payroll Deduction
02/01/2018 PAYROLL Payroll Transaction
02/01/2018 STATE SAVE Payroll Deduction
02/01/2018 PAYROLL Payroll Transaction
02/01/2018 STATE SAVE Payroll Deduction
02/01/2018 PAYROLL Payroll Transaction
02/01/2018 STATE SAVE Payroll Deduction
02/01/2018 PAYROLL Payroll Transaction
01/22/2018 EPR OTD: 101040782-ComisaryPur:
01/15/2018 EPR OID:101039307-ComisaryPur:
01/08/2018 EPR OID: 101037458-ComisaryPurt
01/03/2018 STATE SAVE Payroll Deduction
01/03/2018 PAYROLL Payroll Transaction
01/03/2018 DEPMO 20751688706 BOB MORSE

14.

CO cco CO eC OOO OOO COCO SC Ob oOo OC eo eo oO OC OO eo

al

occ occ

eoa

oOocoocoouop Oca cco aces

05/19/2018
05/15/2018
05/15/2018
05/01/2018
05/01/2018
04/19/2018
04/17/2018
04/02/2018
04/02/2018
03/29/2018
03/26/2018
03/20/2018
03/19/2018
03/12/2018
03/08/2018
03/05/2018
03/01/2018
03/01/2018
02/26/2018
02/22/2018
02/22/2013
02/12/2018
02/12/2018
02/05/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
02/01/2018
01/22/2018
01/15/2018
01/08/2018
01/03/2018
01/03/2018
01/03/2018
Case 5:26-ev-0822-R--Bocuirent 6=1--Fretr0s/19/49--Page 78 of 98

GEO LAWTON

Resident Account Summary

Tuesday, June 26, 2018 @09:28

For DOC: 640457 CLARK, DAVID GEORGE
Date Transaction Description Amount Balance Owed Held Reference
06/18/2018 EPR OID: 101070714-ComisaryPur: -1.74 0.75 0.00 0.00 06/18/2018
06/11/2018 EPR O1D:101069260-ComisaryPur: -4.69 2.49 0.00 0.00 06/11/2018
06/04/2018 EPR OID: 101067654-ComisaryPur: -20.31 7.18 0.00 0.00 06/04/2018
06/01/2018 STATE SAVE Payroll Deduction -2.89 27.49 0.00 0.00 06/01/2018
06/01/2018 PAYROLL Payroll Transaction 14.45 30.38 0.00 0.00 06/01/2018
05/19/2018 PHONE PURCH. PHONE TIME PURCHASE -2.00 19.93 0.00 0.00 05/19/2018
05/15/2018 <MEDICAL> 1 RX 1 PROVIDER VISIT 5/3. -4.00 17.93 0.00 0.00 05/15/2018
05/15/2018 MEDICAL 1 RX 1 PROVIDER VISIT 5/3. 4.00 21.93 4.00 0.00 05/15/2018
05/01/2018 STATE SAVE Payroll Deduction -2.89 21.93 0.00 0.00 05/01/2018
05/01/2018 PAYROLL Payroll Transaction 14.45 24.82 0.00 0.00 05/01/2018
04/19/2018 THIRD PARTY GIRLS (1,000 PEN-PAL ADDRI -22.00 10.37 0.00 0.00 04/19/2018
04/17/2018 ERE OID: 101053010-ComisaryRefi 14.64 32.37 0.00 0.00 04/17/2018
04/02/2018 STATE SAVE Payroll Deduction -2.89 17.73 0.00 0.00 04/02/2018
04/02/2018 PAYROLL Payroll Transaction 14.45 20.62 0.00 0.00 04/02/2018
DEPMO 004098 REFUND FOR TRANSCR: wo00 6.17 0.00 0.00 03/29/2018
03/26/2018 EPR OID: 101053010-ComisaryPur: -14.64 1.17 0.00 0.00 03/26/2018
Q3/ 2018 ERF OID:101046772-ComisaryReft 14.64. 5.81 0.00 0.00 03/20/2018
03/19/2018 EPR OID: 101051777-ComisaryPur: ~2.14 1.17 0.00 0.00 03/19/2018
03/12/2018 EPR OID: 101050076-ComisaryPur: ~0.50 3.31 0.00 0.00 03/12/2018
03/08/2018 FUNDRAISER PIZZA FUNDRAISER -7.00 3.81 0.00 0.00 03/08/2018
03/05/2018 EPR OID: 101048288-ComisaryPurs -4.67 10.81 0.00 0.00 03/05/2018
03/01/2018 STATE SAVE Payroll Deduction -2.89 15.48 0.00 0.00 03/01/2018
03/01/2018 PAYROLL Payroll Transaction 14.45 18.37 0.00 0.00 03/01/2018
02/26/2018 EPR OID: 101046772-ComisaryPur« -21.26 3.92 0.00 0.00 02/26/2018
02/22/2018 <LCFPOST> POSTAGE FOR SHIPPING 2/18. -3.50 25.18 0.00 0.00 02/22/2018
02/22/2018 LCFPOST POSTAGE FOR SHIPPING 2/18. 3.50 28.68 3.50 0.00 02/22/2018
02/12/2018 DEPMO 17666601639 ROBERT MORSE 17.00 28.68 0.00 0.00 02/12/2018
02/12/2018 EPR 01D: 101045314-ComisaryPur: -3.48 11.68 0.00 0.00 02/12/2018
02/05/2018 EPR 01D: 101043514-ComisaryPur: -5.34 15.16 0.00 0.00 02/05/2018
02/01/2018 STATE SAVE Payroll Deduction -0.72 20.50 0.00 0.00 02/01/2018
02/01/2018 PAYROLL Payroll Transaction 3.61 21.22 0.00 0.00 02/01/2018
02/01/2018 STATE SAVE Payroll Deduction -0.72 17.61 0.00 0.00 02/01/2018
w 02/01/2018 PAYROLL Payroll Transaction 3.61 18.33 0.00 0.00 02/01/2018
02/01/2018 STATE SAVE Payroll Deduction -0.72 14.72 0.00 0.00 02/01/2018
™ 02/01/2018 PAYROLL Payroll Transaction 3.617%. 15.44 0.00 0.00 02/01/2018
02/01/2018 STATE SAVE Payroll Deduction -2.89 11.83 0.00 0.00 02/01/2018
™ 02/01/2018 PAYROLL Payroll Transaction 14 45 tw 14.72 0.00 0.00 02/01/2018
01/22/2018 EPR OID: 101040782-ComisaryPur: -0.77 0.27 0.00 0.00 01/22/2018
01/15/2018 EPR OID: 101039307-ComisaryPur: -5.34 1.04 0.00 0.00 01/15/2018
01/08/2018 EPR OID: 101037458-ComisaryPur« -50.73 6.38 0.00 0.00 01/08/2018
01/03/2018 STATE SAVE Payroll Deduction -2.89 57.11 0.00 0.00 01/03/2018
01/03/2018 PAYROLL Payroll Transaction 14.45 60.00 0.00 0.00 01/03/2018
01/03/2018 DEPMO 20751688706 BOB MORSE 45.00 45.55 0.00 0.00 01/03/2018
12/05/2017 EPR OID: 101030728-ComisaryPur: -37.25 0.55 0.00 0.00 12/05/2017
12/01/2017 STATE SAVE Payroll Deduction -1.45 “~ 37-80 0.00 0.00 12/01/2017
12/01/2017 PAYROLL Payroll Transaction 7.23 ty 4 39.25 0.00 0.00 12/01/2017
12/01/2017 THIRD PARTY CHRISTMAS BOOK SOFTCOVER -14.24 32.02 0.00 0.00 12/01/2017
11/27/2017 EPR OID: 101029206-ComisaryPur: -27.85 46.26 0.00 0.00 11/27/2017
11/01/2017 STATE SAVE Payroll Deduction -1.45 74.11 0.00 0.00 11/01/2017
11/01/2017 PAYROLL Payroll Transaction 7.23 lw 75.56 0.00 0.00 11/01/2017
10/26/2017 THIRD PARTY HIGH SCHOOL TRANSCRIPT -5.00 68.33 0.00 0.00 10/26/2017
10/05/2017 STATE SAVE Payroll Deduction 721.45 73.33 0.00 0.00 10/05/2017
10/05/2017 PAYROLL Payroll Transaction 7.23 tno 74.78 0.00 0.00 10/05/2017
09/28/2017 DEPMO 17634094580 BOB MORSE 60.00 67.55 0.00 0.00 09/28/2017
09/19/2017 <MEDICAL> 1 NURSE VISIT 9/11/17 -2.00 7.55 0.00 0.00 09/19/2017
09/19/2017 MEDICAL 1 NURSE VISIT 9/11/17 2.00 9.55 2.00 0.00 09/19/2017
09/18/2017 EPR OID: 101015382-ComisaryPurs -3.93 9.55 0.00 0.00 09/18/2017
09/07/2017 <MEDICAL> 1 NURSE VISIT 8/29/17 -2.00 13.48 0.00 0.00 09/07/2017
Case 5:26-e42002242R--Decuntentt-4--F3 ee O3HG4e=-age 79 of 98
GEO LAWTON

* . tims ===

Resident Account Summary

 

 

09/07/2017 MEDICAL
09/07/2017 MEDICAL
09/01/2017 PAYROLL

08/16/2017 MEDICAL

09/07/2017
09/07/2017
09/07/2017
09/01/2017
09/01/2017
08/16/2017
08/16/2017

Tuesday, June 26, 2018 @09:28
CLARK, DAVID GEORGE

Date Transaction Description Amount Balance Owed Held

1 NURSE VISIT 8/29/17 2.00 15.48 2.00 0.00

09/07/2017 <MEDICAL> 1 NURSE VISIT 8/22/17 -2.00 15.48 0.00 0.00
1 NURSE VISIT 8/22/17 2.00 17.48 2.00 0.00

09/01/2017 STATE SAVE Payroll Deduction 71.45 17.48 0.00 0.00
Payroll Transaction 7.23¢yoQ 18.93 0.00 0.00

08/16/2017 <MEDICAL> 1 RX 7/27/17 -2.00 11.70 0.00 0.00
1 RX 7/27/17 2.00 13.70 2.00 0.00

013503080 boc FUNDS 13.70 13.70 0.00 0.00

07/17/2017 DEPMO

oo

07/17/2017

ee a a 8 OE ee ee ee eee Owe ee ee eee ee ee ee ee a a a a a a a a a a ee i ee mee mene
6-1 Filed 03/19/19 Page 80 of 98

uyt NAM EAI DB GAD OC Pender Property Inventory
DOC #: (7 LE To be used for Medical/RHU only

ARTICLE TION ARTICLE TION
, Radio

Headphones woe Hotpot BCUP Hey L775 78 Oy

[Trimmer

 
    

own

 

MP3 Player

ARTICLE

Canteen items Blue
N " Shoes
° Bath
Dish

Clothes
Tablet

P-PROPERTY C-CONFISCATED D-DESTROYED
AS, .: items to be to at in Restricted

Name

£7

All opened/perishable items will not be stored.
 

CBee 2OTy Cea Re DOcument Ss -1

 

ssn

Sent Order 101046772 for CLARK, DAVID GEORGE
Tuesday, March 20, 2028 @09:41

Filed 03/19/19

 

Page 81 of 98

 

 

 

 

 

 

 

 

 

 

 

ID Order # Name
640457 101046772 CLARK, DAVID GEORGE
Order Date Location Order forr.
2018~02-26 HE C C102 LEVEL FOUR
Alias Description Qty Frise Extend “Tax Total Status
6842 RADIO AM/FM DIGITAL ALARM CLOCK 1 13.43 13.43 2.21 14.64 Sent
0397 NEXT1 COCOA BTTR SOAP 50Z 2 1.35 2.70 9.24 2.94 Sent.
109) BLACK PEN (PLASTIC CLIP) 1 0.45 0.45 2.04 0.49 Sent
1483 AJAX_DISH LIQUID_LENON i 1.50 1.50 O16 1,54 Sent
1001 LARGE STAMPED ENVELOPE 2 0.71 1.42 J.23 1.55 Sent
Order Total 19.50 1.76 21,26
Alias Description Qty Price Extend “Tas: Total Sent ,
6842 RADIO_AM/FM DIGITAL ALARM CLOCK 1 23.43 13.43 veZi00 14.54 No ,
Refund Total 13.43 2.22) 14.64

Category Max Limit Current
Order Form Max Limit ($999.99) 999,99 0.00
Commissary Items 109.60 0.00
Phone Cards 0.00 0.00

Funds Available
25.19
-=====-Gase-5:20-ev-00224-R--Doeument-6-1 Filed 03/19/19 Page 82 of 98

GEO LAWTON
SSS SSS SSS SSS SSS SS HSS SS SSS SVM eA SST SST TSS SS SST SS
Sent Order 101053010 for CLARK, DAVID GEORGE
Tuesday, April 17, 2018 @08:27

 

 

 

 

 

 

 

 

 

 

 

 

IDB Order # Name
640457 101053010 CLARK, DAVID GEORGE
Order Date Location Order Form
2018-03-26 SE2 A Alll LEVEL FOUR
Rlias pescription Ory Price Extend ta val) SEARS! : to
6842 RADIO_AM/EM DIGITAL ALARM CLOCK 1 13.43 “13.43 bes : 14.64 Sent Oe oo
Order Total 13.43 2) 14.44
Alias Description ——=—=—S=S=~=<“C~*~*‘“‘S™S:CC*CSCRY:«CR Ce Extend eT
6E42 RADIO_AM/EM DIGITAL ALARM CLOCK 1 13.43 13.43 | V oo
Refund Total 13.43 2) 14.84

Max Limit Current Funds Available

Category
Order Form Max Limit ($999.99) 939,99 0.00 15.81
109.00 0.00

Commissary Items

Phone Cards 0.00 0.00
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 83 of 98

GEO LAWTON
Inmate Statment for 12/31/2017 - 2/4/2018

ID#: 640457

«“ ances j > PDs /2018 : -
Name: CLARK, DAVID GEORGE Balances as of 2/4/201

rare % > + Ene Te = Acc t Balance
Date of birth: 1982-04-10 Available Debt Encumbered Account Balance

20.50 0.00 0.00 20.50

 

Location: H6 -C - C102

So Resulting Balances
Account activity:

 

 

Date Transaction Type Transaction Description Amount Available Debt Encumbered
1/3/2018 DEPMO 20751688706 BOB MORSE 45.00 45.55 0,00 0.00
1/3/2018 PAYROLL Payroll Transaction 14.45 60.00 0.00 0.00
1/3/2018 STATE SAVE Payroll Deduction -2.89 57.11 0,00 0.00
1/8/2018 EPR OID:101037458-ComisaryPurch-Reg -50.73 6.38 0,00 0.00
1/15/2018 EPR OID:101039307-ComisaryPurch-Reg -5.34 1.04 0.00 0.00
1/22/2018 EPR OID:101040782-ComisaryPurch-Reg -0).77 0.27 0.00 0.00
2/1/2018 PAYROLL Payroll Transaction 14.45 14.72 0.00 0.00
2/1/2018 STATE SAVE Payroll Deduction -2.89 11.83 0.00 0.00
2/1/2018 PAYROLL Payroll Transaction 3.61 15.44 0.00 0,00
2/1/2018 STATE SAVE Payroll Deduction -0.72 14.72 0.00 0.00
2/1/2018 PAYROLL Pa: roll Transaction 3.61 18.33 0.00 OR
2/1/2018 STATE SAVE Payroll Deduction -0,72 17.61 0.00 0.0
2/1/2018 PAYROLL Payroll Transaction 3.61 21.22 0.00 0.0)
2/1/2018 STATE SAVE Payroll Deduction -0.72 20,50 0.00 0.00

 

 

 

Due to computer posting the "Balances as of 2/4/2018' may not reflect all trransactions posted for this
period. Carefully review the information on this statement. If you question or dispute any item you must
submit a request form to the inmate accounts office within 30 days.

Printed 2/9/2018 at 8:46:36AM Page | of | 5$020P01.00001 rev 30041014
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 84 of 98

GEO LAWTON
Inmate Statment for 2/3/2018 - 3/4/2018

 

 

 

 

 

 

ID#: 640457
Name: CLARK, DAVID GEORGE Balances as of 3/4/2018 :
Date of birth: 1982-04-10 Available - Debt + Encumbered = Account Balance
Location: H6 - C - C102 15.48 0.00 0.00 15.48
Account activity: Resulting Balances
Date Transaction Type Transaction Description Amount Available Debt Encumbered
2/5/2018 EPR OID: 1010435 14-ComisaryPurch-Reg 5.34 15.16 0.00 0.00
2/12/2018 EPR OID: 1010453 14-ComisaryPurch-Reg 3.48 11.68 0.00 0.00
2/12/2018 DEPMO 17666601639 ROBERT MORSE 17.00 28.68 0.00 0.00
2/22/2018 <LCFPOST> POSTAGE FOR SIIIPPING 2/18/18 -3.50 25.18 -3.50 0.00
2/22/2018 LCFPOST POSTAGE FOR SHIPPING 2/18/18 3.50 25.18 0.00 0.00
2/26/2018 EPR OID: 101046772-ComisaryPurch-Reg -21.26 3.92 0.00 0.00
3/1/2018 PAYROLL Payroll Transaction 14.45 18.37 0.00 0.00
3/1/2018 STATE SAVE Payrofl Deduction -2.89 15.48 0.00 0.00

 

 

 

Due to computer posting the ‘Balances as of 3/4/2018' may not reflect all trransactions posted for this
period. Carefully review the infonnation on this statement. If you question or dispute any item you must
submit a request form to the inmate accounts office within 30 days.

Printed 3/5/2018 at 1:34:14PM Page 1 of I 25920P01-00001 rev 20091014
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 85 of 98

GEO LAWTON
Inmate Statment for 3/1/2018 - 4/7/2018

ID#: 640457

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: CLARK, DAVID GEORGE Balances as of 4/7/2018 :
Date of birth: 1982-04-10 Available - Debt + Encumbered = Account Balance
Location: SE2- A- All! 17.73 0.00 0.00 17.73
Account activity: Resulting Balances
Date Transaction Type Transaction Description Amount Available Debt Encumbered
3/5/2018 EPR OID: 101048288-ComisaryPurch-Reg -4.67 -0.75 0.00 0.00
3/8/2018 FUNDRAISER PIZZA FUNDRAISER -7.00 -7.75 0.00 0.00
3/12/2018 EPR OID: 101050076-ComisaryPurch-Reg -0.50 ~8.25 0.00 0.00
3/19/2018 EPR OID:101051777-ComisaryPurch-Reg -2.14 ~10.39 0.00 0.00
¥6 3/20/2018 ERF OID: 101046772-ComisaryRefund-Reg 14.64 4.25 0.00 0.00
3/26/2018 EPR OID: 101053010-ComisaryPurch-Reg -14.64 -10.39 0.00 0.00
¥ 3/29/2018 DEPMO 004098 REFUND FOR TRANSCRIPTS 5.00 5.39 0.00 0.00
4/2/2018 PAYROLL Payroll Transaction 14.45 J 9.06 0.00 0.00
4/2/2018 STATE SAVE Payroll Deduction -2.89 6.17 0.00 0.00

 

 

 

Due to computer posting the ‘Balances as of 4/7/2018' may not reflect all trransactions posted for this
period. Carcfully review the information on this statement. If you question or dispute any item you must
submit a request form to the inmate accounts office within 30 days.

Printed 4/11/2018 at 11:15:01AM Page | of J 25920P01-00001 rev 20041014
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 86 of 98
GEO LAWTON
Inmate Statment for -
ID#: 640457
Name: CLARK, DAVID GEORGE
Date of birth: 1982-04-10
Location: SE - A - A202

 

Balances as of :
Available - Debt + Encumbered = Account Balance

21.93 0.00 0.00 21.93

 

 

 

An Resulting Balances
Account activity:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Transaction Type Transaction Description Amount Available Debt Encumbered
#427201 8 PAYROLL Payroll Transaction 14.45 20.62 0.00 0.00
4/2/2018 STATE SAVE Payroll Deduction BD 17.73 0.00 0.00
4/17/2018 ERF OID:101053010-ComisaryRefund-Reg 14.64 32.37 0.00 0.00
"4/19/2018 THIRD PARTY CHK GIRLS (1,000 PEN-PAL ADDRESSES) -22.00 10.37 0.00 0.00
5/1/2018 PAYROLL Payroll Transaction 14.45 24,82 0.00 0.00
5/1/2018 STATE SAVE Payroll Deduction 2,89 21.93 0.00 0.00

 

 

 

Due to computer posting the ‘Balances as of ' may not reflect all trransactions posted for this period.
Carefully review the information on this statement. [f you question or dispute any item you must submit
a request form to the inmate accounts office within 30 days.

Printed 5/11/2018 at 9:55:25AM Page 1 of 1 25920P01.00001 rev 20041014
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19 Page 87 of 98

GEO LAWTON
Inmate Statment for -

IDF: 640457

 

Name: CLARK, DAVID GEORGE Balances as of :

Available - Debt + Encumbered = Account Balance

7.18 0.00 0.00 7.18

Date of birth: 1982-04-10
Location: H? - B - B205

 

 

 

ws Resulting Balances
Account activity:

 

 

Date Transaction Type Transaction Description Amount Available Debt Encumbered
5/15/2018 <MEDICAL> | RX 1] PROVIDER VISIT 5/3/18 -4.00 6.37 -4.00 0.00
5/15/2018 MEDICAL 1 RX } PROVIDER VISIT 5/3/18 4.00 6.37 0.00 0.00
5/19/2018 PHONE PURCHASE PHONE TIME PURCHASE -2,00 4.37 0.00 0.00
S/L9/2018 PHONE CALL CHARGE AUTHORIZATION 2.00 2.37 0.00 2.00
5/19/2018 PHONE CALL CHARGE AUTHORIZATION -2.00 4.37 0.00 0.00
6/1/2018 STATE SAVE Payroll Deduction -2.89 1.48 0.00 0.00
6/1/2018 PAYROLL Payroll Transaction 14.45 15.93 0.00 0.00
6/4/2018 EPR OID: 101067654-ComisaryPurch-Reg -20.31 4.38 0.00 0.00

 

 

 

Due to computer posting the ‘Balances as of’ may not reflect all trransactions posted for this period.
Carefully review the information on this statement. If you question or dispute any item you must submit
a request form to the inmate accounts office within 30 days.

Printed 6/5/2018 at 9:16:383AM Page | of | 25920P01-00001 rev 20041014
ID#: 640457
Name: CLARK, DAVID GEORGE

Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19

GEO LAWTON
Inmate Statment for 10/2/2017 - 11/7/2017

Page 88 of 98

 

Balances as of 11/7/2017 :

 

 

 

 

 

Date of birth: 1982-04-10 Available - Debt + Encumbered = Account Balance
Location: SE - B - B102 74.11 0.00 0.00 74.11
ss Resulting Balances
Account activity:
Date Transaction Type Transaction Description Amount Available Debt Encumbered
10/5/2017 STATE SAVE Payroll Deduction -1.45 66.10 0.00 0.00
10/5/2017 PAYROLI. Payroll Transaction 7.23 73.33 0.00 0.00
10/26/2017 THIRD PARTY CHK HIGH SCHOOL TRANSCRIPT -5.00 68.33 0.00 0.00
11/1/2017 PAYROLL Payroll Transaction 7,23 75.56 0.00 0.00
11/1/2017 STATE SAVE Payroll Deduction -1.45 74. 0.00 0.00

Due to computer posting the ‘Balances as of 11/7/2017’ may not reflect all transactions posted for this

 

 

 

period. Carefully review the information on this statement, 1f you question or dispute any item you must
submit a request form to the inmate accounts office within 30 days.

Printed 11/7/2017 at 8:30:14AM

Page | of |

25920PU1-00001 rev 20041014 nee
Case 5:20-ev-00224=R°- Document 6-1 = Fited O3/19/19-Page 89 of 98
GEO LAWTON

Resident Account Summary
Friday, November 17,

2017

G1 Bio

CLARK, DAVID GEORGE

11/01/2017 STATE SAVE
11/01/2017 PAYROLL

10/26/2017 THIRD FARTY

19/05/2017 STATE SAVE
2017 YROL

09/28/2017 DEPMO
09/19/2017 <MEDICAL>

09/19/2017 MEDICAL
09/18/2017 EPR
09/07/2017 <MEDICAL>
09/07/2017 MEDICAL
09/07/2017 <MEDICAL>
09/07/2017 MEDICAL
09/01/2017 STATE SAVE
69/01/2017 PAYROLL
08/16/2017 <MEDICAL>
08/16/2017 MEDICAL

07/17/2017 DEPMO

Payroll Deduction
Payroll Transaction
HIGH SCHOOL TRANSCRIPT
Payroll Deduction

Payroll Transaction

17634094580 BOB MORSE
1 NURSE VISIT 9/11/17
1 NURSE VISIT 9/11/17

OFD:101015382-ComisaryPurt

1 NURSE VISIT 8/29/17
1 NURSE VISIT 8/29/17
1 NURSE VISIT 8/22/17
1 NURSE VISIT 8/22/17
Payroll Deduction

Pay io

I RX 7/27/17

L RX 7/27/17

213503089 DOC FUNDS

 

 

ND MoD oom
2
Qo

a

bo OO
coo Co
Oo oO

00

oO

coococoooccooc09cgc ec oO

11/01/2017
11/01/2017
10/26/2017
10/05/2017
10/05/2017
09/28/2017
09/19/2017
09/19/2017
09/18/2017
09/07/2017
09/07/2017

09/07/2017
09/07/2017
09/01/2017
09/01/2017
08/16/2017

08/16/2017

07/17/2017
Case 5:20-Cv-00224-R™ Document.o-1 Filed 03/19/19 Page 90 of 98

For DOC: 640457

Resident Account Summary
Wednesday, December 13,

12/05/2017
12/01/2017
12/01/2017
12/01/2017
11/27/2017
11/01/2017
11/01/2017
10/26/2017
10/05/2017
10/05/201?
09/28/2017
09/19/2017
09/19/2017
09/18/2017
09/07/2017
09/07/2017
09/07/2017
09/07/2017
09/01/2017
09/01/2017
08/16/2017
08/16/2017
O7/17/2017

EPR

STATE SAVE
PAYROLL
THIRD FARTY
EPR

STATE SAVE
PAYROLL
THIRD FARTY
STATE SAVE
PAYROLL
DEPMO
<MEDICAL>
MEDICAL
EPR
<MEDICAL>
MEDICAL
<MEDICAL>
MEDICAL
STATE SAVE
PAYROLL
<MEDICAL>
MEDICAL

DE PMO

2ID:101030728-ComisaryPurc
Payroll Deduction

Payroll Transaction
CHRISTMAS BOOK SOFTCOVER
JID: 101029206-ComisaryPur«
Payroll Deduction

Payroll Transaction

AIGH SCHOSL TRANSCRIPT

Payroll Deduction
Payroll Transaction
17634094580 BOB MORSE
L NURSE VISIT 9/11/17
1 NURSE VISIT 9/11/17
JED: 101015382-ComisaryPur
1 NURSE VISIT 8/29/17
1 NURSE VISIT 8/29/17
1 NURSE VISIT 8/22/17
L NURSE VISIT 8/22/17
Payroll Deduction
Payroll Transaction

1 RX 7/27/17

L RX 7/27/17
313503089 DOC FUNDS

0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00

12/05/2017
12/01/2017
12/01/2017
12/01/2017
11/27/2017
11/01/2017
11/01/2017
10/26/2017
10/05/2017
10/05/2017
09/28/2017
09/19/2017
09/19/2017
03/18/2017
09/07/2017
09/07/2017
09/07/2017
09/07/2017
09/01/2017
09/01/2017
08/16/2017
08/16/2017
07/17/2017
For DOC: 640457

12/05/2017
12/01/2017
12/01/2017
12/01/2017
11/27/2017
11/01/2017
11/01/2017
10/26/2017
10/05/2017
10/05/2017
09/28/2017
09/19/2017
09/19/2017
09/18/2017
09/07/2017
09/07/2017
09/07/2017
09/07/2017
09/01/2017
09/01/2017
08/16/2017
08/16/2017

 

 

Resident Account Summary

 

12/05/2017
12/01/2017
12/01/2017
12/01/2017
11/27/2017
11/01/2017
11/01/2017
10/26/2017
10/05/2017
10/05/2017
09/28/2017
09/19/2017
09/19/2017
03/18/2017
09/07/2017
09/07/2017
09/07/2017
09/07/2017
09/01/2017
09/01/2017
08/16/2017
08/16/2017

Thursday, December 14, 2017 @11:42
CLARK, DAVID GEORGE
Transaction Description Amount Balance Owed Held
EPR OID:101030728-ComisaryPur: -37.25 0.55 0.00 0.00
STATE SAVE Payroll Deduction -1.45 37.80 0.00 0.00
PAYROLL Payroll Transaction 7.23 39.25 0.00 0.00
THIRD PARTY CHRISTMAS BOOK SOFTCOVER -14.24 32.02 0.00 0.00
EPR OIB:101029206-ComisaryPur: -27.85 46.26 0.00 0.00
STATE SAVE Payroll Deduction -1.45 74.11 0.00 0.00
PAYROLL Payroll Transaction 7.23 75.56 0.00 0.00
THIRD PARTY HIGH SCHOOL TRANSCRIPT -5.00 68.33 0.00 0.00
STATE SAVE Payroll Deduction -1.45 73.33 0.00 0.00
PAYROLL Payroll Transaction 7.23 74.78 0.00 0.00
DEPMO 17634094580 BOB MORSE 60.00 67.55 0.00 0.00
<MEDICAL> 1 NURSE VISIT 9/11/17 -2.00 7.55 0.00 0.00
MEDICAL 1 NURSE VISIT 9/11/17 2.00 9.55 2.00 0.00
EPR OID: 101015382-ComisaryPurc -3.93 9.55 0.00 0.00
<MEDICAL> 1 NURSE VISIT 8/29/17 -2.00 13.48 0.00 0.00
MEDICAL 1 NURSE VISIT 8/29/17 2.00 15.48 2.00 0.00
<MEDICAL> 1 NURSE VISIT 8/22/17 -2.00 15.48 0.00 0.00
MEDICAL 1 NURSE VISIT 8/22/17 2.00 17.48 2.00 0.00
STATE SAVE Payroll Deduction -1.45 17.48 0.00 0.00
PAYROLL Payroll Transaction 7.23 18.93 0.00 0.00
<MEDICAL> 1 RX 7/27/17 -2.00 11.70 0.00 0.00
MEDICAL 1 RX 7/27/17 2.00 13.70 2.00 0.00
DEPMO 913503080 DOC FUNDS 13.70 13.70 0.00 0.00

07/17/2017

O7/17/2017

ee ew we er a a a a a a a a we wm meee ee ee ew ew oe er nr i a a a nr a or a a a a a a a a ee ee ee
Case 5:20-cv-00224-R, Document 6-1. Filed 03/19/19 Page 92 of 98 Page:

Date Printed: 01 DEC 2017 Oklahoma Department of Corrections
Time Sheet
For the Month of: October 31, 2017

 

Current Days Remaining Report for; 640457 CLARK, DAVID G

Case Supervisor: HARDWICK, MICHELL

Housing Unit: LCF-UNIT 6-POD C-CELL 111-LOWER

CRF# 2010-1906 Counts: 1

Effective date Time Served Eamed Lost Other Month Net
30 SEP 2017
31 OCT 2017 31 0 Q 0 31

Comments: gca

| CRF# 2010-1906 Counts: 2
Effective date Time Served Earned Lost Other Month Net
30 SEP 2017
31 OCT 2017 31 0 0 0 31

Comments: gca

'CRF# 2010-1906 Counts: 3
Effective date Time Served Earned Lost Other Month Net
30 SEP 2017
31 ocT 2017 31 22 0 is 68

_ Comments: gca

OMS0025M

Days Remaining
10085
10054

Days Remaining
10085
10054

Days Remaining
6346
6278
wee ee

Case 5:20-cv-00224-R_ Document 6-1 Filed 03/19/19 Page 93 of 98

Date Printed: 20 DEC 2017

Oklahoma Department of Corrections
Time Sheet

For the Month of: November 30, 2017

 

1
|
|

|
|
|
t
|
|
I
|
|
|

Current Days Remaining Report for: 640457 CLARK,DAVID G

Case Supervisor. § HARDWICK, MICHELL

Housing Unit: LCF-UNI

CRF# 2010-1906

Effective date
31 OCT 2017
30 NOV 2017

Comments: gea

CRE# 2010-1906

'
|
|
|
\
|
t
t
t

Effective date
31 OCT 2017
30 NOV 2017

Comments: gca

 

}_-—_-- -- -_-- — - -

CREF# 2010-1906
Effective date
31 ocT 2017
30 NOV 2017

Comments: gca

T 6-POD C-CELL 111-LOWER

Month Net Days Remaining

10054
30 10024

Month Net Days Remaining

10054
30 10024

Month Net Days Remaining

6241

Counts: 1
Time Served Earned Lost Other
30 0 0 0
Counts: 2
Time Served Earned Lost Other
30 0 0 0
Counts: 3
Time Served Earned Lost Other
30 33 0 15

78 6163
Date Printed: 27 APR 2018

Case 5:20-cv-00224-R_ Document 6-1. Filed 03/19/19
Oklahoma Department of Corrections

Time Sheet
For the Month of :

March 31, 2018

Page 94 of 98 Page:

1

 

|——--- ee

| CRF # 2010-1906

|

|
|

Current Days Remaining Report for:

Case Supervisor:

Housing Unit:

Effective date

_ .
| CRF# 2010-1906

28 PEB 2018

31 MAR 2018
3F Mac
a0 Apr gel

Comments:

Effective date

GCA

28 FEB 2018

31 MAR 2018

Comments:

|

CRF# 2010-1906

Effective date

GCA

28 FEB 2018

31 MAR 2018
3¢ Mat”
| 3° her 2018
' Comments: GCA

OMS0025M

MICHAUD, ANISSA

Counts: 1

Time Served

31

Counts: 2

Time Served

31

Counts: 3

Time Served

640457

CLARK, DAVID G

LCF-SHU-POD A-CELL 202-UPPER

Earned

Earned

Earned

Lost

Lost

Lost

Other

Other

Other

Month Net

31

Month Net

31

Days Remaining
9934

9903
9873

Days Remaining
9934

9903
4873

Co

|

ne

Month Net

Days Remaining
§911

5821
SSO6
32,

|

|
|
. 5:20-cv-00224-R_ D
Date Printed: 23 MAR ania Se c Oklahoma Department of orrections

Time Sheet
For the Month of: February 28, 2018

ent 6-1, Filed 03/19/19 Page 95 of 98 Page

 

Current Days Remaining Report for: 640457 CLARK, DAVID G

Case Supervisor: MICHAUD, ANISSA

Housing Unit: LCF-UNIT 6-POD C-CELL 102-UPPER

'CREF# 2010-1906 Counts: 1

|

| Effective date Time Served Earned Lost Other Month Net
31 JAN 2018
28 FEB 2018 28 0 0 0 28

Comments: GCA

Days Remaining
9962
9934

 

CRF# 2010-1906 Counts: 2
Effective date Time Served Earned Lost Other Month Net
31 JAN 2018
28 FEB 2018 28 0 0 0 28

Comments: GCA

Days Remaining
9962
9934

 

CRF# 2010-1906 Counts: 3

Effective date Time Served Earned Lost Other Month Net
31 JAN 2018
28 FEB 2018 28 44 0 15 87

Comments: GCA

OMS0025M

Days Remaining
5998
5911
Case 5:20-cv-00224-R_ Document 6-1 Filed 03/19/19 Page 96 of 98

ate Printed: 22 MAY 2018 Oklahoma Department of Corrections
Time Sheet
For the Month of: April 30, 2018

Page: 1

 

Current Days Remaining Report for: 640457 CLARK, DAVID G

Case Supervisor: MICHAUD, ANISSA

Housing Unit: LCF-SHU-POD A-CELL 202-UPPER

 

 

 

 

| CRF# 2010-1906 Counts: 1
Effective date Time Served Earned Lost Other Month Net Days Remaining
31 MAR 2018 9903
30 APR 2018 30 0 0 0 30 9873
| Comments:
CRF# 2010-1906 Counts: 2
Effective date Time Served Earned Lost Other Month Net Days Remaining
31 MAR 2018 9903
30 APR 2018 30 0 0 0 30 9873
|
Comments:
CRF# 2010-1906 Counts: 3
Effective date Time Served Earned Lest Other Month Net Days Remaining
31 MAR 2018 5806
! 30 APR 2018 30 44 0 0 74 5732
|
~ Comments:

 

 

OMS0025M
Date Printed: 17 AUG 2018 CASE 5:20-CV-00224- Ry SAGER EO Bad ofl PA G3/19/19 Page 97 of 98,

Time Sheet
For the Month of: July 31, 2018

 

Current Days Remaining Report for:

Case Supervisor: RODGERS, NORA M

Housing Unit. “Lcc-6N-Q1-132-TOP

! CRF# 2010-1906

640457

CLARK, DAVID G

 

 

 

Counts: 1
Effective date Time Served Earned Lost Other Month Net Days Remaining
30 JUN 2018 . 9812
Nt
31 JUL 2018 31 0 ~ i) 0 31 9781
Comments: ¢cc
CRF# 2010-1906 Counts: 2
Effective date Time Served Earned Lost Other Month Net Days Remaining
30 JUN 2018 9812
31 JUL 2018 31 0 0 0 31 9781
_ Comments: Gcc
I
CRF# 2010-1906 Counts: 3
Effective date Time Served Earned Lost Other Month Net Days Remaining
30 JUN 2018 5553
31 JUL 2018 31 44 0 15 90 5463

| Comments: Gcc
|
Case 5:20-cv-00224-R Document 6-1 Filed 03/19/19
Oklahoma Department of Corrections

Date Printed: 13 SEP 2018

Time Sheet

For the Month of: August 31, 2018

Page 98 of 98
Page: 1

 

Current Days Remaining Report for:

Case Supervisor:

Housing Unit:

rc

640457

RODGERS ,NORA M

LCC-6N-Q1-132-TOP

CLARK, DAVID G

\9%

 

 

| CRF# 2010-1906 Counts: 1
Effective date Time Served Earned Lost, Other Month Net Days Remaining
ew
31 JUL 2018 ot 9781
31 AUG 2018 31 0 0 0 31 9750
; Comments: 6cc
CRF# 2010-1906 Counts: 3
Effective date Time Served Earned Lost Other Month Net Days Remaining
31 JUL 2018 5463
31 AUG 2018 31 44 0 45 90 5373
Comments: GCC
CRF# 2010-1906 Counts: 2
Effective date Time Served Eamed Lost Other Month Net Days Remaining
_ 31 JUL 2018 9781
Jar a OF
C31 AUG $018 31 0 0 0 31 9750
NIA g7
Avene oe
Comments: cc
ay a?
uae FQ eo a ~— ~~ _
Tol, 7 $~VER
Aug. GO S372
omso025M ke
- : mh 6 a,

 
